  



Exhibit 10.1



EXECUTION VERSION

 

AMENDMENT NO. 5 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 5 (this “Amendment) dated as of June 2, 2014, is made with
respect to the Senior Secured Revolving Credit Agreement, dated as of August 4,
2011 (as amended by that certain Amendment No. 1 to Senior Secured Revolving
Credit Agreement, dated as of August 31, 2012, Amendment No. 2 to Senior Secured
Revolving Credit Agreement, dated as of December 7, 2012, Amendment No. 3 to
Senior Secured Revolving Credit Agreement, dated as of March 28, 2012, Amendment
No. 4 to Senior Secured Revolving Credit Agreement, dated as of May 1, 2013, and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MEDLEY CAPITAL CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to the Credit Agreement as lenders (the
“Lenders”), ING CAPITAL LLC, as administrative agent for the Lenders under the
Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and solely for purposes of Section 2.8,
MOF I BDC LLC, a Delaware limited liability company, MCC INVESTMENT HOLDINGS
LLC, a Delaware limited liability company (“MCCIH”), MCC INVESTMENT HOLDINGS
SENDERO LLC, a Delaware limited liability company (“MCCIHS”), MCC INVESTMENT
HOLDINGS RT1 LLC, a Delaware limited liability company (“MCCRT1”), and MCC
INVESTMENT HOLDINGS OMNIVERE LLC, a Delaware limited liability company (together
with MOF I, MCCIH, MCCIHS and MCCRT1, the “Subsidiary Guarantors”, and together
with the Borrower, the “Obligors”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain lenders under the Credit Agreement
identified in writing by the Administrative Agent to the Borrower (the “Exiting
Lenders”) with a corresponding termination of each such Exiting Lenders’
commitments (the “Prepayment”).

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

 

 



 

(a)  The Credit Agreement is hereby amended as described in the marked version
attached hereto as Exhibit A.

 

(b)  The Schedules to the Credit Agreement are hereby amended by deleting
Schedules 1.01(b), 1.01(d), 3.11(a), 3.11(b), 3.12(a), 3.12(b) and 6.08 thereto
and replacing them with Schedules 1.01(b), 1.01(d), 3.11(a), 3.11(b), 3.12(a),
3.12(b) and 6.08 attached hereto.

 

SECTION II MISCELLANEOUS

 

2.1.          Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a)    Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1) Executed Counterparts. From each of the Lenders, the Administrative Agent
and the Obligors, either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2) Guarantee and Security Agreement. The Amendment No. 1 (“Amendment No. 1 to
Guarantee and Security Agreement”), dated as of the date hereof, with respect to
the Amended and Restated Guarantee, Pledge and Security Agreement, dated as of
August 31, 2012, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the administrative agent under the Term Loan Credit
Facility, each holder (or a representative, agent or trustee therefor) from time
to time of any Secured Longer-Term Indebtedness, if any, and the Collateral
Agent, duly executed and delivered by each of the parties thereto.

 

(3) Term Loan Amendment No. 5. The Amendment No. 5, dated as of the date hereof,
with respect to the Senior Secured Term Loan Credit Agreement, dated as of
August 31, 2012 (as amended by Amendment No. 1 dated as of December 7, 2012,
Amendment No. 2 dated as of January 23, 2013, Amendment No. 3 dated as of March
28, 2012, Amendment No. 4 dated as of May 1, 2013 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), among the Borrower, the Subsidiary Guarantors, the lenders
party thereto and ING, as administrative agent for the lenders under the Term
Loan Credit Agreement, duly executed and delivered by each of the parties
thereto.

 

(4) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering this Amendment and such
other matters as the Administrative Agent may reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

 

 

 

 

(5) Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Amendment and the other Loan Documents to which it is a party,
(x) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Effective Date, certified as of the
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment, (y) a good standing certificate
from the applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date, and (z) such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, and
the authorization of the Amendment and any other legal matters relating to the
Obligors, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(6) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in Sections 4.02(a), (c) and (d) of the Credit Agreement and Sections
2.1(i) and (j) of this Amendment.

 

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Obligors, confirming
the priority of the Liens in favor of the Collateral Agent created pursuant to
the Security Documents and revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for Liens permitted under Section 6.02 of
the Credit Agreement (as amended hereby) or Liens to be discharged on or prior
to the Effective Date pursuant to documentation satisfactory to the
Administrative Agent. Subject to Section 5.08(c)(ii) of the Credit Agreement,
all UCC financing statements, control agreements and other documents or
instruments required to be filed or executed and delivered in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
security interest in the Collateral (to the extent that such a security interest
may be perfected by filing, possession or control under the Uniform Commercial
Code and as required by Section 5.08(c) of the Credit Agreement and the
Guarantee and Security Agreement) shall have been properly filed or executed and
delivered in each jurisdiction required.

 

(c) Financial Statements. The Administrative Agent and the Lenders shall have
received prior to the Effective Date the consolidated statement of assets and
liabilities and the related consolidated statements of operations, changes in
net assets and cash flows and related schedule of investments of the Borrower
and its Subsidiaries as of and for the fiscal quarter ended December 31, 2013,
all certified in writing by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes. The Administrative Agent and the
Lenders shall have received any other financial statements of the Borrower and
its Subsidiaries as they shall reasonably request.

 

 

 

 

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing. The Administrative Agent shall have received any other
evidence reasonably requested by and reasonably satisfactory to the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Borrower and its Subsidiaries and all legal and
regulatory requirements applicable to the Transactions.

 

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

(f) Solvency Certificate. On Effective Date, the Administrative Agent shall have
received a solvency certificate of the chief financial officer of the Borrower
dated as of the Effective Date and addressed to the Administrative Agent and the
Lenders, and in form, scope and substance reasonably satisfactory to the
Administrative Agent, with appropriate attachments and demonstrating that both
before and after giving effect to the Amendment, (a) the Borrower will be
Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

 

(g) Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect or is inconsistent in a material and adverse manner
with any information or materials previously provided to Administrative Agent in
connection with its due diligence review of the Borrower and its Affiliates.

 

(h) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees, expenses and interest owing
related to this Amendment and the Credit Agreement owing on Effective Date,
including any up-front fee due to any Lender on the Effective Date (provided
that such fees, expenses and interest may be paid, at the Administrative Agent's
discretion, out of the Loans made on the Effective Date).

 

(i) Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, nor any default or event of default that
permits acceleration of any Material Indebtedness, immediately before and after
giving effect to the Amendment, any incurrence of Indebtedness under the Credit
Agreement and the use of the proceeds thereof on a pro forma basis.

 

 

 

  

(j) Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07(a), (b), (d) and (e) of the Credit
Agreement (as amended hereby) at the time of the Effective Date.

 

(k) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

(l) Patriot Act. The Administrative Agent and each Lender shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each such Lender.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2.     Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

 

 

  

2.4.     Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

2.5.     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by
reference with respect to Section I.

 

2.7.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantor under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.8.     Consent and Affirmation.

 

(a) Without limiting the generality of the foregoing, by its execution hereof,
each of the Borrower and the Subsidiary Guarantor hereby to the extent
applicable as of the Effective Date (i) consents to this Amendment and the
transactions contemplated hereby (including the prepayment to the Exiting
Lenders as described in Section 2.9 and the New Lenders becoming Lenders under
the Credit Agreement as described in Section 2.11), (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of
Subsidiary Guarantor) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant is in full force and effect in respect of, and to secure, the
Secured Obligations (as defined in the Guarantee and Security Agreement).

 

 

 

 

(b) Without limiting the generality of the foregoing, by its execution hereof,
each Lender hereby consents (i) to the Amendment No. 1 to Guarantee and Security
Agreement in the form attached hereto as Exhibit B and (ii) to the non-pro-rata
payments provided for herein notwithstanding Section 2.15 of the Credit
Agreement.

 

2.9.     Prepayment of Exiting Lenders. On the Effective Date, the Borrower
shall prepay to the Exiting Lenders such Exiting Lenders’ pro rata portion of
the Loans, including (i) all accrued but unpaid commitment fees relating to such
Loans as of such date, (ii) all accrued but unpaid interest relating to such
Loans as of such date (in each case, calculated at the rate set forth in the
Credit Agreement without giving effect to the Amendment), and (iii) all other
amounts, if any, payable under Section 2.13 of the Credit Agreement as a result
of, and solely in connection with, such prepayment. Upon the receipt of such
prepayment, each Exiting Lender shall cease to be a “Lender” under the Credit
Agreement, but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03 with respect to facts and circumstances occurring prior to
the Effective Date.

 

2.10.     Reallocation of Commitments. On the Effective Date, immediately
following or substantially contemporaneously with the prepayment described in
Section 2.9 hereof, the Borrower shall (A) prepay the Loans (if any) that are
outstanding immediately prior to the Effective Date in full (other than any
Loans that have already been prepaid pursuant to Section 2.10) and
(B) simultaneously borrow new Loans under the Credit Agreement in an amount
equal to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any Lender may, at the discretion of
the Administrative Agent, be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the Lenders shall make and receive payments among
themselves, as administered by and in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (as set
forth in Schedule 1.01(b) of the Credit Agreement). Each of the Lenders agrees
to waive repayment of the amounts, if any, payable under Section 2.13 of the
Credit Agreement as a result of, and solely in connection with, any such
prepayment.

 

2.11.     New Lenders.

 

(a) On the Effective Date, substantially contemporaneously with the reallocation
described in Section 2.10 each person identified as a “New Lender” on the
signature pages hereto (each, a “New Lender”) shall make a payment to the
Administrative Agent, for the account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to other
Lenders, the Loans are held ratably by the Lenders in accordance with the
respective Commitments of such Lenders.

 

(b) As of the Effective Date, each New Lender shall become a Lender under the
Credit Agreement and shall have all the rights and obligations of a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto.

 

 

 

 

(c) Each New Lender (a) represents and warrants that (i) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, and
(ii) it has received a copy of the Credit Agreement, together with copies of the
consolidated statement of assets and liabilities and the related consolidated
statements of operations, changes in net assets and cash flows and related
schedule of investments of the Borrower and its Subsidiaries as of and for the
fiscal year ended September 30, 2013, delivered pursuant to Section 5.01(a)
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
make such Loans on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

[Signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower       By: /s/ Richard T. Allorto, Jr.
  Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer and Secretary

 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  MOF I BDC LLC, as Subsidiary Guarantor       By: /s/ Richard T. Allorto, Jr.  
Name: Richard T. Allorto, Jr.   Title: Manager

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  MCC INVESTMENT HOLDINGS LLC, as Subsidiary Guarantor         By: Medley
Capital Corporation   Its: Sole Member               By: /s/ Richard T. Allorto,
Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer and
Secretary

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  MCC INVESTMENT HOLDINGS SENDERO LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer and Secretary

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  MCC INVESTMENT HOLDINGS RT1 LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer and Secretary

  

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  MCC INVESTMENT HOLDINGS OMNIVERE LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer and Secretary

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  ING CAPITAL LLC, as Administrative Agent and a Lender         By: /s/ Patrick
Frisch   Name: Patrick Frisch, CFA   Title: Managing Director         By: /s/
Kunduck Moon   Name: Kunduck Moon   Title: Managing Director

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  BARCLAYS BANK PLC, as a Lender         By: /s/ Alicia Borys   Name: Alicia
Borys   Title: Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  CREDIT SUISSE AG, Cayman Islands Branch, as a Lender         By: /s/ Doreen
Bar   Name: Doreen Barr   Title: Authorized Signatory         By: /s/ Tyler R.
Smith   Name: Tyler R. Smith   Title: Authorized Signatory

  

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  UBS AG, STAMFORD Branch, as an Exiting Lender         By: /s/ Lana Gifas  
Name: Lana Gifas   Title: Director         By: /s/ Jennifer Anderson   Name:
Jennifer Anderson   Title: Director

 



 

 

 

  ONEWEST BANK, FSB, as a Lender         By: /s/ David Ligon   Name: David Ligon
  Title: Executive Vice President

  

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  Goldman Sachs Bank USA, as a Lender         By: /s/ Mark Walton   Name: Mark
Walton   Title: Authorized Signatory

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  KEY EQUIPMENT FINANCE, INC., a division of Keybank National Association, as a
Lender,         By: /s/ Michael O’Hern   Name: Michael O’Hern   Title:
Designated Signer

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  SIGNATURE BANK, as a Lender,         By: /s/ Maria Hegi   Name: Maria Hegi  
Title: SVP

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  WESTERN ALLIANCE BANK, as a Lender,         By: /s/ Jeremy Linder   Name:
Jeremy Linder   Title: Senior Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  CITY NATIONAL BANK, as a Lender,         By: /s/ Brandon L. Feitelson   Name:
Brandon L.  Feitelson, C.F.A.   Title: Senior Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  CIT FINANCE LLC, as a Lender,         By: /s/ Robert L. Klein   Name: Robert
L. Klein   Title: Director

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 



 

  JPMORGAN CHASE BANK, N.A., as a Lender,         By: /s/ Michael Kusner   Name:
Michael Kusner   Title: Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  STAMFORD FIRST BANK, A DIVISION   OF THE BANK OF CANAAN, as an Exiting Lender
        By: /s/ David Capet   Name: David Capet   Title: VP.

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 



  ALOSTAR BANK OF COMMERCE, as an Exiting Lender,       ALOSTAR BANK OF
COMMERCE, as a Lender,         By: /s/ Brent Layton   Name: Brent Layton  
Title: Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 



 

 

 





  STATE STREET BANK AND TRUST COMPANY, as a New Lender,           By: /s/ John
T. Daly   Name: John T. Daly     Title: Vice President  



 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  BANKUNITED, n.A., as a New Lender,         By: /s/ Kenneth M. Lipke   Name:
Kenneth M. Lipke   Title: Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  CUSTOMERS BANK, as a New Lender,         By: /s/ Lyle P. Cunningham   Name:
Lyle P. Cunningham   Title: Senior Vice President

 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

  EVERBANK COMMERCIAL FINANCE, as a New Lender,         By: /s/ Chris Tucker  
Name: Chris Tucker   Title: Managing Director

 

[Amendment No. 5 to Revolving Credit Agreement]

 

 

 

 

EXECUTION VERSION

Exhibit A

 

[See Attached]

 



 

 

 



 

 

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

August 4, 2011

 

as amended by AMENDMENT NO. 1
dated as of
August 31, 2012

 

as amended by AMENDMENT NO. 2

dated as of

December 7, 2012

 

as amended by AMENDMENT NO. 3

dated as of

March 28, 2013

 

as amended by AMENDMENT NO. 4

dated as of

May 1, 2013

 

as amended by AMENDMENT NO. 5

dated as of

June 2, 2014

 

among

 

MEDLEY CAPITAL CORPORATION,

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC,
as Administrative Agent,

Arranger and Bookrunner

 



 



 

(ii)

 

 

TABLE OF CONTENTS

 

    Page Article I       DEFINITIONS   Section 1.01. Defined Terms 1 Section
1.02. Classification of Loans and Borrowings 2933 Section 1.03. Terms Generally
2933 Section 1.04. Accounting Terms; GAAP 2933       Article II       THE
CREDITS       Section 2.01. The Commitments 3034 Section 2.02. Loans and
Borrowings 3034 Section 2.03. Requests for Borrowings 3135 Section 2.04. Funding
of Borrowings 3236 Section 2.05. Interest Elections 3236 Section 2.06.
Termination, Reduction or Increase of the Commitments 3438 Section 2.07.
Repayment of Loans; Evidence of Debt 3641 Section 2.08. Prepayment of Loans 3742
Section 2.09. Fees 4044 Section 2.10. Interest 4045 Section 2.11. Eurocurrency
Borrowing Provisions 4146 Section 2.12. Increased Costs 4247 Section 2.13. Break
Funding Payments 4348 Section 2.14. Taxes 4448 Section 2.15. Payments Generally;
Pro Rata Treatment: Sharing of Set-offs 4751 Section 2.16. Defaulting Lenders
4953 Section 2.17. Mitigation Obligations; Replacement of Lenders 4954      
Article III       REPRESENTATIONS AND WARRANTIES         Section 3.01.
Organization; Powers 5055 Section 3.02. Authorization; Enforceability 5155
Section 3.03. Governmental Approvals; No Conflicts 5155 Section 3.04. Financial
Condition; No Material Adverse Effect 5156 Section 3.05. Litigation 5256 Section
3.06. Compliance with Laws and Agreements 5256 Section 3.07. Taxes 5257 Section
3.08. ERISA 5257

 



(i)

 



 

Section 3.09. Disclosure 5257 Section 3.10. Investment Company Act; Margin
Regulations. 5358 Section 3.11. Material Agreements and Liens 5358 Section 3.12.
Subsidiaries and Investments 5459 Section 3.13. Properties 5459 Section 3.14.
Solvency 5459 Section 3.15. Affiliate Agreements 5559 Section 3.16. Structured
Subsidiaries 5560 Section 3.17. Security Documents. 60 Section 3.18. Compliance
with Sanctions. 60 Section 3.19. Anti-Money Laundering Program 60 Section 3.20.
Foreign Corrupt Practices Act. 60       Article IV       CONDITIONS      
Section 4.01. Effective Date 5561 Section 4.02. Each Credit Event 5864      
Article V       AFFIRMATIVE COVENANTS       Section 5.01. Financial Statements
and Other Information 5965 Section 5.02. Notices of Material Events 6268 Section
5.03. Existence; Conduct of Business 6268 Section 5.04. Payment of Obligations
6268 Section 5.05. Maintenance of Properties; Insurance 6269 Section 5.06. Books
and Records; Inspection and Audit Rights 6369 Section 5.07. Compliance with Laws
and Agreements 6370 Section 5.08. Certain Obligations Respecting Subsidiaries;
Further Assurances 6370 Section 5.09. Use of Proceeds 6773 Section 5.10. Status
of RIC and BDC 6774 Section 5.11. Investment Policies 6774 Section 5.12.
Portfolio Valuation and Diversification Etc.; Risk Factor Ratings 6774 Section
5.13. Calculation of Borrowing Base 7380       Article VI       NEGATIVE
COVENANTS         Section 6.01. Indebtedness 8189 Section 6.02. Liens 8291
Section 6.03. Fundamental Changes 8392 Section 6.04. Investments 8494 Section
6.05. Restricted Payments 8595

 



(ii)

 



 

Section 6.06. Certain Restrictions on Subsidiaries 8696 Section 6.07. Certain
Financial Covenants 8696 Section 6.08. Transactions with Affiliates 8797 Section
6.09. Lines of Business 8797 Section 6.10. No Further Negative Pledge 8797
Section 6.11. Modifications of Indebtedness and Affiliate Agreements 8898
Section 6.12. Payments of Term Loans and Longer-Term Indebtedness 8898 Section
6.13. Modification of Investment Policies 8999 Section 6.14. SBIC Guarantee 8999
Section 6.15. Derivative Transactions 99       Article VII       EVENTS OF
DEFAULT       Article VIII       THE ADMINISTRATIVE AGENT       Section 8.01.
Appointment of the Administrative Agent 92103 Section 8.02. Capacity as Lender
92103 Section 8.03. Limitation of Duties; Exculpation 92103 Section 8.04.
Reliance 93104 Section 8.05. Sub-Agents 93104 Section 8.06. Resignation;
Successor Administrative Agent 93104 Section 8.07. Reliance by Lenders 94105
Section 8.08. Modifications to Loan Documents 94105       Article IX      
MISCELLANEOUS         Section 9.01. Notices; Electronic Communications 95106
Section 9.02. Waivers; Amendments 97108 Section 9.03. Expenses; Indemnity;
Damage Waiver 99110 Section 9.04. Successors and Assigns 101112 Section 9.05.
Survival 105116 Section 9.06. Counterparts; Integration; Effectiveness;
Electronic Execution 105117 Section 9.07. Severability 105117 Section 9.08.
Right of Setoff 106117 Section 9.09. Governing Law; Jurisdiction; Etc 106118
Section 9.10. WAIVER OF JURY TRIAL 106118 Section 9.11. Judgment Currency 107118
Section 9.12. Headings 107119 Section 9.13. Treatment of Certain Information;
Confidentiality 107119 Section 9.14. USA PATRIOT Act 109120

 

(iii)

 

 

Section 9.15. Termination 109120

 

SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - Risk Factors SCHEDULE 1.01(d) -
Eligibility Criteria SCHEDULE 3.11(a) - Material Agreements SCHEDULE 3.11(b) -
Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE
6.08 - Certain Affiliate Transactions

 

EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Amended and Restated Promissory Note EXHIBIT D -
Form of Borrowing Request

 

(iv)

 

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of August 4, 2011 (this
“Agreement”), among MEDLEY CAPITAL CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as Administrative
Agent.

 

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof; and

 

WHEREAS, the Borrower and the Lenders have agreed to amend this Agreement
pursuant to the Amendment No. 15, dated as of August 31June 2, 20122014.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

 

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Affiliate Agreements” means, collectively, (a) the Investment Management
Agreement, dated as of January 19, 2011, between the Borrower and the Investment
Advisor, and (b) the Administration Agreement, dated as of January 19, 2011,
between the Borrower and the Investment Advisor.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for deposits in Dollars
for a period of three (3) months plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or such LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate, as the case
may be.

 

“Amendment No. 1” means the Amendment No. 1 to Senior Secured Revolving Credit
Agreement, dated as of August 31, 2012, among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Effective Date” means August 31, 2012.

 

“Amendment No. 2 Effective Date” means December 7, 2012.

 

“Amendment No. 5 Effective Date” means June 2, 2014.

 

“Applicable Commitment Fee Rate” means, with respect to any day during the
period commencing on the Effective Date and ending on the earlier of the date
the Commitments are terminated and the Revolving Termination Date, a rate per
annum equal to (x) 1.00%, if the used portion of the aggregate Commitments as of
the close of business on such day (after giving effect to Borrowings,
prepayments and Commitment reductions on such day) is less than or equal to an
amount equal to fiftythirty-five percent (5035%) of such aggregate Commitments
and (y) 0.50% if the used portion of the aggregate Commitments as of the close
of business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is greater than an amount equal to
fiftythirty-five percent (5035%) of such aggregate Commitments. For purposes of
determining the Applicable Commitment Fee Rate, the Commitments shall be deemed
to be used to the extent of the outstanding Loans of all Lenders.

 

2

 

  

“Applicable Margin” means (a) 1.75% per annum rate determined on a daily basis
according to the following pricing grid:, in the case of ABR Loans and (b) 2.75%
per annum, in the case of Eurocurrency Loans.

 

  Before the
Step-Down
Condition On or After
the Step-Down
Condition Eurocurrency Loans 3.75% 3.25% ABR Loans 2.75% 2.25%

  

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired in full, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a) or (c) any other bank or broker-dealer acceptable to
the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors of the Borrower, (b) designated in writing by the Borrower to
the Administrative Agent by the Borrower (which designation shall be accompanied
by a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower), and (c)
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any of Houlihan Capital Advisors,
LLCLokey, Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors and,
Valuation Research Corporation and their respective Affiliates that provide
valuation services, in each case only so long as such firm has been approved by
a resolution of the Board of Directors of the Borrower to assist the Board of
Directors of the Borrower in making valuations of portfolio assets to determine
the Borrower’s compliance with the applicable provisions of this Agreement, or
any other Independent nationally recognized third-party appraisal firm approved
by the Board of Directors and engaged for that purpose and acceptable to the
Administrative Agent in its reasonable discretion.; provided that, in each case
to the extent such Approved Third-Party Appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review the written valuation report of the
Approved Third-Party Appraiser referred to in the first sentence of Section
5.12(b)(ii)(B)(y), such Administrative Agent and such Approved Third-Party
Appraiser shall have entered into such a letter or agreement.

 

3

 

  

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, and (b) no obligations have become
due and owing pursuant to the terms of any Permitted SBIC Guarantee. For the
avoidance of doubt, the outstanding utilized notional amount of any Total Return
Swap less all of the cash collateral supporting such Total Return Swap at such
time shall be treated as a Senior Security for the purposes of calculating the
Asset Coverage Ratio.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediatelypromptly transferred to a
Financing Subsidiary pursuant to the terms of Section 6.03(f) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such Person, (c) in the
case of any partnership, the Board of Directors of the general partner of such
person and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

4

 

  

“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (i) (a) the aggregate Covered Debt Amount as of such
date exceeds (b) the Borrowing Base as of such date, or (ii) (a) the aggregate
Covered Debt Amount as of such date exceeds the sum of (b) (x) the aggregate
Value of all Eligible Portfolio Investments included in the Borrowing Base, less
(y) the aggregate Value of all Eligible Portfolio Investments issued by the four
largest issuers (for the avoidance of doubt, the calculation of Value for
purposes of this clause (ii) shall be made without taking into account any
Advance Rate).

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

5

 

  

(a)           Short-Term U.S. Government Securities (as defined in
Section 5.13);

 

(b)           investments in commercial paper maturing within 180 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A 1 from S&P and at least P 1 from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof; provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A 1 from S&P and at least
P 1 from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A 1 from S&P and at least P 1 from Moody’s; and

 

(e)           investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (ed) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the Permitted
Holders.

 

6

 

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Amendment No. 1 Effective Date, (b) any change in any law, rule or
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the Amendment No. 1 Effective Date
or (c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Amendment No. 1 Effective
Date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee On Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be (a) reduced or increased from time to
time pursuant to Sections 2.06 and 2.08(c) and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of each Lender’s Commitment as of the
Amendment No. 25 Effective Date is set forth on Schedule 1.01(b), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments as
of the Amendment No. 25 Effective Date is $182,000,000346,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.06(f).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(f).

 

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) cash
interest paid in respect of the stated rate of interest (including any default
rate of interest, if applicable) applicable to any Indebtedness plus (y) the net
amount paid in cash (or minus the net amount received in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x)., plus (z) if
any Financing Subsidiary is a counterparty to any Total Return Swap, the net
amount paid in cash relating to interest (on the outstanding utilized notional
amount of such Total Return Swap less all of the cash collateral supporting such
Total Return Swap) during such period.

 

7

 

  

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by Total Return Swap reference assets) after
deduction of all expenses and other proper charges other than Taxes,
Consolidated Interest Expense and non-cash employee stock options expense and
excluding (a) net realized gains or losses (including, for the avoidance of
doubt, in connection with the sale or repayment of Total Return Swap reference
assets), (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any of its Subsidiaries (“PIK”) to the extent such amount exceeds
the sum of (i) PIK interest collected in cash (including any amortization
payments on such applicable debt instrument up to the amount of PIK interest
previously capitalized thereon) and (ii) realized gains collected in cash (net
of realized losses); provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e)  other non-cash charges and gains to the extent included to calculate
income.

 

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of the Borrower of (a) Consolidated EBIT for the four fiscal
quarter period then ending, taken as a single accounting period, to
(b) Consolidated Adjusted Interest Expense for such four fiscal quarter period.

 

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness (including capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of such Person and in any event shall
include all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable plus (y) the net amount payable
(or minus the net amount receivable) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period (whether or not actually
paid or received during such period) and to the extent not already taken into
account under clause (x)., plus (z) if any Financing Subsidiary is a
counterparty to any Total Return Swap, the interest payable (on the outstanding
utilized notional amount of such Total Return Swap less all of the cash
collateral supporting such Total Return Swap) during such period (whether or not
actually paid or received during such period).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date.

 

8

 

  

“Covered Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Borrower holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the Collateral Agent.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender’s failure is based on such Lender’s
reasonable determination that the conditions precedent to funding such Loan
under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (provided that such request shall
only have been made after conditions precedent to funding have been satisfied,
and provided further that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) other than via an
Undisclosed Administration, either (i) has been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for it
(unless in the case of any Lender referred to in this clause (e) the Borrower
and the Administrative Agent shall be satisfied in the exercise of their
respective reasonable discretion that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder); provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof, or solely as a result of an Undisclosed Administration,
so long as such ownership interest or Undisclosed Administration does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

9

 

 

“Direct Competitor” means any Person designated by the Borrower to the
Administrative Agent that is a business development company and is a “direct
competitor” of the Borrower, and is specified on a list, which shall not include
more than twenty (20) such Persons, on file with the Administrative Agent on the
Effective Date, which such list may be updated (but in no event will include
more than twenty (20) Persons) from time to time when no Event of Default is in
existence by the Borrower with the consent of the Administrative Agent.

 

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such stock, other than (x) as a result of a Change of
Control, or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
stock.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Effective Date” means August 4, 2011.

 

10

 

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that (i) any Portfolio Investments that have been
contributed or sold, purported to be contributed or sold or otherwise
transferred to any Financing Subsidiary, or held by any Financing Subsidiary, or
which secure obligations of any Financing Subsidiary, and (ii) Special Equity
Interests shall not be treated as Eligible Portfolio Investments until
distributed, sold or otherwise transferred to the Borrower free and clear of all
Liens (other than Eligible Liens). Notwithstanding the foregoing, nothing herein
shall limit the provisions of Section 5.12(b)(i), which provide that, for
purposes of this Agreement, all determinations of whether an Investment is to be
included as an Eligible Portfolio Investment shall be determined on a
settlement-date basis (meaning that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled);
provided that no such Investment shall be included as an Eligible Portfolio
Investment to the extent it has not been paid for in full.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

11

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
occurrence of any nonexempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA which could result in liability
to an Lender; (h) the failure to make any required contribution to a
Multiemployer Plan or failure to make by its due date any required contribution
to any Plan; (i) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (j) the
incurrence with respect to any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored or maintained by the Borrower of any
material liability for post-retirement health or welfare benefits, except as may
be required by 4980B of the Code or similar laws.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having become a party to any Loan
Document), (b) any branch profits taxes or backup withholding taxes imposed by
the United States or any tax similar to a branch profits tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.14(e), except to the extent, other than in a case
of failure to comply with Section 2.14(e), that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a) and (d) any taxes
imposed on amounts payable to or for the account of any Foreign Lender as a
result such Foreign Lender’s failure to satisfy the applicable requirements of
FATCA to establish a complete exemption from withholding thereunder.

 

12

 

 

“Existing Affiliate Investment” has the meaning assigned to such term in
Section 5.13.

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

 

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the Amendment No. 1
Effective Date (or any amendment or successor version that is substantially
comparable and not materially more onerous to comply with) and, any current or
future regulations or official interpretations thereof. and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any legislation or
other official guidance or official requirements adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“Foreign Lender” means any Lender or any other recipient of payments hereunder
from the Borrower that, in each case, is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 



13

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means the Amended and Restated Guarantee,
Pledge and Security Agreement, dated as of the Amendment No. 1 Effective Date,
among the Borrower, the Subsidiary Guarantors, the Administrative Agent, the
administrative agent under the Term Loan Credit Facility, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent, as the same shall be
amended, restated, modified and supplemented from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means (i) any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and (ii) any credit default swaps.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Amendment No. 1 Effective Date.

 



14

 

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or with respect to(ii) deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i, (i) the amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) Disqualified Equity Interests and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances or,
for purposes of Sections 3.11, 3.16, 6.01 and 6.04 only, Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor (or
such Person is not otherwise liable for such Indebtedness). Notwithstanding the
foregoing, “Indebtedness” shall not include (x) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset or Investment to satisfy unperformed obligations of the seller of
such asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment or fund the delayed draw or
unfunded portion of any existing Portfolio Investment.

 



15

 

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

 

“Independent Valuation Provider” means any of Houlihan Capital Advisors,
LLCLokey, Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors,
Valuation Research Corporation, Alvarez & Marsal and Houlihan Lokeytheir
respective Affiliates that provide valuation services, or any other Independent
nationally recognized third-party appraisal firm selected by the Administrative
Agent and reasonably acceptable to the Borrower.

 

“Industry Classification Group” means (a) any of the industry group
classification groups that are currently in effect by Moody’s or may be
subsequently established by Moody’s and provided by the Borrower to the Lenders,
and (b) up to three (3) additional industry group classifications established by
the Borrower pursuant to Section 5.12(a).

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

 



16

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Advisor” means MCC Advisors LLC, a Delaware limited liability
company, or an Affiliate thereof.

 

“Investment Advisor Departure Event” means any of the following events:

 

(a        the Investment Advisor shall cease to be the investment adviser of the
Borrower; or

 

(b       the Permitted Holders cease to, directly or indirectly, Control the
Investment Advisor.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means (i) the investment policies and procedures outlined
on pages 53 to 56 of the Prospectus filed in connection with the Borrower’s
initial public offering of 11,111,112 shares of common stock, (ii) the written
statement of the Borrower’s qualifying asset policy delivered on the Effective
Date pursuant to Section 4.01(g), and (iii) the written statement of the
Borrower’s investment allocation policies between affiliated investment vehicles
managed directly or indirectly by Medley Capital LLC, delivered on the Effective
Date pursuant to Section 4.01(g) (and any modification thereof that is
consistent with Amendment No.2 to the Application for an Order Pursuant to
Sections 57(a)(4) and 57(i) of the Investment Company Act filed on July 8,
2011), as each of the above may be amended from time to time by a Permitted
Policy Amendment.

 

“IVP External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

 



17

 

 

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which the greatest portion of
Eligible Portfolio Investments in the Borrowing Base has been assigned pursuant
to Section 5.12(a).

 

“Lenders” means the Persons listed on Schedule 1.01(b) as having Commitments and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, for any Interest Period, the British Bankers’ Association
Interest Settlement RateIntercontinental Exchange Benchmark Administration Ltd.
LIBOR Rate (or the successor thereto if the Intercontinental Exchange Benchmark
Administration is no longer making such rates available) per annum for deposits
in Dollars for a period equal to the Interest Period appearing on the display
designated as Reuters Screen LIBOR01 Page (or such other page on that service or
such other service designated by the British Bankers’
AssociationIntercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if the Intercontinental Exchange Benchmark Administration is
no longer making such rates available) for the display of such
Association’sAdministration’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m., London time on the day that is two Business Days prior to the
first day of the Interest Period (or if such Reuters Screen LIBOR01 Page is
un-available for any reason at such time, the rate which appears on the Reuters
Screen ISDA Page as of such date and such time); provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate for purposes of this
definition shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two (2) business days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal and other similar rights in favor of other
equity holders of the same issuer). For the avoidance of doubt, no Portfolio
Investment shall be an Eligible Portfolio Investment unless, among the other
requirements set forth in this Agreement, (i) such Investment is subject only to
Eligible Liens and (ii) such Investment is Transferable.

 



18

 

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents.

 

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Term Loan Indebtedness, (b) other Indebtedness
(other than the Loans and Hedging Agreements), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000 and10,000,000, (c) obligations in respect of one or more Hedging
Agreements or other swap or derivative transactions (including any Total Return
Swap) under which the maximum aggregate amount (giving effect to any legally
enforceable netting agreements) that the Borrower and the Subsidiaries would be
required to pay if such Hedging Agreement(s) or other swap or derivative
transactions (including Total Return Swaps) were terminated at such time would
exceed $5,000,00010,000,000.

 

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 



19

 

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), including reasonable legal fees and
expenses minus (c) all taxes paid or reasonably estimated to be payable by the
Borrower as a result of such Asset Sale (after taking into account any available
tax credits or deductions)., minus (d) amounts estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in clauses (i), (ii) and (iii) of
Section 6.05(b) hereof, solely to the extent that the Required Payment Amount in
or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Asset Sale and minus (e) in the case of an Asset
Sale consisting of a Portfolio Investment that is Capital Stock, reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that, (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (d) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds (as of the date the Borrower determines such excess exists).

 

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business, purchase price adjustments received not in the ordinary course of
business in connection with any purchase agreement and proceeds of insurance,
minus (b) any costs, fees, commissions, premiums and expenses actually incurred
by any Obligor directly incidental to such Cash receipts and paid in cash to a
Person that is not an Affiliate of any Obligor (or paid in cash to an Affiliate,
only to the extent such expenses are reasonable and customary), including
reasonable legal fees and expenses, minus (c) all taxes paid or reasonably
estimated to be payable as a result of such Cash receipts (after taking into
account any available tax credits or deductions); minus (d) amounts estimated in
good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Cash receipts;
provided, however, that Net Extraordinary Receipts shall not include
(i) proceeds of any issuance of Equity Interests or issuances of Indebtedness by
any Obligor, (ii) amounts that any Obligor receives from the Administrative
Agent or any Lender in connection with the Loan Documents, (iii) Cash receipts
to the extent received from proceeds of any casualty insurance or condemnation
awards (or payments in lieu thereof) to the extent that such proceeds are used
within 90 days to repair or replace the assets giving rise to such proceeds
(provided that any amounts not so used within 90 days shall constitute Net
Extraordinary Receipts), (iv) proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings, or (v) indemnity
payments or payments in respect of judgments or settlements of claims,
litigation or proceedings to the extent that such payments are received by any
Person in respect of any unaffiliated third party claim against or loss by such
Person and promptly applied to pay (or to reimburse such Person for its prior
payment of) such claim or loss and the costs and expenses of such Person with
respect thereto.

 



20

 

 

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment (other than, in the case of a Portfolio Investment that are
Equity Interests, any distribution on account of actual taxes paid or reasonably
estimated to be payable as a result of such distribution), or (z) pursuant to
the recapitalization or reclassification of the capital of the Portfolio Company
of such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company plus (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment, minus (e) (i) any costs, fees, commissions, premiums and expenses
actually incurred by any Obligor directly incidental to such Cash receipts and
paid in cash to a Person that is not an Affiliate of an Obligor (or if paid in
cash to an Affiliate, only to the extent such expenses are reasonable and
customary), including reasonable legal fees and expenses., (ii) any amounts
necessary to meet tax obligations from associated gain and (iii) amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Return of Capital.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Pledged Financing Subsidiary” means, with respect to any Financing
Subsidiary, the Equity Interest of such Financing Subsidiary is not subject to a
first priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Term Loan Indebtedness and Unsecured Shorter-Term Indebtedness.

 



21

 

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days orand which are not being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, Hedging Agreements entered into for financial planning purposes and
not for speculative purposes, reverse repurchase agreements or dollar rolls to
the extent such transactions are permitted under the Investment Company Act and
the Borrower’s Investment Policies; provided that such Indebtedness does not
arise in connection with the purchase of Eligible Portfolio Investments other
than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (k) of Article VII,
(d) Indebtedness incurred in the ordinary course of business to finance
equipment and fixtures; provided that such Indebtedness does not exceed
$2,000,000 in the aggregate at any time outstanding; and (e) other Indebtedness
not to exceed $1,000,000 in the aggregate.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date.

 

“Permitted Holders” means Medley Capital LLC (but only so long as it is
Controlled by any two (2) of (i) Brook Taube, (ii) Andrew FentressJeff Tonkel,
or (iii) Seth Taube (including, in each case, any trust, partnership,
corporation, limited liability company or other entity Controlled by such
individual), except if any such individuals are replaced with managers
reasonably acceptable to the Administrative Agent and the Required Lenders after
the death, disability or termination (for cause, by the board of directors of
the Borrower) of any such individuals).

 



22

 

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (d) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; (k) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; and (l) Eligible Liens.; and (m) Liens in favor of any escrow agent
solely on and in respect of any cash earnest money deposits made by any Obligor
in connection with any letter of intent or purchase agreement (to the extent
that the acquisition or disposition with respect thereto is otherwise permitted
hereunder).

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) could not
reasonably be expected to have a material adverse effect on the Lenders.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 



23

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (a) an
Investment that was originated by the Borrower within the preceding twelve month
period, (b) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (c) a Portfolio Company that has, within the preceding twelve
month period, been the target of an acquisition of substantially all of its
business assets or stock, and/or (d) a Portfolio Company that does not have an
entire fiscal year under its current capital structure.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2011.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 



24

 

 

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders.

 

“Required Payment Amount” has the meaning set forth in Section 6.05(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

 

“Revolver Termination Date” means the date that is the three year anniversary of
the Amendment No. 15 Effective Date, unless extended with the consent of each
Lender in its sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Risk Factor” means, with respect to any Portfolio Investment, for any calendar
quarter, the risk factor set forth on Schedule 1.01(c) corresponding to the Risk
Factor Rating that has been most recently assigned to such Portfolio Investment
by the Borrower in accordance with the definition of Risk Factor Rating.

 

“Risk Factor Rating” means, with respect to any Portfolio Investment, a rating
assigned by the Borrower from time to time to such Portfolio Investment by, at
the Borrower’s option, either (i) using a public rating of the Portfolio Company
from Moody’s; (ii) using a comparable shadow rating performed by a Moody’s
analyst with respect to the Portfolio Company Data relating to such Portfolio
Investment; (iii) if such a public rating or comparable shadow rating referred
to in clauses (i) and (ii) above is not available, using a comparable rating
determined by the Borrower inputting the Portfolio Company Data relating to such
Portfolio Investment into RiskCalc (Moody’s KMV Expected Default Frequency
model); or (iv) determining a rating by another method that has been approved
for such Portfolio Investment by the Administrative Agent and Lenders (which
approval, for the avoidance of doubt, may be given electronically) holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments.

 



25

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

 

(a)          other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Borrower make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(f) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

(b)          other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)          neither the Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)          such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 



26

 

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money (other than Indebtedness hereunder and under the Term Loan Credit
Facility) of the Borrower (which may be Guaranteed by Subsidiary
Guarantors) that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood (i) that the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition), ( and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 

(b) is incurred pursuant to documentation containing other terms (including(i)
financial and other covenants, covenants regardinggoverning the borrowing base,
if any, portfolio valuations, and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally) that are no more
restrictive upon the Borrower and its Subsidiaries than those set forth in this
Agreement (provided that, upon the Borrower’s written notice to the
Administrative Agent at least five Business Days prior to the incurrence of any
Secured Longer-Term Indebtedness that otherwise would not meet the requirements
of this clause (b)(i), this Agreement will be deemed automatically amended (and,
upon the request of the Administrative Agent or the Required Lenders, the
Borrower shall promptly enter into a written amendment evidencing such
amendment), mutatis mutandis, solely to the extent necessary that the financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default, but excludingas applicable, in this Agreement shall be at
least as restrictive as such covenants in the Secured Longer-Term Indebtedness
and (ii) other terms (other than interest) that are no more restrictive in any
material respect upon the Borrower and its Subsidiaries, prior to the
Termination Date, than those set forth in this Agreement (it being understood
that put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition); and

 



27

 

 

(c) ranks pari passu with the obligations under this Agreement and under the
Term Loan Credit Facility and is not secured by any assets of any Person other
than any assets of any Obligor pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders, have
agreed to either (x) be bound by the provisions of the Security Documents by
executing the joinder attached as Exhibit E to the Guarantee and Security
Agreement or (y) be bound by the provisions of the Security Documents in a
manner reasonably satisfactory to the Administrative Agent and the Collateral
Agent. For the avoidance of doubt, Secured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Secured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of Unsecured Longer-Term Indebtedness plus the aggregate principal amount
of Unsecured Shorter-Term Indebtedness plus the aggregate amount of Other
Permitted Indebtedness exceeds, at any time of determination, the sum of (A) the
excess of the Borrowing Base over the Covered Debt Amount plus (B) 30% of the
excess of Stockholders’ Equity over Obligors’ Net Worth.

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Amendment
No. 15 Effective Date and reflected in any projections delivered to the Lenders
or with respect to any transaction contemplated or undertaken after the
Amendment No. 15 Effective Date, and (iii) such Obligor has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Obligor is “solvent” within the
meaning given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 



28

 

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Step-Down Condition” means the date on which Stockholders’ Equity first exceeds
$350,000,000.

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Finance Obligations and Finance Leases” means any obligation issued
by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations and mortgaged-backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition, such obligation shall not (a) qualify as any other
category of Portfolio Investment or (b) be included in the Borrowing Base.

 



29

 

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
to which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which is formed in connection with, and which
continues to exist for the sole purpose of, such Subsidiary obtaining and
maintaining third-party financing from an unaffiliated third party, and which
engages in no material activities other than in connection with the purchase
orand financing of such assets from the Obligors or any other Person, and which
is designated by the Borrower (as provided below) as a Structured Subsidiary, so
long as:

 

(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(f)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)          no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and

 

(c)          no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.; and

 

(d)          definitive documentation relating to a third party financing
provided to such subsidiary by an unaffiliated third party (1) remains in full
force and effect at all times and (2) does not permit such subsidiary to become
an Obligor hereunder.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such Financial
Officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 



30

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary as defined and described herein.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means the “Loans” as defined in the Term Loan Credit Facility.

 

“Term Loan Credit Facility” means (i) the Senior Secured Term Loan Credit
Agreement dated as of August 31, 2012 among the Borrower, the lenders party
thereto and ING Capital LLC, as administrative agent (the “Existing Term Loan
Credit Agreement”) and (ii) any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement of the Existing Term Loan
Credit Agreement, provided that any such amendment, modification, supplement,
amendment and restatement, extension, refinancing or replacement (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Maturity Date, (b) is incurred pursuant to documentation containing
other terms (including financial and other covenants, covenants regarding the
borrowing base, if any, portfolio valuations, and events of default, but
excluding interest) that are no more restrictive in any material respect upon
the Borrower and its Subsidiaries, while the Commitments are outstanding, than
those set forth in the Existing Term Loan Credit Agreement and (c) is not
secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders, have agreed to either (x) be bound by the provisions of the
Security Documents by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Security Documents in a manner reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

“Term Loan Indebtedness” means Indebtedness under the Term Loan Credit Facility
and all agreements related thereto.

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations).

 

“Total Return Swap” means any total return swap entered into by a Financing
Subsidiary.

 



31

 

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” means the United States of America.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness for borrowed money
of the Borrower that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12)),;

 



32

 

 

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower (other than financial covenants
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, prior to the Termination Date, than those set
forth in this Agreement; provided that, upon the Borrower’s written notice to
the Administrative Agent at least five Business Days prior to the incurrence of
any Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be at least as restrictive as such
provisions in the Unsecured Longer-Term Indebtedness) (it being understood that
put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition),; and

 

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries for borrowed money that is not
secured by any assets of any Person and that does not constitute Unsecured
Longer-Term Indebtedness and (b) any Indebtedness of the Borrower or any of its
Subsidiaries that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a). For the avoidance of doubt, Unsecured Shorter-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Shorter-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of clause
(a).

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Testing Date” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

 



33

 

 

SECTION 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Amendment No. 1 Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), then Borrower, Administrative Agent and
the Lenders agree to enter into negotiations in good faith in order to amend
such provisions of the Agreement so as to equitably reflect such change to
comply with GAAP with the desired result that the criteria for evaluating the
Borrower's financial condition shall be the same after such change to comply
with GAAP as if such change had not been made; provided, however, until such
amendments to equitably reflect such changes are effective and agreed to by
Borrower, Administrative Agent and the Required Lenders, the Borrower’s
compliance with such financial covenants shall be determined on the basis of
GAAP as in effect and applied immediately before such change in GAAP becomes
effective. Notwithstanding the foregoing or anything herein to the contrary, the
Borrower covenants and agrees with the Lenders that whether or not the Borrower
may at any time adopt Financial Accounting Standard No. 159 or Accounting
Standard Codification 825, all determinations relating to fair value accounting
for liabilities or compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 or Accounting Standard Codification 825.

 



34

 

 

ARTICLE II

THE CREDITS

 

SECTION 2.01.         The Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the aggregate Revolving Credit Exposure of all of the Lenders
exceeding the aggregate Commitments, (c) the total Covered Debt Amount exceeding
the Borrowing Base then in effect or (d) the Covered Debt Amount exceeding the
sum of (i) the aggregate Value of all Eligible Portfolio Investments included in
the Borrowing Base, less (ii) the aggregate Value of all Eligible Portfolio
Investments issued by the four largest issuers (for the avoidance of doubt, the
calculation of Value for purposes of this clause (d) shall be made without
taking into account any Advance Rate). Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Loans.

 

SECTION 2.02.         Loans and Borrowings.

 

(a)          Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)          Type of Loans. Subject to Section 2.11, each Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans as the Borrower may
request in accordance herewith. Each Loan shall be denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.12 shall apply).

 

(c)          Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time.

 

(d)          Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request any
Eurocurrency Borrowing (or to elect to convert to or continue as a Eurocurrency
Borrowing) if the Interest Period requested therefor would end after the
Maturity Date.

 



35

 

 

SECTION 2.03.         Requests for Borrowings.

 

(a)          Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone (followed promptly by delivery of a signed
Borrowing Request) (i) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such request for a Borrowing shall be irrevocable.

 

(b)          Content of Borrowing Requests. Each request for a Borrowing
(whether a written Borrowing Request or a telephonic request) shall specify the
following information in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv)        in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(v)         the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

 

(c)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(d)          Failure to Elect. If no election as to the Type of a Borrowing is
specified in a request for a Borrowing, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month. If a
Eurocurrency Borrowing is requested but no Interest Period is specified, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration.

 



36

 

 

SECTION 2.04.         Funding of Borrowings.

 

(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account(s) designated by the Borrower in the applicable Borrowing Request.

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder or
shall prejudice any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

SECTION 2.05.         Interest Elections.

 

(a)          Elections by the Borrower for Borrowings. Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, subject to Section 2.05(e), the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders (except as provided under
Section 2.11(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

 

(b)          Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by delivery
of a signed Interest Election Request in a form approved by the Administrative
Agent or by telephone (followed promptly, but no later than the close of
business on the date of such request, by a signed Interest Election Request in a
form approved by the Administrative Agent) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic and written notice of election shall be
irrevocable.

 



37

 

 

(c)          Content of Interest Election Requests. Each telephonic and written
notice of election pursuant to Section 2.05(b) shall specify the following
information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

 

(d)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurocurrency Borrowing having an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing.

 

SECTION 2.06.         Termination, Reduction or Increase of the Commitments.

 

(a)          Scheduled Termination. Unless previously terminated in accordance
with the terms of this Agreement, on the Revolver Termination Date the
Commitments shall automatically be reduced to an amount equal to the aggregate
principal amount of the Loans of all Lenders outstanding on the Revolver
Termination Date and thereafter to an amount equal to the aggregate principal
amount of the Loans outstanding after giving effect to each payment of principal
thereunderhereunder; provided that, for clarity, no Lender shall have any
obligation to make new Loans on or after the Revolver Termination Date, and any
Loans outstanding on the Revolving Termination Date shall be due and payable on
the Maturity Date in accordance with Section 2.07.

 



38

 

 

(b)          Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments pursuant to this Section 2.06(b) shall be in an
amount that is $5,000,000 or a larger multiple of $1,000,000 in excess thereof
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the total Revolving Credit Exposures would exceed the total
Commitments.

 

(c)          Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(d)          Effect of Termination or Reduction. Any termination or reduction of
the Commitments shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

 

(e)          [Intentionally Omitted].

 

(f)          Increase of the Commitments.

 

(i)          Requests for Increase by Borrower. The Borrower mayshall have the
right, at any time prior to the Revolver Termination Date, to propose that the
Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three (3) Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and thirty (30) days prior to the Revolver Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:

 



39

 

 

(A)         the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $1,000,000 or a larger multiple of
$500,000 (or, in each case, in such other amounts as agreed by the
Administrative Agent),

 

(B)         immediately after giving effect to such Commitment Increase, the sum
of (i) the total Commitments of all of the Lenders hereunder and (ii) the
aggregate outstanding principal amount of the Term Loans as of the Commitment
Increase Date shall not exceed the lesser of (x) 100% of the Obligors’ Net Worth
at such time and (y) $400,000,000600,000,000;

 

(C)         each Assuming Lender shall be consented to by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed);

 

(D)         no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)         the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(other than any representation or warranty already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)         Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with Commitment in the amount set forth in the
agreement referred to in Section 2.06(f)(ii)(y) and the Commitment of any
Increasing Lender part of such Commitment Increase shall be increased as of such
Commitment Increase Date to the amount set forth in the agreement referred to in
Section 2.06(f)(ii)(y); provided that:

 

(x)          the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date (or on or prior
to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment, as applicable, duly executed by such Assuming Lender
or Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent.

 



40

 

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

 

(iii)        Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)        Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) in full, (B) simultaneously borrow new Loans hereunder in an amount
equal to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and Borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans are held ratably by the Lenders
in accordance with the respective Commitments of such Lenders (after giving
effect to such Commitment Increase) and (C) pay to the Lenders the amounts, if
any, payable under Section 2.13 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Immediately prior to the effectiveness of the new
Commitments on the Commitment Increase Date, the Administrative Agent shall
amend Schedule 1.01(b) to reflect the aggregate amount of each Lender’s
Commitments (including Increasing Lenders and Assuming Lenders). Each reference
to Schedule 1.01(b) in this Agreement shall be to Schedule 1.01(b) as amended
pursuant to this Section.

 

SECTION 2.07.         Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Maturity Date.

 

(b)          Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than the time set forth in Section 2.08(f)
prior to the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing (except as otherwise provided in Section 2.11(b)).

 



41

 

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)          Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

SECTION 2.08.         Prepayment of Loans.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time (but subject to Section 2.08(e)) to prepay any Borrowing
in whole or in part, without premium or fee (but subject to Section 2.13),
subject to the requirements of this Section. Each prepayment in part under this
Section 2.08(a) shall be in a minimum amount of $1,000,000 or a larger multiple
of $100,000.

 



42

 

 

(b)          Mandatory Prepayments due to Borrowing Base Deficiency. In the
event that the amount of total Revolving Credit Exposure exceeds the total
Commitments, the Borrower shall prepay (but subject to Section 2.08(e)) Loans in
such amounts as shall be necessary so that the amount of total Revolving Credit
Exposure does not exceed the total Commitments. In the event that at any time
any Borrowing Base Deficiency shall exist, within 5 Business Days, the Borrower
shall (subject to Section 2.08(e)) either prepay (x) the Loans so that the
Borrowing Base Deficiency is promptly cured or (y) the Loans and the Other
Covered Indebtedness in such amounts as shall be necessary so that such
Borrowing Base Deficiency is promptly cured (and, as among the Loans and the
Other Covered Indebtedness, at least ratably (based on the outstanding principal
amount of such indebtedness) as to payments of Loans in relation to Other
Covered Indebtedness); provided, that if within such 5 Business Day period, the
Borrower shall present to the Administrative Agent a reasonably feasible plan
that is reasonably acceptable to the Administrative Agent that will enable any
such Borrowing Base Deficiency to be cured within 30 Business Days of the
occurrence of such Borrowing Base Deficiency (which 30-Business Day period shall
include the 5 Business Days permitted for delivery of such plan), then such
prepayment or reduction shall be effected in accordance with such plan (subject,
for the avoidance of doubt, to the limitations as to the allocation of such
prepayments set forth above in this Section 2.08(b)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.10(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day Period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5 Business Day period (or, if
applicable, such 30- Business Day period), it shall constitute an Event of
Default under clause (a) of Article VIII.

 

(c)          Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to 2.08(e) and (f) below:

 

(i)          Asset Sales. In the event that any Obligor shall receive any Net
Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Asset Sale Proceeds, prepay the Loans in an amount equal to such Net Asset Sale
Proceeds (and the Commitments shall be permanently reduced by such amount);
provided that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans unless and
until (and to the extent that) the aggregate Net Asset Sale Proceeds relating to
all such Asset Sales are greater than $2,000,000.

 

(ii)         Extraordinary Receipts. In the event (but only to the extent) that
the aggregate Net Extraordinary Receipts received by the Obligors at any time
after the Availability Period exceed $2,000,000, the Borrower shall, no later
than the third Business Day following the receipt of such excess Net
Extraordinary Receipts, prepay the Loans in an amount equal to such excess Net
Extraordinary Receipts (and the Commitments shall be permanently reduced by such
amount).

 

(iii)        Return of Capital. In the event that any Obligor shall receive any
Net Return of Capital at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Return of Capital, prepay the Loans in an amount equal to 100% of such Net
Return of Capital (and the Commitments shall be permanently reduced by such
amount).

 



43

 

 

(iv)        Equity Issuances. In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower (other than
up to $2,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor) at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to fifty percent (50%) of such
Cash proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, premiums and expenses directly associated
therewith, including reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).

 

(v)         Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness (excluding Hedging Agreements
permitted by Section 6.01 and other Indebtedness permitted by Section 6.01(g)
and (h)) at any time after the Availability Period, such Obligor shall, no later
than the third Business Day following the receipt of such Cash proceeds, prepay
the Loans in an amount equal to such Cash proceeds, net of underwriting
discounts and commissions or other similar payments and other costs, fees,
commissions, premiums and expenses directly associated therewith, including,
without limitation, reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).

 

(d)          Mandatory Prepayment of Eurocurrency Loans. If the Loans to be
prepaid pursuant to Section 2.08(c) are Eurocurrency Loans, the Borrower may
defer such prepayment (and permanent Commitment reduction) until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to an amount required to be prepaid, no later than the third
Business Day following the receipt of such amount, into a segregated collateral
account in the name and under the control (within the meaning of Section 9-104
of the Uniform Commercial Code) of the Administrative Agent pending application
of such amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period.

 

(e)          Mandatory Prepayments after the Occurrence and During the
Continuance of Events of Default. Unless otherwise expressly provided in
Section 8 of the Guaranty and Security Agreement, upon the occurrence and during
the continuance of an Event of Default or an event of default under the Term
Loan Credit Facility, each mandatory and optional prepayment by the Borrower of
the Loans shall, to the extent required by the Term Loan Credit Facility, be
made and applied ratably (based on the outstanding principal amounts of such
indebtedness) to the Loans and the Term Loans, except to the extent the Term
Loan Credit Facility permits a greater proportion of such prepayment to be
applied to the Loans.

 



44

 

 

(f)          Notices, Etc. The Borrower shall notify the Administrative Agent in
writing or by telephone (followed promptly by written confirmation) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
under Section 2.08(a), not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing under Section 2.08(a), or any prepayment under
Section 2.08(b) or (c), not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided, that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06 and any such notices
given in connection with any of the events specified in Section 2.08(c) may be
conditioned upon (x) the consummation of the Asset Sale or the issuance of
Equity Interests or Indebtedness (as applicable) or (y) the receipt of net cash
proceeds from Net Extraordinary Receipts or Net Return of Capital. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

 

SECTION 2.09.         Fees.

 

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Commitment of such
Lender, if any, on each day during the period from and including the Effective
Date to the earlier of the date the Commitments terminate and the Revolver
Termination Date. Accrued commitment fees shall be payable (x) on the Amendment
No. 1 Effective Date, (y) within one Business Day after each Quarterly Date and
(z) on the earlier of the date the Commitments terminate and the Revolver
Termination Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitments shall be deemed to be used to the extent of the outstanding Loans of
all Lenders.

 

(b)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)          Payment of Fees and Expenses. All fees payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent for distribution, in the case of commitment fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error. Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent requirements of invoice not
otherwise specified in this Agreement, shall be due (subject to the other terms
and conditions contained herein) within ten Business Days of the date that the
Borrower receives from the Administrative Agent a reasonably detailed invoice
for such reimbursement obligations.

 

SECTION 2.10.         Interest.

 

(a)          ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 



45

 

 

(b)          Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)          Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a), (b), (d) (only with respect to Section 6.07),
(h), (i), (j) or (p) of Article VII has occurred and is continuing, or on demand
of the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Article VII has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 30-Business Day
period referred to in Section 2.08(b), the interest applicable to Loans shall
accrue, and any fee or other amount not paid when due by the Borrower hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above, or (ii) in the case of any fee or
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)          Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in Dollars and upon
termination in full of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

 

(e)          Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

 

SECTION 2.11.         Eurocurrency Borrowing Provisions.

 

(a)          Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective
Eurocurrency Loans included in such Borrowing for such Interest Period;

 



46

 

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing or by telephone (promptly confirmed in writing) or telecopy
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurocurrency Borrowing and such Borrowing (unless prepaid) shall be continued
as, or converted to, an ABR Borrowing and (ii) if any Borrowing Request requests
a Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing. Any
such notice shall set forth the basis for any such determination by the
Administrative Agent or the Required Lenders, as applicable.

 

(b)          Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.

 

SECTION 2.12.         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

 



47

 

 

(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than (x) Covered Taxes and Other Taxes, in
each case to the extent covered by Section 2.14, and (y) Excluded Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) with respect to such Lender’s Eurocurrency Loans, then
the Borrower will pay to such Lender, in Dollars, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)          Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that no Obligor shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions.

 

SECTION 2.13.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(f) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.17(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of

 



48

 

 

(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a), (b),
(c) or (d) of this Section 2.13 denominated in Dollars for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Eurocurrency Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
Dollars for such Interest Period, over

 

(ii)         the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in Dollars from other
banks in the Eurocurrency market at the commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.14.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)          Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 



49

 

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14(c)) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Covered Taxes or Other Taxes by the Borrower to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Covered Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure.

 

(e)          Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 



50

 

 

(i)          duly completed executed originals of Internal Revenue Service Form
W-8BEN, Internal Revenue Service Form W-8BEN-E, or any successor form claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii)         duly completed executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, signed under penalties of perjury, to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed executed
originals of Internal Revenue Service Form W-8BEN, Internal Revenue Service Form
W-8BEN-E (or any successor form) certifying that the Foreign Lender is not a
United States Person, or

 

(iv)        any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

In addition, each Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Lender; provided it is
legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form or certificate to the Borrower (or any other form of certification adopted
by the U.S. or other taxing authorities for such purpose).

 

(f)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any amendment
made to FATCA after the Amendment No. 1 Effective Date.

 



51

 

 

(g)          Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund or
credit of any Covered Taxes or Other Taxes as to which it has been indemnified
by any Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by any Obligor with respect to the Covered Taxes or
Other Taxes giving rise to such refund or credit), net of all reasonable
out-of-pocket expenses of the Administrative Agent or any Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that the
Borrower, upon the request of the Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
Lender is required to repay such refund or credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (g) the payment of which would place
the Administrative Agent or such Lender in a less favorable net position
after-Taxes than the Administrative Agent or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.15.         Payments Generally; Pro Rata Treatment: Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12 and 2.13 or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.

 



52

 

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.09 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.06,
Section 2.08 or otherwise shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of
Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

 

(d)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
and accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 



53

 

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to
Section 2.04(a) or (b) or 2.15(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.16.         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          commitment fees pursuant to Section 2.09(a) shall cease to accrue
on the unused portion of the Commitment of such Defaulting Lender to the extent
and during the period such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such commitment fee that otherwise would have accrued
and been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, two-thirds of
the Lenders or the Required Lenders have taken or may take any action hereunder
or under any other Loan Document (including any consent to any amendment or
waiver pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lender, as applicable, shall require the consent of such
Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage.

 

SECTION 2.17.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.11(b) or requests compensation under Section 2.12, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, then
such Lender shall (at the request of the Borrower) use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under
Section 2.11(b) and (ii) would not subject such Lender to any cost or expense
not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



54

 

 

(b)          Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)          Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 



55

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.         Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect. There is no existing default under any charter,
by-laws or other organizational documents of Borrower or its Subsidiaries or any
event which, with the giving of notice or passage of time or both, would
constitute a default by any party thereunder other than such defaults,
individually or collectively, as could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.02.         Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of the Borrower and its Subsidiaries have approved the transactions
contemplated in this Agreement. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03.         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

SECTION 3.04.         Financial Condition; No Material Adverse Effect.

 

(a)          Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to
Sections 5.01(a) and (b) as of and for the fiscal year ended September 30,
20112013 and as of and for the fiscal quarters ended March 31, 2012 and June 30,
20122014 present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes. NoneAs of the Amendment
No. 5 Effective Date, none of the Borrower or any of its Subsidiaries has any
material contingent liabilities, material liabilities for taxes, material
unusual forward or material long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

 



56

 

 

(b)          The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Sections 5.01(a) and (b) present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for the applicable period in accordance with GAAP, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes. As of the end of the period covered by the most recent
financial statements referred to in this clause (b), none of the Borrower or any
of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments which are not reflected in such financial statements.

 

(bc)         No Material Adverse Effect. Since September 30, 20112013, there has
not been any event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.05.         Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

 

SECTION 3.06.         Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.07.         Taxes. Each of the Borrower and its Subsidiaries has
timely filed or has caused to be timely filed all material U.S. federal, state
and local Tax returns that are required to be filed by it and all other material
Tax returns that are required to be filed by it and has paid all material Taxes
for which it is directly or indirectly liable and any assessments made against
it or any of its property and all other material Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, other than
any Taxes, fees or other charges the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be. The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
Taxes and other governmental charges are adequate. Neither the Borrower nor any
of its Subsidiaries has given or been requested to give a waiver of the statute
of limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien has been filed with respect to the
Borrower or any of its Subsidiaries. There is no proposed Tax assessment against
the Borrower or any of its Subsidiaries, and there is no basis for such
assessment. The period within which United States federal income Taxes may be
assessed against any of the Borrower or any of its Subsidiaries has expired for
all taxable years ending on or before December 31, 2006.

 



57

 

 

SECTION 3.08.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09.         Disclosure.

 

(a)          All written reports, financial statements, certificates and other
written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document, taken as a whole, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
(and after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) not
misleading in any material respect in light of the circumstances under which
such statements were made; and

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by or on behalf of Borrower in connection with the
transactions contemplated by this Agreement or delivered under any Loan Document
are based upon good faith assumptions and, in the case of financial projections
and pro forma financial information, good faith estimates, in each case,
believed to be reasonable at the time made, it being recognized that (i) such
financial information as it relates to future events is subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and are therefore not to be viewed as fact, and (ii) actual results
during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

SECTION 3.10.         Investment Company Act; Margin Regulations.

 

(a)          Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
(and has qualified as a RIC at all times since June 13, 2012).

 



58

 

 

(b)          Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)          Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)          Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. On the Amendment
No. 15 Effective Date, neither the Borrower nor any of its Subsidiaries own any
Margin Stock.

 

SECTION 3.11.         Material Agreements and Liens.

 

(a)          Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Amendment No. 15 Effective Date, and, other than
in the case of Hedging Agreement Obligations, the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement, in each case on the Amendment No. 5 Effective Date, is correctly
described in Schedule 3.11(a).

 

(b)          Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Amendment No. 15
Effective Date covering any property of the Borrower or any of its Subsidiaries,
and, other than in the case of Hedging Agreement Obligations, the aggregate
principal amount of such Indebtedness secured (or that may be secured) by each
such Lien and the property covered by each such Lien as of the Amendment No. 15
Effective Date is correctly described in Schedule 3.11(b).

 

SECTION 3.12.         Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Amendment No.
15 Effective Date together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Amendment No. 15 Effective Date, (x) the Borrower owns, free and clear of Liens,
and has the unencumbered right to vote, all outstanding ownership interests in
each Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the
issued and outstanding capital stock of each such Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable.

 



59

 

 

(b)          Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or
any of its Subsidiaries in any Person on the Amendment No. 15 Effective Date
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Amendment No. 15 Effective Date each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02), all such Investments.

 

SECTION 3.13.         Properties.

 

(a)          Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)          Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.14.         Solvency. On the Amendment No. 15 Effective Date, and upon
the incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on a
unconsolidated basis, and (b) each Subsidiary Guarantor will be Solvent on a
consolidated basis with the other Obligors.

 

SECTION 3.15.         Affiliate Agreements. As of the Amendment No. 15 Effective
Date, the Borrower has heretofore delivered to each of the Lenders true and
complete copies of each of the Affiliate Agreements as in effect on the
Amendment No. 5 Effective Date (including any schedules and exhibits thereto,
and any amendments, supplements or waivers executed and delivered thereunder).
As of the Amendment No. 15 Effective Date, (a) each of the Affiliate Agreements
is in full force and effect, and (b) Medley Capital LLC (which, as of the
Amendment No. 15 Effective Date, is under the Control of Brook Taube, Andrew
FentressJeff Tonkel and Seth Taube) Controls the Investment Advisor and (c)
other than the Affiliate Agreements, there is no contract, agreement or
understanding, in writing, between the Borrower or any of its Subsidiaries, on
the one hand, and any Affiliate of the Borrower, on the other hand.

 

SECTION 3.16.         Structured Subsidiaries

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 



60

 

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

SECTION 3.17.         Security Documents. The Guarantee and Security Agreement
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement), legal,
valid and enforceable Liens on, and security interests in, the Collateral and,
when (i) all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and, as applicable, (ii) upon
the taking of possession or control by the Collateral Agent of the Collateral
with respect to which a security interest may be perfected by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Guarantee and Security Agreement), the Liens created by the Guarantee and
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.

 

SECTION 3.18.         Compliance with Sanctions. Neither the Borrower nor any of
its Subsidiaries nor, to the knowledge of the Borrower, any Affiliate of the
Borrower, (i) is subject of sanctions administered by the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
European Union, Her Majesty’s Treasury, the United Nations Security Council, or
any other relevant sanctions authority (collectively, “Sanctions”), or (ii) is
located, has a place of business or is organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions.
Furthermore, no part of the proceeds of a Loan will be used, directly or
indirectly, by the Borrower or any Affiliate of the Borrower to finance or
facilitate a transaction with a person subject of Sanctions.

 

SECTION 3.19.         Anti-Money Laundering Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the
rules and regulations thereunder.

 

SECTION 3.20.         Foreign Corrupt Practices Act. Neither the Borrower nor
any of its Subsidiaries and, to the Borrower’s knowledge, any director, officer,
agent, employee, Affiliate or other person associated with or acting on behalf
of the Borrower or any Subsidiary of the Borrower has: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity or to influence official action; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; or (iv)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”); and each of the Borrower and its Subsidiaries have conducted their
businesses in compliance with the FCPA and have instituted and maintained
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, compliance therewith.

 



61

 

 

ARTICLE IV

CONDITIONS

 

SECTION 4.01.         Effective Date. The effectiveness of this Agreement and of
the obligations of the Lenders to make Loans hereunder shall not become
effective until completion of each of the following conditions precedent (unless
a condition shall have been waived in accordance with Section 9.02):

 

(a)          Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)          Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(ii)         Guarantee and Security Agreement. The Guarantee and Security
Agreement, duly executed and delivered by each of the parties to the Guarantee
and Security Agreement.

 

(iii)        Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Morrison & Foerster LLP, counsel for the Obligors, in form and
substance reasonably acceptable to the Administrative Agent and covering such
matters as the Administrative Agent may reasonably request (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

(iv)        Corporate Documents. (v) Copies of the organizational documents of
each Obligor certified as of a recent date by the appropriate governmental
official, (w) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party, (x) resolutions of
the board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 



62

 



 

(v)         Officer’s Certificate. A certificate, dated the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.02(a), (b), (c) and (d).

 

(vi)        Custodian Agreement. A duly executed and delivered Custodian
Agreement among the Borrower, the Collateral Agent and the Custodian and all
other control arrangements required at the time under this Agreement with
respect to the Obligors’ other deposit accounts and securities accounts.

 

(b)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a perfected security interest in the Collateral (to the extent that such a
security interest may be perfected by filing, possession or control under the
Uniform Commercial Code and as required by Section 5.08(c) and the Guarantee and
Security Agreement) shall have been properly filed or executed and delivered in
each jurisdiction required.

 

(c)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries as of and for the fiscal
quarter ended June 30, 2011, all certified in writing by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes. The
Administrative Agent and the Lenders shall have received any other financial
statements of the Borrower and its Subsidiaries as they shall reasonably
request.

 

(d)          Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing. The Administrative Agent shall have received any other
evidence reasonably requested by and reasonably satisfactory to the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Borrower and its Subsidiaries and all legal and
regulatory requirements applicable to the Transactions.

 

63

 

 

(e)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could have a
Material Adverse Effect.

 

(f)          Solvency Certificate. On the Effective Date, the Administrative
Agent shall have received a solvency certificate of the chief financial officer
of the Borrower dated as of the Effective Date and addressed to the
Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on a unconsolidated basis, and (b) each
Subsidiary Guarantor will be Solvent on a consolidated basis with the other
Obligors.

 

(g)          Investment Policies. The Administrative Agent shall have received
the Investment Policies as in effect on the Effective Date in form and substance
satisfactory to the Administrative Agent.

 

(h)          Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect or is inconsistent in a material and adverse manner
with any information or materials previously provided to Administrative Agent in
connection with its due diligence review of the Borrower and its Affiliates.

 

(i)          Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

 

(j)          Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits acceleration of any Material Indebtedness, immediately before and after
giving effect to the Transactions, any incurrence of Indebtedness hereunder and
the use of the proceeds hereof on a pro forma basis.

 

(k)          Evidence of Insurance. The Administrative Agent shall have received
a certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

 

(l)          Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

64

 

 

SECTION 4.02.         Each Credit Event. The obligation of each Lender to make
any Loan, including any such extension of credit on the Effective Date is
additionally subject to the satisfaction of the following conditions:

 

(a)          the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)          at the time of such Loan, no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto;

 

(c)          either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(d)          the Covered Debt Amount (after giving effect to such extension of
credit) shall not exceed the sum of (i) the aggregate Value of all Eligible
Portfolio Investments included in the Borrowing Base, less (ii) the aggregate
Value of all Eligible Portfolio Investments issued by the four largest issuers
(for the avoidance of doubt, the calculation of Value for purposes of this
clause (d) shall be made without taking into account any Advance Rate), as
reflected on the Borrowing Base Certificate most recently delivered to the
Administrative Agent or an updated Borrowing Base Certificate after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(e)          after giving effect to such extension of credit, the Borrower shall
be in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e); and

 

(f)          the proposed date of such extension of credit shall take place
during the Availability Period; and.

 

(g)          in the case of the first Borrowing, the Administrative Agent shall
have received a Borrowing Base Certificate dated as of the date of the Borrowing
Request, showing a calculation of the Borrowing Base as of the date thereof in
form and substance reasonably satisfactory to the Administrative Agent.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

65

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)          within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated statement of assets and liabilities and the related
consolidated statements of operations, changes in net assets and cash flows and
related schedule of investments of the Borrower and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year (to the extent full fiscal year information
is available), all reported on by Ernst and Young LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report filed by the Borrower with the SEC on
Form 10-K for the applicable fiscal year;

 

(b)          within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated statement of
assets and liabilities and the related consolidated statements of operations,
changes in net assets and cash flows and related schedule of investments of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;

 

66

 

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clause (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred during the most recent period
covered by such financial statements (or has occurred and is continuing from a
prior period) and, if a Default has occurred during such period (or has occurred
and is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c), (d) and (e), 6.02(f), 6.04(i) and 6.05(b) (except that with respect to any
certificate delivered in connection with the delivery of any financial statement
under clause (b) of this Section, instead of showing compliance with
Section 6.05(b) the Borrower shall provide (A) a reasonably detailed calculation
of net investment income and taxable income of the Borrower for (x) the
applicable quarterly period (the “testing quarter”) and (y), as applicable, for
the period commencing at the start of the applicable fiscal year of the Borrower
(such fiscal year shall be the year during which such testing quarter occurs)
and ending on the last day of such testing quarter, (B) a statement of the
amount of distributions that the Borrower has made pursuant to Section 6.05(b),
solely with respect to the net investment income or taxable income of the
Borrower for such fiscal year, for the period commencing at the start of such
fiscal year and ending on the last day of such testing quarter and (C) an
estimate of what the Borrower in good faith believes will be the net investment
income and taxable income of the Borrower for the period commencing on the first
day immediately following such testing quarter and ending on the last day of
such fiscal year) and 6.07 and (iv) stating whether any change in GAAP as
applied by (or in the application of GAAP by) the Borrower has occurred since
the Amendment No. 15 Effective Date (but only if the Borrower has not previously
reported such change to the Administrative Agent and if such change has had a
material effect on the financial statements) and, if any such change has
occurred (and has not been previously reported to the Administrative Agent),
specifying the effect of such change on the financial statements accompanying
such certificate, and (v) attaching a list of Subsidiaries and Immaterial
Subsidiaries as of the date of delivery of such certificate or a confirmation
that there is no change in such information since the date of the last such
list;

 

(d)          as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as of the last day of such accounting period;

 

(e)          promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date such
Financial Officer has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Financial Officer
obtained knowledge of such deficiency and the amount of the Borrowing Base
Deficiency as of the date not earlier than two Business Days prior to the date
the Borrowing Base Certificate is delivered pursuant to this paragraph;

 

(f)          promptly upon receipt thereof copies of all significant and
non-routine written reports submitted to the management or board of directors of
the Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

 

67

 

 

(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to
stockholders and filed by the Borrower or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be;

 

(h)          within 45 days after each Valuation Testing Date, all final
internal and external valuation reports relating to the Eligible Portfolio
Investments (excluding all valuation reports prepared by an Independent
Valuation Provider pursuant to Sections 5.12(b)(ii)(B)(x) and 5.12(b)(iii), but
including all valuation reports delivered by the Approved Third-Party Appraiser
in connection with the quarterly appraisals of Unquoted Investments in
accordance with Section 5.12(b)(ii)(B)) and the underwriting memoranda for all
Eligible Portfolio Investments included in such valuation reports, along with
any other information relating to the Eligible Portfolio Investments as
reasonably requested by the Administrative Agent or any Lender; provided that
the underwriting memoranda for a particular Eligible Portfolio Investment of an
Obligor shall only be required to be delivered within 30 days of the initial
closing of such Eligible Portfolio Investment and at no other time;

 

(i)          to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any of its
Subsidiaries) with respect to any custodian account owned by the Borrower or any
of the Subsidiary Guarantors;

 

(j)          within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary and such Financing Subsidiary owns or
holds a Portfolio Investment, a certificate of a Financial Officer of the
Borrower certifying that attached thereto is a complete and correct description
of all Portfolio Investments as of the date thereof, including, with respect to
each such Portfolio Investment, the name of the Borrower or Subsidiary holding
such Portfolio Investment and the name of the Portfolio Company of such
Portfolio Investment; and

 

(k)          to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section
5.01, upon the reasonable request of the Administrative Agent prior to the end
of the applicable fiscal quarter or year, the Borrower shall deliver within 45
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower and ninety (90) days after the end of each fiscal year of
the Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a realized gain or loss in the most
recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter; and

 

68

 

 

(kl)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 5.02.         Notices of Material Events. Upon the Borrower becoming
aware of any of the following, the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

 

(d)          any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.         Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any transaction permitted under Section 6.03.

 

SECTION 5.04.         Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

69

 

 

SECTION 5.05.         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business, operating in the same or
similar locations.

 

SECTION 5.06.         Books and Records; Inspection and Audit Rights.

 

(a)          Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice to the Borrower, to (i) visit and inspect
its properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than two
(2) such visits and inspections in any calendar year unless an Event of Default
has occurred and is continuing at the time of any subsequent visits and
inspections during such calendar year.

 

(b)          Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented fees and expenses
of representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation or appraisal during any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent evaluation or appraisal during such calendar year, and
provided further that in no event shall the Borrower be required to pay more
than $100,000 in any calendar year for evaluations requested by the
Administrative Agent pursuant to this Section 5.06(b); provided, further, that
in relation to any fees or expenses required to be paid by the Borrower in
connection with any appraisal under this Section 5.06(b) (but, for the avoidance
of doubt, other than valuation reports produced pursuant to Section
5.12(b)(ii)(B)(x)), unless an Event of Default has occurred and is continuing
such fees and expenses shall be subject to the IVP Supplemental Cap. The
Borrower also agrees to modify or adjust the computation of the Borrowing Base
and/or the assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement; provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base.

 

70

 

 

SECTION 5.07.         Compliance with Laws and Agreements. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08.         Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)          Subsidiary Guarantors.

 

(i)          In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary), or that
any other Person shall become a “Subsidiary” within the meaning of the
definition thereof (other than a Financing Subsidiary); (2) any Structured
Subsidiary shall no longer constitute a “Structured Subsidiary” pursuant to the
definition thereof (including, for the avoidance of doubt, if such Structured
Subsidiary ceases to have, in full force and effect, financing provided by an
unaffiliated third party) (in which case such Person shall be deemed to be a
“new” Subsidiary for purposes of this Section 5.08); or (3) any SBIC Subsidiary
shall no longer constitute a “SBIC Subsidiary” pursuant to the definition
thereof (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08), the Borrower will, in each case, on or before
thirty (30) days following such Person becoming a Subsidiary or such Financing
Subsidiary no longer qualifying as such, cause such new Subsidiary or former
Financing Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as the
Administrative Agent shall have reasonably requested.

 

(ii)         The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

(iii)        The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)          Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided
that the foregoing shall not prohibit any transaction permitted under
Sections 6.03 or 6.04, so long as after giving effect to such permitted
transaction each of the remaining Subsidiaries is a wholly owned Subsidiary.

 

71

 

 

(c)          Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)          take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), the holders of the
Term Loan Indebtedness and the holders of any Secured Longer-Term Indebtedness,
pursuant to the Security Documents, perfected security interests and Liens in
the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents;

 

(ii)         with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial Code),
cause each bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each such deposit account or
securities account (each, a “Control Account”) and in that connection, the
Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below, to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
immediately deposited into a Control Account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, both prior to and
following such deposit, delivery or registration such cash and other proceeds
shall be held in trust by the Borrower for the benefit of the Collateral Agent
and shall not be commingled with any other funds or property of such Obligor or
any other Person (including with any money or financial assets of the Borrower
in its capacity as “servicer” for a Structured Subsidiary, or any money or
financial assets of a Structured Subsidiary, or any money or financial assets of
the Borrower in its capacity as an agent or administrative agent for any other
Bank Loans (as defined in Section 5.13) subject to Section 5.08(c)(v) below);

 

(iii)        cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

72

 

 

(iv)        in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Financing Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x)(1) cause the interest owned by such Financing Subsidiary to be
evidenced by a separate note or notes which note or notes are either (A) in the
name of such Financing Subsidiary or (B) in the name of the Borrower, endorsed
in blank and delivered to the applicable Financing Subsidiary and beneficially
owned by the Financing Subsidiary (or, in the case of a Noteless Assigned Loan
(as defined in Section 5.13), cause the interest owned by such Financing
Subsidiary to be evidenced by separate assignment documentation contemplated by
paragraph 1(b) of Schedule 1.01(d) in the name of such Financing Subsidiary) and
(2) not permit such Financing Subsidiary to have a participation acquired from
an Obligor in such underlying loan documents and the extensions of credit
thereunder or any other indirect interest therein acquired from an Obligor; and
(y) ensure that, subject to Section 5.08(c)(v) below, all amounts owing to any
Obligor by the underlying borrower or other obligated party are remitted by such
borrower or obligated party (or the applicable administrative agents, collateral
agents or equivalent Person) directly to the Custodian Account and no other
amounts owing by such underlying borrower or obligated party are remitted to the
Custodian Account;

 

(v)         in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan (or
is acting in an analogous agency capacity under any note purchase agreements
with respect to any Mezzanine Investment) and such Obligor does not hold all of
the credit extended to the underlying borrower or issuer under the relevant
underlying loan documents or note purchase agreements, ensure that (1) all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity (an “Agency Account”); (2) all amounts owing on
account of such Bank Loan or Mezzanine Investment by the underlying borrower or
other obligated party are remitted by such borrower or obligated party to either
(A) such Agency Account or (B) directly to an account in the name of the
underlying lender to whom such amounts are owed (for the avoidance of doubt, no
funds representing amounts owing to more than one underlying lender may be
remitted to any commingled account other than the Agency Account); and within
one (1) Business Day after receipt of such funds, such Obligor acting in its
capacity as agent or administrative agent shall distribute any such funds
belonging to any Obligor to the Custodian Account (provided that if any
distribution referred to in this clause (c) is not permitted by applicable
bankruptcy law to be made as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

 

73

 

 

(vi)        except as otherwise set forth in clause Section 5.08(c)(iv) above,
cause all Portfolio Investments held by an Obligor that are Bank Loans to be
evidenced by promissory notes in the name of such Obligor, cause such Obligor to
be party to the underlying loan documents as a “lender” having a direct interest
(or a participation not acquired from an Affiliate) in such underlying loan
documents and the extensions of credit thereunder, and cause all such underlying
loan and other documentscause the documentation relating to any such
Portfolioeach Investment (including, without limitation, such promissory notes
that are owned by an Obligor) to be held by (x) the Collateral Agent or (y) the
Custodian pursuant to the terms of a Custodian Agreement and, unless delivered
to the Collateral Agent, such Bank Loan shall be credited to thein Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian
Account;as provided that Borrower’s obligation to deliver underlying
documentation (other than promissory notes, which must be delivered in the
original) may be satisfied by delivery of copies of such underlying
documentationtherein; and

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then:

 

(i          in the case of any Investment in Indebtedness other than a Noteless
Assigned Loan, if such destroyed or lost document is an original promissory note
registered in name of an Obligor, such original promissory note shall constitute
an "Undelivered Note" and the Borrower shall have up to 20 Business Days from
the date when the Borrower has knowledge of such loss or destruction to deliver
to the Custodian a replacement promissory note and comply with the requirements
of Section (1)(c)(x) of Schedule 1.01(d); provided, that during such 20 Business
Day period the limitations under Section (1)(a)(i) and (ii) of Schedule 1.01(d)
shall apply; and

 

(ii         in the case of any Noteless Assigned Loans, if such destroyed
instrument or document is an original transfer document or instrument relating
to such Noteless Assigned Loan, the Borrower shall have up to 20 Business Days
from the date when the Borrower has knowledge of such loss or destruction to
deliver to the Custodian a replacement instrument or document and comply with
the requirements of Section (1)(c)(x) of Schedule 1.01(d).

 

74

 

 

SECTION 5.09.         Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries, except to the extent permitted by
Section 6.03(f)) in the ordinary course of business, including making
distributions not prohibited by this Agreement and the acquisition and funding
(either directly or through one or more wholly-owned Subsidiary Guarantors) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. On the first day (if any) an Obligor acquires any Margin Stock or at any
other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U. Margin Stock shall be purchased
by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower.

 

SECTION 5.10.         Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code and as a “business development
company” under the Investment Company Act.

 

SECTION 5.11.         Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

SECTION 5.12.         Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings;

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment. In the
absence of any such correlation, the Borrower shall be permitted, upon notice to
the Administrative Agent for distribution to each Lender, to create up to three
(3) additional industry classification groups for purposes of this Agreement.

 

(b)          Portfolio Valuation Etc.

 

(i)          Settlement Date Basis. For purposes of this Agreement, all
determinations of whether a Portfolio Investment is an Eligible Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
Portfolio Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled); provided that no such investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

 

(ii)         Determination of Values. For purposes of the Loan Documents, the
Eligible Portfolio Investments shall be valued as follows:

 

75

 

 

(A)         Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):

 

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)          in the case of Bank Loans, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans,

 

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

(x)           Commencing on August 31, 2013, and for each November 30th,
February 28th, May 31st and August 31st thereafter (or such other dates as are
reasonably agreed by the Borrower and the Administrative Agent (provided that
such testing dates shall occur not less than quarterly), each a “Valuation
Testing Date”), the Administrative Agent through an Independent Valuation
Provider will, solely for purposes of determining the Borrowing Base, test the
values as of such Valuation Testing Date of those Unquoted Investments that are
Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent (such selected assets, the “IVP Tested Assets” and such
value, the “IVP External Unquoted Value”); provided that the fair value of such
Portfolio Investments tested by the Independent Valuation Provider as of any
Valuation Testing Date shall be approximately 25% (but in no event shall exceed
30%) of the aggregate value of the Unquoted Investments in the Borrowing Base
(the determination of fair value for such 25% threshold shall be based off of
the last determination of value of the Portfolio Investments pursuant to this
Section 5.12 and, for the avoidance of doubt, in the case of any Unquoted
Investments acquired during the calendar quarter, the value shall be as
determined pursuant to clause (E)(z)(2) below); provided, further that the
Administrative Agent shall provide written notice to the Borrower, setting forth
a description of which Unquoted Investments shall be IVP Tested Assets as of
such Valuation Testing Date, not later than August 15, 2013, and on each
November 15th, February 15th, May 15th and August 15th thereafter (or such other
dates as are reasonably agreed by the Borrower and the Administrative Agent), as
applicable. Each such valuation report shall also include the information
required to comply with clause (iii) of paragraph 8 and paragraph 23 of
Schedule 1.01(d) for an IVP Tested Asset (to the extent such provisions are
applicable.).

 

76

 

 

(y)          With respect to all Unquoted Investments that are not IVP Tested
Assets as of such Valuation Testing Date (the “Borrower Tested Assets”), the
Borrower shall request an Approved Third-Party Appraiser to assist the Board of
Directors of the Borrower in determining the fair market value of such Unquoted
Investments, as of each Valuation Testing Date (such value, the “Borrower
External Unquoted Value”), and to provide the Board of Directors with a written
valuation report as part of that assistance each quarter. Each such valuation
report shall also include the information required to comply with clause
(iii) of paragraph 8 and paragraph 23 of Schedule 1.01(d).

 

(C)         Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)         Value of Quoted Investments. Subject to clausesclause (G) and (H) of
this Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes
of this Agreement shall be the lowest of (i) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (ii) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A), and (iii) the
par or face value of such Quoted Investment.

 

(E)         Value of Unquoted Investments. Subject to clausesclause (G) and (H)
of this Section 5.12(b)(ii),

 

(x)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) the par or face value of such Unquoted
Investment;

 

77

 

 

(y)          (i) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls
above the range of the Borrower External Unquoted Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the midpoint of the range of the Borrower
External Unquoted Value and (ii) the par or face value of such Unquoted
Investment;

 

(ii)         if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) the par or face value
of such Unquoted Investment; and

 

(z)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) the par or face value of such Unquoted Investment;

 

except that:

 

(1)         if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% of the midpoint of
such range, the “Value” of such Unquoted Investment shall instead be deemed to
be the lowest of (i) the lowest Borrower External Unquoted Value in such range,
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and
(iii) the par or face value of such Unquoted Investment; and 

 

(2)         if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment shall be deemed to be equal to the lowest of
(x) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) as at the Valuation Testing
Date, and (z) the par or face value of such Unquoted Investment.

 



78

 

 

(F)         Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (if any), all as more specifically set forth
in Section 2.08(b).

 

(G)         Failure to Determine Values. If the Borrower shall fail to determine
the value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date shall be deemed to be zero. If the Administrative Agent shall fail
to determine the value of any Eligible Portfolio Investment as at any date
pursuant to clause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date (subject to clause (H) below) shall be the lower of
(x) the Internal Value and (y) the par or face value of such Unquoted
Investment.; provided, however, that if a Borrower External Unquoted Value has
been obtained with respect to such asset for the quarterly period immediately
preceding the current quarterly testing period, then the “Value” of such
Eligible Portfolio Investment will be determined as provided in clause (E)
above.

 



(H)          Adjustment of Values. Notwithstanding anything herein to the
contrary, the Administrative Agent, in its sole and absolute discretion
exercised in good faith, may, and upon the request of Required Lenders, shall,
reduce the Value of any Eligible Portfolio Investment (in which case the “Value”
of such Eligible Portfolio Investment shall for all purposes hereof be deemed to
be the Value assigned by the Administrative Agent) and/or exclude any Eligible
Portfolio Investment from the Borrowing Base entirely, so long as the aggregate
reduction in the Borrowing Base resulting from all such revisions and exclusions
in any fiscal quarter made pursuant to this clause (H) does not exceed 10%. Any
such revision or exclusion shall be effective ten Business Days after the
Administrative Agent’s delivery of notice thereof to the Borrower.[Intentionally
Omitted].

 

(iii)        Supplemental Testing of Values; Valuation Dispute Resolutions

 

79

 

 

(A)         Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right to request any Portfolio Investment (other than IVP Tested Assets as
of the most recent Valuation Testing Date) included in the Borrowing Base with a
value determined pursuant to Section 5.12(b)(ii) to be independently tested by
an Independent Valuation Provider. Subject to Section 5.12(b)(iv)(C) below,
there shall be no limit on the number of such appraisals requested by the
Administrative Agent and the costs of any such valuation shall be at the expense
of the Borrower. If (x) the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is less than the value determined by the
Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is (1) less than or equal to 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

 

(B)         For purposes of this Section 5.12(b)(iii), the Value of any
Portfolio Investment for which the Independent Valuation Provider’s value is
used shall be the midpoint of the range (if any) determined by the Independent
Valuation Provider.

 

(iv)        Generally Applicable Valuation Provisions

 

(A)         The Independent Valuation Provider shall apply a recognized
valuation methodology that is commonly accepted in the Borrower’s industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.
Other procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

(B)         All valuations shall be on a settlement date basis. For the
avoidance of doubt, the value of any Portfolio Investments determined in
accordance with any provision of this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(C)         Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
expenses under Section 5.12(b)(iii) in excess of the IVP Supplemental Cap.

 



80

 

 

(D)         In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.

 

(E)         The Administrative Agent shall provide a copy of the final results
of any valuation received by the Administrative Agent and performed by the
Independent Valuation Provider or the Approved Third-Party Appraiser to any
Lender promptly upon such Lender’s request., except to the extent that such
recipient has not executed and delivered a customary and reasonable non-reliance
letter, confidentiality agreement or similar agreement requested or required by
such Independent Valuation Provider or Approved Third-Party Appraiser, as
applicable.

 

(F)         The foregoing valuation procedures shall only be required to be used
for purposes of calculating the CollateralBorrowing Base and shall not be
required to be utilized by the Borrower for any other purpose, including,
without limitation, the delivery of financial statements or valuations required
under ASC820 or the Investment Company Act.

 

(G)         The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive to the business of the Borrower. The
Administrative Agent shall notify the Borrower of its receipt of the final
results of any such test promptly upon its receipt thereof and shall provide a
copy of such results and the related report to the Borrower promptly upon the
Borrower’s request.

 

(c)          Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

SECTION 5.13.         Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Eligible Portfolio Investment by (y) the applicable Advance Rate;
provided that:

 

(a)          the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
less than 15 different Portfolio Companies;

 

81

 

 

(b)          with respect to all Eligible Portfolio Investments issued by a
single Portfolio Company, the Advance Rate applicable to that portion of the
Value of such Eligible Portfolio Investments that exceeds either (i) 7.5% of the
Obligors’ Net Worth or (ii) 10% of the aggregate Value of all Eligible Portfolio
Investments included in the Borrowing Base (for the avoidance of doubt, the
calculation of Value for purposes of this sub-clause (ii) shall be made without
taking into account any Advance Rate), shall be 0%.

 

(c)          if at any time the weighted average Risk Factor of all Eligible
Portfolio Investments in the Borrowing Base (based on the fair value of such
Eligible Portfolio Investments) exceeds 2950, the Borrowing Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent necessary to cause the weighted average Risk Factor of
all Eligible Portfolio Investments in the Borrowing Base to be no greater than
2950 (subject to all other constraints, limitations and restrictions set forth
herein);

 

(d)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments with a Risk Factor higher than 3490 shall not exceed 25%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 25% of the Borrowing Base;

 

(e)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans shall not exceed 65%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 65% of the Borrowing Base;

 

(f)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Performing High Yield Securities and Performing
Mezzanine Investments in the aggregate shall not exceed 20% of the Borrowing
Base and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 20% of the Borrowing Base;

 

(g)          if at any time the Weighted Average Leverage Ratio is greater than
4.5, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.5 (subject to
all other constraints, limitations and restrictions set forth herein);

 

(h)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in the Largest Industry Classification Group shall not
exceed 25% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 25% of the Borrowing Base;

 

82

 

 

(i)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group (other than
the Largest Industry Classification Group) shall not exceed 15% of the Borrowing
Base and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 15% of the Borrowing Base;

 

(j)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments issued by a Portfolio Company with a trailing twelve month
total debt to EBITDA ratio of greater than 5.75 shall not exceed 15% of the
Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Borrowing Base;

 

(jk)         if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Borrowing Base) exceeds five (5)
years, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average maturity of all Debt Eligible Portfolio Investments
included in the Borrowing Base to be no greater than five (5) years (subject to
all other constraints, limitations and restrictions set forth herein);

 

(kl)         the portion of the Borrowing Base attributable to Debt Eligible
Portfolio Investments with a maturity greater than 7 years shall not exceed 15%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base;

 

(lm)         the portion of the Borrowing Base attributable to Performing PIK
Obligations, Performing DIP Loans and Performing Covenant-Lite Loans shall not
exceed 20% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 20% of the Borrowing Base;

 

(mn)         if at any time the Weighted Average Fixed Coupon (after giving
effect to any Hedge Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other
constraints, limitations and restrictions set forth herein); and

 

(no)         if at any time the Weighted Average Floating Spread (after giving
effect to any Hedge Agreement) is less than 4.5%, the Borrowing Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein).

 

83

 

 

For all purposes of this Section 5.13, (i) all Portfolio Companies of Eligible
Portfolio Investments that are Affiliates of one another shall be treated as a
single Portfolio Company (unless such Portfolio Companies are Affiliates of one
another solely because they are under the common Control of the same private
equity sponsor or similar sponsor) and (ii) to the extent the Borrowing Base is
required to be reduced to comply with this Section 5.13, the Borrower shall be
permitted to choose the Portfolio Investments, or portions of such, to be so
removed to effect such reduction. In addition, as used herein, the following
terms have the following meanings:

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment; provided that the Advance Rate applicable to any
Existing Affiliate Investment (only to the extent such Existing Affiliate
Investment is also otherwise an Eligible Portfolio Investment) shall be 67% of
the Advance Rate otherwise applicable thereto:

 

Eligible Portfolio Investment Unquoted Quoted Cash and Cash Equivalents
(including Short Term U.S. Government Securities) n/a 100% Long-Term U.S.
Government Securities n/a 85% Performing First Lien Bank Loans 60% 70%
Performing Last Out Loans 55% 65% Performing Second Lien Bank Loans 50% 60%
Performing High Yield Securities 45% 55% Performing Mezzanine Investments and
Performing Covenant-Lite Loans 40% 50% Performing PIK Obligations and Performing
DIP Loans 35% 40%

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

84

 

 

“Covenant-Lite Loan” means a Bank Loan that does not contain at least one
financial maintenance covenant that is either (a) a total debt to EBITDA ratio
of no more than 5.5 to 1.0 or (b) a fixed charge coverage ratio of at least 1.0
to 1.0.require the borrower thereunder to comply with any financial covenants
(including without limitation any covenant relating to a borrowing base, asset
valuation or similar asset-based requirement) (regardless of whether compliance
with one or more incurrence covenants is otherwise required by such Bank Loan).

 

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the Portfolio Company under such Indebtedness which
is senior or pari passu in right of payment to such Indebtedness; (iii) as to
which the Portfolio Company under such Indebtedness or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such Portfolio Company has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless, in the case of clause (ii) or (iii), such
debt is a DIP Loan, in which case it shall not be deemed to be a Defaulted
Obligation under such clause); (iv) as to which a default rate of interest has
been and continues to be charged for more than 120 consecutive days, or
foreclosure on collateral for such debt has been commenced and is being pursued
by or on behalf of the holders thereof; or (v) as to which the Borrower has
delivered written notice to the Portfolio Company declaring such Indebtedness in
default or as to which the Borrower otherwise exercises significant remedies
following a default.

 

“DIP Loan” means a Bank Loan that is originated after the commencement of a case
under Chapter 11 of the Bankruptcy Code by the Portfolio Company, which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, the terms of which have been approved by an
order of a United States Bankruptcy court of competent jurisdiction, which order
provides that (a) such DIP Loan is secured by liens on otherwise unencumbered
property of the Debtor’s bankruptcy estate pursuant to Section 364(c)(2) of the
Bankruptcy Code, (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (c) such DIP Loan is secured
by junior liens on property of the Debtor’s bankruptcy estate already subject to
a lien encumbered assets (so long as such DIP Loan, including all interest and
fees accruing thereon, is a fully secured claim within the meaning of
Section 506 of the Bankruptcy Code), or (iv) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code; provided that, (x) not more than 50% of the proceeds of such loan are used
to repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction and (y) in the case of the origination or
acquisition of any DIP Loan, the Borrower does not have knowledge that the order
set forth above is subject to any pending contested matter or proceeding (as
such terms are defined in the Federal Rules of Bankruptcy Procedure) or the
subject of an appeal or stay pending appeal.

 

85

 

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower.

 

“Existing Affiliate Investments” means the Portfolio Investments by any Obligor
as existing as of the Effective Date (and any follow-on investments by any
Obligor in the same Portfolio Companies) in (x) (i) Allied Cash Holdings LLC,
(ii) Applied Natural Gas Fuels, Inc., (iii) Bennu Glass, Inc., (iv) Velum Global
Credit Management LLC and (v) Geneva Wood Fuels LLC and (y) Aurora Flight
Sciences if any follow-on investments are made by Medley Capital LLC or any of
its Affiliates, or any entities advised by any of the foregoing, in Aurora
Flight Sciences.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien. ;
and further provided that any portion of such a Bank Loan which has a total debt
to EBITDA ratio above 4.00x will have the advance rates of a Second Lien Bank
Loan applied to such portion. For the avoidance of doubt, in no event shall a
First Lien Bank Loan include a Last Out Loan.

 

“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.

 

“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.

 

“High Yield Securities” means debt Securities (a) issued by public or private
Portfolio Companies, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.

 

86

 

 

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche by more than 15%, (2) any increase of the margins (other than
as a result of the imposition of default interest) applicable to the interest
rates with respect to the first out tranche by an additional 2.5%, (3) any
reduction of the final maturity of the first out tranche, and (4) amending or
waiving any provision in the underlying loan documents that is specific to the
holders of such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan or, a
Second Lien Bank Loan, a Covenant Lite Loan, a High Yield Security or a Last Out
Loan.

 

87

 

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory of such Portfolio Company and any of its subsidiaries that are
guarantors of such working capital facility; provided that (i) such Bank Loan
has a second priority lien on such accounts receivable and inventory, (ii) such
working capital facility is not secured by any other assets (other than a second
priority lien, subject to the first priority lien of the Bank Loan) and does not
benefit from any standstill rights or other agreements (other than customary
rights) with respect to any other assets and (iii) the maximum principal amount
of such working capital facility is not at any time greater than 10% (or, for
purposes of Section 5.13(e) only, 25%) of the aggregate enterprise value of the
Portfolio Company as determined by an Approved Third-Party Appraiser.

 

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates was an agent with respect to such Bank Loan at the time of
origination, and (c) the applicable Obligor has affirmatively requested a
promissory note from the underlying agent and borrower and has used all
commercially reasonable efforts to obtain such promissory note but has been
unable to obtain a promissory note from the underlying borrower (but only for so
long as the applicable Obligor has not received such a promissory note);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate.

 

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of a Portfolio Company that has issued a
Defaulted Obligation.

 

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

 

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and
(b) are not Defaulted Obligations.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Last Out Loans” means Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

88

 

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and/or inventory (and the proceeds thereof) of such Portfolio Company and any of
its subsidiaries that are guarantors of such working capital facility; provided
that (i) such Bank Loan has a second priority lien on such accounts receivable
and/or inventory, as applicable, (ii) such working capital facility is not
secured by any other assets (other than a second priority lien, subject to the
first priority lien of the Bank Loan, on any other assets) and does not benefit
from any standstill rights or other agreements (other than customary rights)
with respect to any other assets and (iii) the maximum principal amount of such
working capital facility is not at any time greater than 10% (or, for purposes
of Section 5.13(e) only, 25%) of the aggregate enterprise value of the Portfolio
Company (as determined in accordance with the valuation methodology for
determining the enterprise value of the applicable Portfolio Company as
established by an Approved Third-Party Appraiser).

 

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the Portfolio Company may be, added to the principal
balance of such obligation or otherwise deferred and accrued rather than being
paid in cash; provided that any such obligation shall not constitute a PIK
Obligation if it (a) is a fixed rate obligation and requires payment of interest
in cash on an at least semi-annual basis at a rate of not less than 8% per annum
or (b) is not a fixed rate obligation and requires payment of interest in cash
on an at least semi-annual basis at a rate of not less than 4.5% per annum in
excess of the applicable index.

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been (i)
on cash non-accrual, or (iic) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
which issuch amendment, deferral or waiver is either, among other things, to (1)
change the amount of previously required scheduled debt amortization (other than
by reason of earlier repayment thereof) or (2) extend the tenor of previously
required scheduled debt amortization, in each case such that the remaining
weighted average life of such Portfolio Investment is extended by more than 20%
and (ii) the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant; provided that no
Existing Affiliate Investment shall be deemed to be a Restructured Investment,
unless either (A) such Existing Affiliate Investment becomes a Defaulted
Obligation after the Effective Date, or (B) either of clause (i) or (ii) above
are true with respect to such Existing Affiliate Investment after the Effective
Date. A DIP Loan shall not be deemed to be a Restructured Investment, so long as
it does not meet the conditions of the definition of Restructured Investment.

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof. Second Lien Bank Loans shall include first lien
term loans that are part of a last out tranche (with the first out tranche
entitled to priority with respect to payments).

 

89

 

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii), as applicable.

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.

 

90

 

 

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base, the
leverage ratio (the ratio of Indebtedness for borrowed money to EBITDA expressed
as a number) for the Portfolio Company of such Eligible Portfolio Investment
throughof all Indebtedness for borrowed money (and excluding any capital lease
obligations to the extent excluded from the leverage ratio in the underlying
documentation of such Debt Eligible Portfolio Investment) that has a ranking of
payment or lien priority senior to or pari passu with and including the tranche
that includes the Borrower's Eligible Portfolio Investment, by the fair value of
such Eligible Portfolio Investment as of such date and dividing such sum by the
aggregate of the fair values of all such Eligible Portfolio Investments and
rounding the result up to the nearest 0.01.

 

SECTION 5.14. Anti-Hoarding of Assets at Non-Pledged Financing Subsidiaries.  If
any Non-Pledged Financing Subsidiary is not prohibited by any law, rule or
regulation or by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor, then such
Non-Pledged Financing Subsidiary shall, if a Significant Unsecured Indebtedness
Event has occurred and is continuing, distribute to an Obligor the amount of
assets held by such Non-Pledged Financing Subsidiary that such Non-Pledged
Financing Subsidiary is permitted to distribute and that, in the good faith
judgment of the Borrower, such Non-Pledged Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Non-Pledged Financing
Subsidiary significantly exceeds the amount of indebtedness of such Non-Pledged
Financing Subsidiary, even if such Non-Pledged Financing Subsidiary is
prohibited by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor,  the Borrower shall
use its commercially reasonable efforts to take such action as is necessary to
cause such Financing Subsidiary to become an Obligor or distribute assets to an
Obligor in an amount equal to the amount of assets held by such Non-Pledged
Financing Subsidiary that, in the good faith judgment of the Borrower, such
Non-Pledged Financing Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01.         Indebtedness. The Borrower will not nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

91

 

 

(b)          (i) Unsecured Shorter-Term Indebtedness (including any refinancing
or replacement thereof) in an aggregate principal amount not to exceed
$10,000,000 and (ii) Secured Longer-Term Indebtedness (including any refinancing
or replacement thereof), in each case, so long as (w) no Default exists at the
time of the incurrence, refinancing or replacement thereof, (x) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect, and (z) on the date of
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) after giving effect to such incurrence, refinancing or
replacement.

 

(c)          Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;

 

(d)          Indebtedness of Financing Subsidiaries; provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to revolving
loan facilities or staged advance loan facilities, “incurrence” shall be deemed
to take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) after giving effect to
the incurrence thereof and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e).

 

(e)          (x) Other Permitted Indebtedness (other than Hedging Agreements
specifically provided for in the following clauses (y) and (z)) in an aggregate
principal amount not to exceed $10,000,000, (y) Hedging Agreements entered into
by Borrower or any Subsidiary (other than any Financing Subsidiary) in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes, the net amount of which does not exceed $10,000,000 (the net amountit
being determined, at any time, byunderstood that obligations under a Hedging
Agreement shall be deemed equal to the net amount such Person would be obligated
for under anysuch Hedging Agreement as a result of a termination of such Hedging
Agreement), or (z) Hedging Agreements or other derivatives entered into by any
Financing Subsidiary in the ordinary course of such Financing Subsidiary’s
financial planning and not for speculative purposes;

 

(f)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

92

 

 

(g)          obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)          Indebtedness of an Obligor to any other Obligor;

 

(i)          obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and

 

(j)          indebtedness of the Borrower on account of the sale by the Borrower
of the first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860; provided that such Indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold; and

 

(jk)         the Term Loan Indebtedness, so long as (v) no Default exists at the
time of the incurrence thereof, (w) after giving effect to the incurrence
thereof, the sum of (1) the total Commitments of all Lenders hereunder and
(2) the aggregate outstanding principal amount of the Term Loans as of such date
of determination does not exceed the lesser of (i) 100% of the Obligors’ Net
Worth at such date and (ii) $400,000,000600,000,000, (x) after giving effect to
the incurrence thereof the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) and on the date of
such incurrence the Borrower delivers to the Administrative Agent a certificate
of a Financial Officer to such effect, (y) prior to and immediately after giving
effect to the incurrence thereof, the Covered Debt Amount does not or would not
exceed the Borrowing Base then in effect; and (z) on the date of the incurrence
thereof, the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certificate as at such date demonstrating compliance with (or a
certification that the Borrower is in compliance with) subclause (y) after
giving effect to such incurrence.

 

For purposes of preparing the Borrowing Base Certificate described in clause
(b) and (jk) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

SECTION 6.02.         Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

93

 

 

(a)          any Lien on any property or asset of the Borrower existing on the
Amendment No. 15 Effective Date and set forth in Schedule 3.11(b); provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Amendment No. 15 Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(b)          Liens created pursuant to the Security Documents (including Liens
with respect to the Term Loan Credit Facility);

 

(c)          Liens on assets owned by Financing Subsidiaries;

 

(d)          Liens securing Hedging Agreement Obligations and Liens securing
Secured Longer-Term Indebtedness incurred pursuant to Section 6.01(b) (including
Liens in favor of the “Designated Indebtedness Holders” pursuant to the
Guarantee and Security Agreement);

 

(e)          Permitted Liens;

 

(f)          additional Liens securing Indebtedness not to exceed $3,000,000 in
the aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement; and

 

(g)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA.; and

 

(h)          Liens on Special Equity Interests included in the Portfolio
Investments but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01.

 



SECTION 6.03.         Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries) (including to make expenditures of cash in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (de) and (ef) below, Portfolio Investments.

 



94

 

 

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

 

(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)          any Subsidiary of the Borrower may be liquidated or dissolved;
provided that (i) in connection with such liquidation or dissolution, any and
all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

(d)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(e)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

 

(f)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary (other than the
direct ownership interest in another Financing Subsidiary) so long as (i) prior
to and after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base and no Default exists and the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, and
(ii) either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount; and and (iii) the sum of
(x) all sales, transfers or other dispositions under this clause (f) that occur
after the Revolver Termination Date and do not result in Net Asset Sale Proceeds
for fair value that are applied in accordance with Section 2.08(c)(i) and (y)
all Investments under Section 6.04(e) that occur after the Revolver Termination
Date, shall not exceed 25% of the Commitments on the Revolver Termination Date;

 

95

 

 

(g)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal
year.;

 

(h)          the Borrower may merge or consolidate with any other Person, so
long as (i) the Borrower is the continuing or surviving entity in such
transaction, (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred and be continuing and (iii) if such merger or
consolidation occurs in connection with the acquisition of such Person, the
transaction is permitted under Section 6.04 hereof; and

 

(i)          an Obligor may transfer assets to a Financing Subsidiary for the
sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through such Obligor (such assets, the “Transferred Assets”), provided that (i)
no Default exists or is continuing at such time, (ii) the Covered Debt Amount
shall not exceed the Borrowing Base at such time and (iii) the Transferred
Assets were transferred to such Obligor by the transferor Financing Subsidiary
on the same Business Day that such assets are transferred by such Obligor to the
transferee Financing Subsidiary.

 

SECTION 6.04.         Investments. The Borrower will not, nor will it permit any
of its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)          operating deposit accounts with banks;

 

(b)          Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)          Hedging Agreements entered into in the ordinary course of the
Borrower’s financial planning and not for speculative purposes;

 

(d)          Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the Investment Company Act
(to the extent such applicable Person is subject to the Investment Company Act)
and the Investment Policies;

 

(e)          Equity Interests in (or capital contribution to) Financing
Subsidiaries acquired after the Effective Date to the extent not prohibited by
Section 6.03(f);

 

(f)          Investments by any Financing Subsidiary (subject to the limitations
set forth in clause (e) of the definition of SBIC Subsidiary or clause (d) of
the definition of Structured Subsidiary, as applicable);

 

(g)          Investments in Cash and Cash Equivalents;

 

(h)          Investments described on Schedule 3.12(b) hereto; and

 

96

 

 

(i)          additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment; provided that in no event shall the aggregate
amount of any Investment be less than zero, and provided further that the amount
of any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

 

SECTION 6.05.         Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries (other than the Financing Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(a)          the Borrower may declare and pay dividends with respect to the
Equity Interests of the Borrower payable solely in additional shares of the
Borrower’s common stock;

 

(b)          the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed the higher of (x) the net
investment income of the Borrower for the applicable fiscal year determined in
accordance with GAAP and as specified in the financial statements of the
Borrower for such fiscal year and (y) 115% of the amounts that are required to
be distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a regulated investment company for any
such taxable year, (ii) reduce to zero for any such taxable year its liability
for federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero its liability for federal excise taxes for
any such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto) (such higher amount of (x) and (y), the “Required Payment
Amount”), provided that, if at the time of any such dividend or distribution,
(i) no Default or Event of Default shall have occurred or be continuing and
(ii) the Covered Debt Amount does not exceed 85% of the Borrowing Base
calculated on a pro forma basis after giving effect to any such dividends and
distributions, then such dividends and distributions may be in amounts not to
exceed 125% of the Required Payment Amount; and

 

(c)          the Subsidiaries of the Borrower may declare and pay Restricted
Payments to the Borrower or any Subsidiary Guarantor; and

 

(d)          the Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor or the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor or the Borrower or any of its Subsidiaries,
in an aggregate amount not to exceed $500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $1,000,000 in any calendar year.

 

97

 

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

SECTION 6.06.         Certain Restrictions on Subsidiaries. The Borrower will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to enter
into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than the Loan Documents) that prohibits or restrains, in each
case in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property, except for
any prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b), (c) or (j), (ii) any Indebtedness permitted under
Section 6.01(e) secured by a Lien permitted under Section 6.02(f) provided that
such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien and, (iii) any Indebtedness permitted under
Section 6.01(f) or (g) secured by a Permitted Lien; provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien. and (iv) any agreement, instrument or other
arrangement pertaining to any sale or other disposition of any asset permitted
by this Agreement so long as the applicable restrictions (i) only apply to such
assets and (ii) do not restrict prior to the consummation of such sale or
disposition the creation or existence of the Liens in favor of the Collateral
Agent pursuant to the Security Documents or otherwise required by this
Agreement, or the incurrence or payment of Indebtedness under this Agreement or
the ability of the Borrower and its Subsidiaries to perform any other obligation
under any of the Loan Documents.

 

SECTION 6.07.         Certain Financial Covenants.

 

(a)          Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 55% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP, but excluding
from such calculation the portion of the assets of any SBIC Subsidiary that is
financed with indebtedness) and (ii) the sum of (x) $210,830,000 plus (y) 50% of
the aggregate net proceeds of all sales of Equity Interests by the Borrower and
its Subsidiaries after the Amendment No. 15 Effective Date (other than the
proceeds of sales of Equity Interests by and among the Borrower and its
Subsidiaries).

 

(b)          Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.252.10 to 1 at any time.

 

(c)          Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the
last day of any fiscal quarter of the Borrower.

 

98

 

 

(d)          Liquidity Test The Borrower will not permit the aggregate Value of
the Eligible Portfolio Investments that can be converted to Cash in fewer than
10 Business Days without more than a 5% change in price to be less than 10% of
the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

 

(e)          Obligors’ Net Worth Test. The Borrower will not permit the
Obligors’ Net Worth to be less than $175,000,000400,000,000 at any time.

 

SECTION 6.08.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
dispositions permitted by Section 6.03(f) and Investments permitted by Section
6.04(e), (v)  the transactions provided in the Affiliate Agreements as the same
may be amended in accordance with Section 6.11(b) or, (vi) existing transactions
with Affiliates as set forth in Schedule 6.08., (vii) transactions with one or
more affiliates permitted by an exemptive order issued by the SEC to the
Borrower substantially consistent with the terms described in that certain
Amendment No. 4 to the Application for an Amended Order Pursuant to Sections
57(a)(4) and 57(i) of the Investment Company Act of 1940, and Rule 17d-1 under
the Act Permitting Certain Joint Transactions Otherwise Prohibited by Section
57(a)(4) of the Act, filed with the SEC on September 25, 2013 by the Borrower,
Sierra Income Corporation, the Investment Advisor and certain of their
affiliates set forth therein (the “Exemptive Order”), or (viii) the payment of
compensation and reimbursement of expenses of directors in a manner consistent
with current practice of the Borrower and general market practice, and
indemnification to directors in the ordinary course of business.

 

SECTION 6.09.         Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage
to any material extent in any business other than in accordance with its
Investment Policies.

 

99

 

 

SECTION 6.10.         No Further Negative Pledge. The Borrower will not, and
will not permit any of its Subsidiaries (other than Financing Subsidiaries) to,
enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Obligor to create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents, the Term Loan Credit Facility and all
documents related thereto and documents with respect to Indebtedness permitted
under Section 6.01(b); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Guarantee and Security Agreement) prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; and (d) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

 

SECTION 6.11.         Modifications of Indebtedness and Affiliate Agreements.
The Borrower will not, and will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to, consent to any modification, supplement or waiver
of:

 

(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to any Term Loan Indebtedness, Secured
Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness or Unsecured
Shorter-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Term Loan Indebtedness”, “Secured Longer-Term
Indebtedness”, “Unsecured Longer-Term Indebtedness” or “Unsecured Shorter-Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in the case of Unsecured Longer-Term Indebtedness, such Indebtedness
would have been permitted to be incurred as Unsecured Shorter-Term Indebtedness
at the time of such modification, supplement or waiver and the Borrower so
designates such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon
such Indebtedness shall be deemed to constitute “Unsecured Shorter-Term
Indebtedness” for all purposes of this Agreement);

 

(b)          any of the Affiliate Agreements, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

 

100

 

 

SECTION 6.12.         Payments of Term Loans and Longer-Term Indebtedness. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries) to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Term Loan Indebtedness, Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) the
refinancing of Term Loan Indebtedness, Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness with Term Loan Indebtedness, Secured
Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness permitted under
Section 6.01, or (ii) with the proceeds of any issuance of Equity Interests, in
each case to the extent not required to be used to prepay Loans), except for
(a) regularly scheduled payments, prepayments or redemptions of principal and of
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that
the making of any such payment, prepayment or redemption, other than regularly
scheduled payments of interest and the payment when due of the types of fees and
expenses customarily paid in connection with such Indebtedness, shall constitute
an Event of Default under Section 7(g)) (it being further understood that: (w)
the conversion features into Permitted Equity Interests under convertible notes;
(x) the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests; and (y) any cash payment on account of interest or
expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a)),
or (b) payments and prepayments of Term Loan Indebtedness or Secured Longer-Term
Indebtedness required to comply with requirements of Section 2.08(b), and in the
case of Term Loan Indebtedness, Section 2.08(e).

 

SECTION 6.13.         Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Effective Date.

 

SECTION 6.14.         SBIC Guarantee. The Borrower will not, nor will it permit
any of its Subsidiaries to, cause or permit the occurrence of any event or
condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

SECTION 6.15.         Derivative Transactions. The Borrower will not, nor will
it permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any derivative, swap or other similar transactions or agreements, except
for Hedging Agreements to the extent permitted pursuant to Sections 6.01(e) and
6.04(c).

 

ARTICLE VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)          the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.08(b) or
(c)) when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

101

 

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b),
Section 5.10, Section 5.12(c) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b),
(c) or (d) and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five or more days after the Borrower has knowledge of
such failure;

 

(e)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(f)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

 

(g)          (i) any event or condition occurs that (ia) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that enables
or permits (with or without the giving of notice, the lapseb) shall continue
unremedied for any applicable period of time sufficient to enable or both)permit
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause all or any portion of such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, unless, in the case of this clause
(iib), such event or condition is no longer continuing or has been waived in
accordance with the terms of such Material Indebtedness such that the holder or
holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, or (ii) the Borrower or any of its Subsidiaries shall
make any payment, prepayment, repurchase, redemption or defeasance of the type
described in clause (i) above (and, in the case of Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness, regardless of whether such
Indebtedness is Material Indebtedness at such time) ; provided that this clause
(g) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion, repurchase or redemption event provided that such conversion,
repurchase or redemption is settled only with Permitted Equity Interests or (3)
cash payments of interest and expenses solely in connection with the convertible
debt described in clause (2) above.

 

102

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof
and (i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which execution30 day period such
judgment shall not be effectivelyhave been vacated, stayed, ordischarged or
bonded pending appeal, or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing, or (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) to
enforce any such judgment;

 

(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

103

 

 

(m)          an Investment Advisor Departure Event shall occur;

 

(n)          a Change in Control shall occur;

 

(o)          any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(p)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except as a result of a disposition of Portfolio Investments in a
transaction or series of transactions permitted under this Agreement and except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Collateral Agreement; provided that if such
default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default or Event of Default
hereunder unless such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the earlier of (i) the Borrower becoming aware
of such default and (ii) the Borrowers receipt of written notice of such default
thereof from the Administrative Agent, unless, in each case, the continuance
thereof is a result of a failure of the Collateral Agent or Administrative Agent
to take an action within their control (and the Borrower has requested that the
Collateral Agent or Administrative Agent to take such action);

 

(q)          except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

 

(r)          the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

104

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.         Appointment of the Administrative Agent. Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

SECTION 8.02.         Capacity as Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of its Subsidiaries or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

 

SECTION 8.03.         Limitation of Duties; Exculpation. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



105

 

 

SECTION 8.04.         Reliance. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 8.05.         Sub-Agents. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

SECTION 8.06.         Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 



106

 

 

SECTION 8.07.         Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 8.08.         Modifications to Loan Documents. Except as otherwise
provided in Section 9.02(b) or 9.02(c) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented. and (2)
release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is designated as a
Structured Subsidiary in accordance with this Agreement or which is no longer
required to be a “Subsidiary Guarantor”, so long as in the case of this clause
(2): (A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 120% of the Covered Debt Amount and (C) no
Default has occurred and is continuing.

 

107

 

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01.         Notices; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or (to the extent permitted by
Section 9.01(b)) e-mail, as follows:

 

(i)         if to the Borrower, to it at:

Medley Capital Corporation
375 Park Ave, Suite 3304
New York, NY 10152

Attention: Richard Allorto

Telecopy Number: (212) 759-0091

Direct Telephone: (646) 465-7898
Main Telephone: (212) 759-0777

E-mail: rallorto@medleycapital.com

 

with a copy to (which shall not
constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

E-mail: jay.alicandri@dechert.com


 

(ii)        if to the Administrative Agent, to it at:

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019
Attention: Mark LaGreca
Telecopy Number: (646) 424 - 8223

Telephone Number: (646) 815 – 3682

E-mail: mark.lagreca@americas.ing.com

 



108

 

 

with a copy to (which shall not
constitute notice):

 

ING Capital LLC 

1325 Avenue of the Americas

New York, New York 10019
Attention: Patrick Frisch
Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-6912

E-mail: patrick.frisch@americas.ing.com

 

with a copy to (which shall not
constitute notice):


 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990
Telephone Number: (212) 373-3005

 

E-mail: tschimek@paulweiss.com

 

(iii)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.04Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

109

 

 

(c)          Documents to be Delivered under Sections 5.01 and 5.12(a). For so
long as a Debtdomain™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

 

SECTION 9.02.         Waivers; Amendments.

 

(a)          No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16(b), no such agreement
shall

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby,

 

(iii)        postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable to a Lender hereunder, or
reduce the amount or waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

 

110

 

 

(iv)        change Section 2.15(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments, or making of disbursements, required thereby
without the written consent of each Lender directly affected thereby,

 

(v)         change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or

 

(vi)        permit the assignment or transfer by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents (subject to Section 9.02(c)(ii)).

 

(c)          Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guaranty and Security Agreement, and the
Liens granted under the Guaranty and Security Agreement may not be spread to
secure any additional obligations (including any increase in Loans hereunder and
in Term Loans under the Term Loan Credit Facility, but excluding any such
increase pursuant to (x) a Commitment Increase under Section 2.06(f) and/or
(y) a commitment increase permitted under the Term Loan Credit Facility to an
amount such that immediately after giving effect to such increase(s), the sum of
(i) the total Commitments of all of the Lenders hereunder and (ii) the aggregate
outstanding principal amount of the Term Loans as of the date of such increase
is not greater than the lesser of (x) 100% of the Obligors’ Net Worth at such
date and (y) $400,000,000the amount set forth in Section 2.06(f)(i)(B)(y) as in
effect from time to time) except to the extent otherwise expressly contemplated
by the Guaranty and Security Agreement or except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, subject to
Section 2.16(b), (i) without the written consent of the holders of not less than
two-thirds of the total Revolving Credit Exposures and unused Commitments, no
waiver, amendment or modification to the Guaranty and Security Agreement shall
(A) release any Obligor representing more than 10% of the Stockholder’s Equity
of the Borrower from its obligations under the Security Documents, (B) release
any guarantor representing more than 10% of the Stockholder’s Equity of the
Borrower under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to the collateral security provided thereby;
except that no such consent described in clause (i) or (ii) above shall be
required, and the Administrative Agent is hereby authorized (and so agrees with
the Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders or the required number
or percentage of Lenders have consented, or otherwise in accordance with
Section 9.15.

 

111

 

 

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

SECTION 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of up to one counsel for the Administrative Agent and
the Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) including,
subject to the last sentence of this clause (a), all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable documented and out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iii) and all
reasonable documented and out-of-pocket costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein. Unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the reimbursement of
any fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to SectionSections 5.06(b) and 5.12(b)(iii) in excess of $50,000the
greater of (x) $200,000 or (y) .05% of the Total Commitments, in each case in
the aggregate incurred for all such fees, costs and expenses in any 12-month
period (the “IVP Supplemental Cap”).

 

112

 



 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including, without
limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether brought by the Borrower or any third party or regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
from the willful misconduct or gross negligence of such Indemnitee., (2) result
from a claim brought against such Indemnitee for breach of such Indemnitee’s
obligations under this Agreement or the other Loan Documents, if there has been
a final and nonappealable judgment against such Indemnitee on such claim as
determined by a court of competent jurisdiction or (3) result from a claim
arising as a result of a dispute between Indemnitees (other than (x) any dispute
involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so) or to the extent that the fees, costs and expenses of the Independent
Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed the IVP
Supplemental Cap for any 12-month period (provided that prior to incurring
expenses in excess of the IVP Supplemental Cap, the Administrative Agent shall
have afforded the Lenders an opportunity to consult with the Administrative
Agent regarding such expenses), each Lender severally agrees to pay to the
Administrative Agent, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

113

 

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of; this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

(f)          The Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower or any of its
Subsidiaries, their stockholders and/or their affiliates. The Borrower and each
of its Subsidiaries each acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) except as otherwise provided in any of the Loan Documents, no
Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any of its Subsidiaries, any of their stockholders or affiliates
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower or any of its Subsidiaries, their stockholders or their
affiliates on other matters) and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of the Borrower or any of its
Subsidiaries, their management or stockholders. The Borrower and each Obligor
each acknowledge and agree that it has consulted legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower and each Obligor each agree that it will not claim that
any Lender has rendered advisory services hereunder of any nature or respect, or
owes a fiduciary duty to the Borrower or any of its Subsidiaries, in each case,
in connection with such transactions contemplated hereby or the process leading
thereto.

 

SECTION 9.04.         Successors and Assigns.

 

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

114

 

 

(b)          Assignments by Lenders.

 

(i)          Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

 

(A)         the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to an
Affiliate of a Lender with prior written notice by such Lender to the
Administrative Agent.

 

(ii)         Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)         each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments and Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.17(b)); and

 

115

 

 

(D)         the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(iii)        Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

(c)          Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount and “stated interest” for tax purposes of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”). The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Registers shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

116

 

 

(e)          Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

117

 

 

(f)          Participations. Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(d) as though it were
a Lender hereunder.

 

(g)          Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

 

(h)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)          No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment or Loan
held by it hereunder to the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender, or (ii) assign any interest in any
Commitment or Loan held by it hereunder to a natural person or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.

 

SECTION 9.05.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

118

 

 

SECTION 9.06.         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application

 

119

 

 

SECTION 9.09.         Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

120

 

 

SECTION 9.11.         Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
Other Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in Dollars,
the amount (if any) by which the sum originally due to such Entitled Person in
Dollars hereunder exceeds the amount of Dollars so purchased and transferred.

 

SECTION 9.12.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.13.         Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, and the Commitments or the termination of this Agreement
or any provision hereof.

 

121

 

 

(b)          Confidentiality. Each of the Administrative Agent (including in its
capacity as the Collateral Agent) and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, provided that, so long as no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent and each Lender
agree not to disclose any confidential Information consisting of the
underwriting memoranda or similar materials delivered pursuant to Section
5.01(h) to a prospective assignee or Participant that is a Direct Competitor, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) to any
lender under the Term Loan Credit Facility and the administrative agent and
collateral agent for such lenders (subject, in each case, to an agreement
containing provisions substantially the same as those of this Section (which may
include the Term Loan Credit Facility if it contains confidentiality provisions
substantially the same as those of this Section)), (h) with the consent of the
Borrower, (i) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, or (k) in connection with the Lenders’ right to grant
security interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any
other central bank, or subject to an agreement containing provisions
substantially the same as those of this Section, to any other pledgee or
assignee pursuant to Section 9.04(h).

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.14.         USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act.

 

122

 

 

SECTION 9.15.         Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 

[Signature pages follow]

 

123

 

 

IN WITNESS WHEREOF, the parties hereto have caused this AgreementAmendment to be
duly executed by their respective authorized officersand delivered as of the day
and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower                      By:     Name:  
Title:

 

 

 

 

Schedule 1.01(a)

Approved Dealers and Approved Pricing Services

 

APPROVED DEALERS

 

BNP Paribas Securities Corp.

Banc of America Securities LLC

Barclays Capital Inc.

BMO Capital Markets

BofA Distributors, Inc.

BTIG LLC

Cantor Fitzgerald & Co.

Citigroup Global Markets Inc.

Citicorp Securities Services, Inc.

Courtview Capital

Credit Agricole

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

FBR Capital Markets & Co.

Fidelity Brokerage Services LLC

Gleacher & Co. Securities Inc.

Global Hunter Securities LLC

Goldman, Sachs & Co.

Guggenheim Securities LLC

HSBC Securities (USA) Inc.

Imperial Capital LLC

ING Financial Markets LLC

Jeffries & Company, Inc.

J.P. Morgan Securities Inc.

Knight Capital Americas LP

Lazard Freres & Co. LLC

Macquarie Capital USA Inc.

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mitsubishi UFJ Securities USA Inc.

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Nomura Securities International, Inc.

RBC Capital Markets

RBS Securities Inc.

Scotia Bank

UBS Financial Services Inc.

UBS Securities LLC

 

 

 

 

Wells Fargo Advisors, LLC

Wells Fargo Securities, LLC

Wells Fargo Investments, LLC

 

APPROVED PRICING SERVICES

 

Bloomberg

FT Interactive Data Corporation
International Data Corporation

Loan Pricing Corporation

Markit

 

 

 

 

Schedule 1.01(b)

 

Commitments

 

[See Attached]ON FILE WITH THE ADMINISTRATIVE AGENT

 

 

 

 

Schedule 1.01(c)

 

Risk Factors

 



Bond Default
Rating1 Risk Factor One Year
Expected
Default
Frequency Five Year
Expected
Default
Frequency Aaa 1     Aa1 10     Aa2 20     Aa3 40     A1 70     A2 120     A3 180
    Baa1 260     Baa2 360     Baa3 610     Ba1 940     Ba2 1350     Ba3 1766    
B1 2220     B2 2720     B3 3490     Caa-C 4770 Less than or equal to 11.62% Less
than or equal to 27.05% Caa-C 6500 Greater than 11.62% but less than or equal to
26% Greater than 27.05% but less than or equal to 48.75% Ineligible N/A Greater
than 26% Greater than 48.75%

 





 





1            The Bond Default Rating used from RiskCalc should be the LOWER of
the 1-year or 5-year rating outputs.

 

 

 

 

Schedule 1.01(d)

 

Eligibility Criteria

 

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1)(a) if an Investment in Indebtedness other than a Noteless Assigned Loan (and
other than a High Yield Security that is held through DTC and has been credited
to the Custodian Account pursuant to the terms of the Custodian Agreement), such
Portfolio Investment is evidenced by an original promissory note registered in
the name of an Obligor, delivered to the Custodian and credited to the Custodian
Account pursuant to the terms of the Custodian Agreement; provided, however,
that solely in the case of Portfolio Investments in which the Collateral Agent
has a first priority perfected security interest pursuant to a valid Uniform
Commercial Code filing, (x) if such Portfolio Investment is owned by such
Obligor on the Effective Date, the Borrower shall have up to 30 Business Days
following the Effective Date to deliver such original promissory note with
respect to such Portfolio Investment to the Custodian, and (y) (1) if such
Portfolio Investment is acquired by the Obligor after the Effective Date, the
Borrower shall have up to 10 Business Days following such acquisition to deliver
such original promissory note with respect to such Portfolio Investment to the
Custodian and (2) as a result of the syndication, sale, transfer, assignment or
exchange of a portion of a Portfolio Investment the Borrower shall have up to 20
Business Days to return, transfer, assign or exchange any promissory note with
respect to such Portfolio Investment and deliver new or additional promissory
notes to the Custodian or the Collateral Agent as required above (each note
referred to in clause (x) or (y), an “Undelivered Note”) (it being understood
that during the time periods in clauses (1) and (2) above only the portion of
such Portfolio Investment that has not been syndicated, sold, transferred,
assigned or exchanged shall satisfy the criteria specified in this paragraph
1(a)); provided, further that (i) any portion of the Borrowing Base that
consists of an Eligible Portfolio Investment that is an Undelivered Note shall
be identified as such in any Borrowing Base Certificate and (ii) with respect to
Undelivered Notes under clause (y) above, at no time may the aggregate amount of
Undelivered Notes included in the Borrowing Base constitute more than 10% of the
Portfolio Investments included in the Borrowing Base;

 

(b) If a Noteless Assigned Loan, the Custodian shall have received and credited
to the Custodian Account pursuant to the terms of the Custodian Agreement an
original of each transfer document or instrument relating to such Noteless
Assigned Loan evidencing the assignment of such Noteless Assigned Loan from any
prior third party owner thereof directly to the Obligor (together with the
consent of each party required under the applicable loan documentation);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate; and

 

 

 

 

1) (xc) if anany Investment in Indebtedness, such Portfolio Investment is
evidenced by an original promissory note registered in the name of an Obligor
(x) the Custodian shall have received originals or copies of each of the
following, to the extent applicable, any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
mortgage), acquisition agreement pursuant to which such Investment was acquired,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto; and
(y) all documentation evidencing or otherwise relating to such Portfolio
Investment has been duly authorized and executed, is in full force and effect
and is the legal, binding and enforceable obligation of the parties thereto;

 

2)such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed in all material respects in accordance with the
Investment Policies;

 

3)if the Portfolio Company of such Portfolio Investment is a “Debtor” (as
defined in the definition of “DIP Loan”) and such Portfolio Investment is a Bank
Loan, such Portfolio Investment meets the other criteria set forth in the
definition of DIP Loan;

 

4)such Portfolio Investment is Transferable (as defined below);

 

5)such Portfolio Investment has been assigned a Risk Factor Rating and the
corresponding Risk Factor is not greater than 6500;

 

6)such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

7)the Portfolio Company of such Portfolio Investment does not at any time have
total leverage in excess of 6.0x, as calculated by the Borrower in a
commercially reasonable manner;

 

7)[Intentionally Omitted].

 

8)the Portfolio Company of such Portfolio Investment satisfies at least two of
the following three conditions at all times: (i) a trailing 24-month EBITDA of
at least $8,000,000 as calculated by the Borrower in a commercially reasonable
manner, (ii) a total leverage ratio (based on trailing 12-month EBITDA) of less
than 5.5x as calculated by the Borrower in a commercially reasonable manner, or
(iii) a loan (through the Borrower’s or Obligor’s exposure) to enterprise value
ratio of not more than 65%, where enterprise value shall be the value determined
by the Approved Third-Party Appraiser in its most recent valuation report
provided in connection with such Portfolio Investment (except that, prior to the
delivery of the first valuation report of the Approved Third Party Appraiser to
be delivered after the Borrower's acquisition of such Portfolio Investment, if
such Portfolio Investment is acquired by the Borrower in connection with or at
the time of an applicable transaction involving the equity of the related
Portfolio Company, the enterprise value of such Portfolio Company may be imputed
from such transaction by the Borrower in a commercially reasonable manner);

 

9)other than the Existing Affiliate Investments and the existing investment in
Aurora Flight Sciences, such Portfolio Investment does not represent an
Investment in any Portfolio Company in which Medley Capital LLC or any of its
Affiliates, or any entities advised by any of the foregoing, holds any
Investment other than an Investment that is in the same class or classes as such
Portfolio Investment (and, in the case of multiple classes, such Investment
shall represent a ratable strip of each class) and is (a) made in accordance
with the Exemptive Order or the requirements of anany other effective SEC
exemptive order allowing such co-investment or joint follow-on investment or
(b) made in compliance with any of the Massachusetts Mutual Life Insurance Co.,
SEC No-Action Letter (pub. avail. June 7, 2000), other interpretative guidance
issued by the SEC or the Investment Company Act;

 

 

 

 

10)such Portfolio Investment does not represent an Investment in any Financing
Subsidiary, Structured Finance Obligations or, Finance Leases, finance company,
investment fund, or similar off balance sheet financing vehiclejoint venture, or
other Person that primarily owns or makes investments in unaffiliated financial
assets (including consumer obligations as contemplated pursuant to paragraph
17);

 

11)(x) such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any Liens and the Collateral Agent has a first priority, perfected
security interest in the Portfolio Investment (subject to no other Liens other
than any Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents evidencing or otherwise
relating to such Portfolio Investment (which may be copies, except as required
by clause (x) of paragraph (1) above) and (z) the other steps relating to such
Portfolio Investment set forth in Section 5.08 and in the Guarantee and
Collateral Agreement have been taken;

 

12)such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws, rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
Patriot Act);

 

13)such Portfolio Investment is denominated and payable only in Dollars and the
Portfolio Company of such Portfolio Investment is organized under the laws of
the United States or any state or Commonwealth thereof (including the District
of Columbia) and is domiciled in the United States, and its principal operations
and any property or other assets of the Portfolio Company thereunder pledged as
collateral are primarily located in the United States; provided that the
investment in Water Capital USA, Inc. as existing as of the Effective Date shall
not be excluded as an Eligible Portfolio Investment if such exclusion is based
solely on this paragraph 13;

 

14)such Portfolio Investment, if an Investment in Indebtedness, bears interest
which is due and payable no less frequently than semi-annually and provides for
a fixed amount of principal payable on a scheduled payment date and or at
maturity, and does not have a final maturity greater than 10 years;

 

15)such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the Portfolio Company in respect of such
Portfolio Investment, and no material dispute has been asserted with respect to
such Portfolio Investment;

 

16)such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

17)such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan); provided that the investment in Allied Cash Holdings LLC as
existing as of the Effective Date shall not be excluded as an Eligible Portfolio
Investment if such exclusion is based solely on this paragraph 17. For clarity,
the Borrower’s investments in Velum Global Credit Management, LLC shall not be
Eligible Portfolio Investments;

 

 

 

 

18)no payment in respect of such Portfolio Investment, if an Investment in
Indebtedness is subject to withholding in respect to taxes of any nature, unless
the Portfolio Company is required to make customary and market-based gross-up
payments on an after tax basis for the full amount of such tax;

 

19)such Portfolio Investment is not a derivative instrument;

 

20)the Portfolio Company of such Portfolio Investment (or an agent on its
behalf) is required to make payments directly into an account of the Borrower or
any Obligor over which, to the extent required under Section 5.08(c), the
Collateral Agent has “control” (within the meaning of Section 9-104 of the
Uniform Commercial Code) and, to the extent such account is not an Agency
Account, no other Person’s assets are commingled in such account;

 

21)except pursuant to an exemptive order or as permitted under the Investment
Company Act, no Person acting as administrative agent, collateral agent or in a
similar capacity shall be an Affiliate of the Borrower unless such Person is an
Obligor; provided that this paragraph 21 shall not apply to any Existing
Affiliate Investment if and for so long as the agent for such Existing Affiliate
Investment has executed and delivered a letter to the Administrative Agent
agreeing to cause all cash and other proceeds of such Existing Affiliate
Investment received by such agent to be deposited within one (1) Business Day
after receipt into a Control Account;

 

22)in the case of any Existing Affiliate Investment and the existing investment
in Aurora Flight Sciences existing on the Effective Date, neither such
Investment nor any Investment in the same Portfolio Company held by Medley
Capital LLC or any of its Affiliates, or any entities advised by any of the
foregoing, has been increased amended, modified or otherwise restructured after
the Effective Date, except for any follow-on Investment made after the Effective
Date in the same Portfolio Company that has been made (i) for the purpose of
facilitating the growth of such Portfolio Company and not to avert a default
under any existing investment, (ii) on substantially similar terms as the
existing investment of the same investor, (iii) in compliance with BDC
regulations, and (iv) in a manner that would not be adverse to any existing
Eligible Portfolio Investment in such Portfolio Company; and

 

23)if such Portfolio Investment is a Bank Loan and the Portfolio Company of such
Portfolio Investment has issued a Permitted Prior Working Capital Lien, the
Borrower has delivered to the Administrative Agent a written valuation report of
an Approved Third-Party Appraiser determining the enterprise value of such
Portfolio Company to be used for purposes of the conditions outlined in clause
(iii) of the definition of Permitted Prior Working Capital Lien. (except that,
prior to the delivery of the first valuation report of the Approved Third Party
Appraiser to be delivered after the Borrower’s acquisition of such Portfolio
Investment, the enterprise value of such Portfolio Company may be calculated by
the Borrower in a commercially reasonable manner).

 

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

 

 

 

 

(i)          the applicable Obligor may create a security interest in or pledge
all of its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

 

(ii)         such Portfolio Investment (and all documents related thereto)
contains no provision that directly or indirectly restricts the assignment of
such Obligor’s, or any assignee of Obligor’s, rights under such Portfolio
Investment (including any requirement that the Borrower maintain a minimum
ownership percentage of such Portfolio Investment); provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or Portfolio Company or agent under the
Portfolio Investment so long as the applicable provision also provides that such
consent may not be unreasonably withheld, (b) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term, and (c) restrictions on transfer to the applicable obligor
or Portfolio Company under the Portfolio Investment or its equity holders or
financial sponsor entities., competitors, or, in each case, their affiliates;
provided, further, that in the event that an Obligor is a party to an
intercreditor arrangement with other lenders thereof with payment rights or lien
priorities that are junior or senior to the rights of such Obligor, such
Portfolio Investment may be subject to customary and market based rights of
first refusal, rights of first offer and purchase rights in favor, in each case,
of such other lenders thereof (so long as the Value used in determining the
Borrowing Base is not greater than the amount of such right of first refusal,
first offer or purchase right).

 

 

 

 

Exhibit B

 

[See Attached]

 

 

 

 

 EXECUTION VERSION

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY
AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment) with respect to the Amended and Restated
Guarantee, Pledge and Security Agreement dated as of August 31, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), is made as of June 2, 2014, among MEDLEY CAPITAL
CORPORATION, a Delaware corporation (the “Borrower”), ING CAPITAL LLC (“ING”),
as administrative agent for the lenders under the Revolving Credit Facility (in
such capacity, together with its successors in such capacity, the “Revolving
Administrative Agent”), ING, as administrative agent for the lenders under the
Term Loan Facility (in such capacity, together with its successors in such
capacity, the “Term Loan Administrative Agent”), ING, as collateral agent for
the Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”), and MOF I BDC LLC, a Delaware limited
liability company (“MOF I”), MCC INVESTMENT HOLDINGS LLC, a Delaware limited
liability company (“MCCIH”), MCC INVESTMENT HOLDINGS SENDERO LLC, a Delaware
limited liability company (“MCCIHS”), MCC INVESTMENT HOLDINGS RT1 LLC, a
Delaware limited liability company (“MCCRT1”), and MCC INVESTMENT HOLDINGS
OMNIVERE LLC, a Delaware limited liability company (together with MOF I, MCCIH,
MCCIHS and MCCRT1, the “Subsidiary Guarantors”, and together with the Borrower,
the “Obligors”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Security Agreement (as amended hereby).

 

WITNESSETH:

 

WHEREAS, the Borrower and the Subsidiary Guarantors have requested to amend
certain provisions of the Security Agreement and the Collateral Agent, the
Required Revolving Lenders and the Required Term Lenders have agreed to do so on
the terms and subject to the conditions contained in this Amendment; and

 

WHEREAS, the Borrower and the Subsidiary Guarantors desire to reaffirm their
obligations under the Security Agreement.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION III AMENDMENT TO SECURITY AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Security Agreement is hereby amended as
described in the marked version attached hereto as Exhibit A.

 

2

 

 

SECTION IV MISCELLANEOUS

 

4.1.         Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent:

 

(a)      Documents. The Collateral Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Collateral Agent (and to the extent specified below to each Lender) in form and
substance:

 

(1)  Executed Counterparts. From each party hereto either (1) a counterpart of
this Amendment signed on behalf of such party or (2) written evidence
satisfactory to the Collateral Agent (which may include telecopy transmission or
electronic mail of a signed signature page to this Amendment) that such party
has signed a counterpart of this Amendment.

 

(2)  Revolving Credit Amendment No. 5. The Amendment No. 5, dated as of the date
hereof, with respect to the Senior Secured Revolving Credit Agreement, dated as
of August 4, 2011 (as amended by Amendment No. 1 dated as of August 31, 2012,
Amendment No. 2 dated as of December 7, 2012, Amendment No. 3 dated as of March
28, 2012, Amendment No. 4 dated as of May 1, 2013 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement”), among the Borrower, the Subsidiary Guarantors, the lenders
party thereto and ING, as administrative agent for the lenders under the
Revolving Credit Agreement, duly executed and delivered by each of the parties
thereto.

 

(3)  Term Loan Amendment No. 5. The Amendment No. 5, dated as of the date
hereof, with respect to the Senior Secured Term Loan Credit Agreement, dated as
of August 31, 2012 (as amended by Amendment No. 1 dated as of December 7, 2012,
Amendment No. 2 dated as of January 23, 2013, Amendment No. 3 dated as of March
28, 2012, Amendment No. 4 dated as of May 1, 2013 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), among the Borrower, the Subsidiary Guarantors, the lenders
party thereto and ING, as administrative agent for the lenders under the Term
Loan Credit Agreement, duly executed and delivered by each of the parties
thereto.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

4.2.         Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Collateral Agent and each of the Revolving Lenders and Term Lenders that, as of
the Effective Date and after giving effect to this Amendment:

 

3

 

 

(a)  This Amendment has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor party hereto, and constitutes a legal,
valid and binding obligation of the Borrower and each Subsidiary Guarantor party
hereto enforceable in accordance with its terms. The Security Agreement, as
amended by the Amendment, constitutes the legal, valid and binding obligation of
the Borrower and the Subsidiary Guarantors enforceable in accordance with its
respective terms.

 

(b)  The representations and warranties set forth in Section 2 of the Security
Agreement as amended by this Amendment are true and correct in all material
respects (other than any representation or warranty already qualified by
materiality or Material Adverse Effect, which shall be true and correct is all
respects) on and as of the Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date, with the
same effect as though made on and as of the Effective Date.

 

4.3.          Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

4.4.          Payment of Expenses. Without duplication of any costs and expenses
paid in connection with the Revolving Credit Facility or the Term Loan Credit
Facility, the Borrower agrees to pay and reimburse the Collateral Agent for all
of its reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
fees, charges and disbursements of legal counsel to the Collateral Agent, (but
excluding, for the avoidance of doubt, the allocated costs of internal counsel).

 

4.5.          GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

4.6.          Incorporation of Certain Provisions. The provisions of Sections
10.01, 10.06, 10.07, 10.08, 10.09 and 10.10 of the Security Agreement are hereby
incorporated by reference with respect to Section I.

 

4.7.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Revolving Lenders,
the Term Lenders, the Revolving Administrative Agent, the Term Loan
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Security Agreement and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the
Security Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Person to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Security Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions amended herein of the Security Agreement.
Upon the effectiveness of this Amendment, each reference in the Security
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Security Agreement as
amended by this Amendment and each reference in any other Debt Document shall
mean the Security Agreement as amended hereby. This Amendment shall constitute a
Debt Document.

 

4

 

 

4.8.          Consent and Affirmation

 

Without limiting the generality of the foregoing, by its execution hereof, each
of the Borrower and the Subsidiary Guarantors hereby to the extent applicable as
of the Effective Date (a) consents to this Amendment and the transactions
contemplated hereby, (b) agrees that the Security Agreement and each of the
Security Documents is in full force and effect, (c) confirms its guarantee
(solely in the case of the Subsidiary Guarantors) and affirms its obligations
under the Security Agreement and confirms its grant of a security interest in
its assets as Collateral for the Secured Obligations (as defined in the Security
Agreement), and (d) acknowledges and affirms that such guarantee and/or grant is
in full force and effect in respect of, and to secure, the Secured Obligations
(as defined in the Security Agreement).

  

[Signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 



 

MEDLEY CAPITAL CORPORATION., as

Borrower

      By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title:
Chief Financial Officer and Secretary



 



 

 

 

  MOF I BDC LLC, as Subsidiary Guarantor       By: /s/ Richard T. Allorto, Jr.  
Name: Richard T. Allorto, Jr.   Title: Manager

 

 

 

 



 

MCC INVESTMENT HOLDINGS LLC, as

Subsidiary Guarantor

        By: Medley Capital Corporation   Its: Sole Member               By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer and Secretary

 



 

 

 

 

MCC INVESTMENT HOLDINGS

SENDERO LLC, as Subsidiary Guarantor

      By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title:
Chief Financial Officer and Secretary

 

 

 

 

 

MCC INVESTMENT HOLDINGS RT1

LLC, as Subsidiary Guarantor

      By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title:
Chief Financial Officer and Secretary

 

 

 

 

  MCC INVESTMENT HOLDINGS   OMNIVERE LLC, as Subsidiary Guarantor         By:
/s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer and Secretary

 

 

 

 

  ING CAPITAL LLC, as Collateral Agent       By: /s/ Patrick Frisch   Name:
Patrick Frisch, CFA   Title: Managing Director       ING CAPITAL LLC, as
Revolving
Administrative Agent and a Revolving
Lender       By: /s/ Patrick Frisch   Name: Patrick Frisch, CFA   Title:
Managing Director       ING CAPITAL LLC, as Term Loan
Administrative Agent and a Term Loan
Lender       By: /s/ Patrick Frisch   Name: Patrick Frisch, CFA   Title:
Managing Director

 

 

 

 

Exhibit A

 

[See Attached]

 

 

 

 

EXECUTION VERSION

 

[Conformed through Amendment No. 1]





 

 

AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

August 31, 2012

 

and amended by AMENDMENT NO. 1, dated as of June 2, 2014

 

among

 

MEDLEY CAPITAL CORPORATION,

as Borrower

 

The SUBSIDIARY GUARANTORS Party Hereto

 

ING CAPITAL LLC,
as Revolving Administrative Agent for the Revolving Lenders

 

ING CAPITAL LLC,
as Term Loan Administrative Agent for the Term Lenders

 

Each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER Party Hereto

 

and

 

ING CAPITAL LLC,
as Collateral Agent

 

 

 

 

 



 

TABLE OF CONTENTS

 

    Page       Section 1. Definitions, Etc. 2 1.01 Certain Uniform Commercial
Code Terms 2 1.02 Additional Definitions 2 1.03 Terms Generally 2023      
Section 2. Representations and Warranties 2023 2.01 Organization 2023 2.02
Authorization; Enforceability 2023 2.03 Governmental Approvals; No Conflicts
2124 2.04 Title 2124 2.05 Names, Etc. 2124 2.06 Changes in Circumstances 2124
2.07 Pledged Equity Interests 2225 2.08 Promissory Notes 2225 2.09 Deposit
Accounts and Securities Accounts 2225 2.10 Commercial Tort Claims 2225 2.11
Intellectual Property and Licenses 2225       Section 3. Guarantee 2427 3.01 The
Guarantee 2427 3.02 Obligations Unconditional 2427 3.03 Reinstatement 2528 3.04
Subrogation 2529 3.05 Remedies 2629 3.06 Continuing Guarantee 2629 3.07
Instrument for the Payment of Money 2629 3.08 Rights of Contribution 2629 3.09
General Limitation on Guarantee Obligations 2730 3.10 Indemnity by Borrower 2730
      Section 4. Collateral 2731       Section 5. Certain Agreements Among
Secured Parties 2832 5.01 Priorities; Additional Collateral 2832 5.02 Turnover
of Collateral 2933 5.03 Cooperation of Secured Parties 2933 5.04 Limitation upon
Certain Independent Actions by Secured Parties 2933 5.05 No Challenges 3034 5.06
Rights of Secured Parties as to Secured Obligations 3034       Section 6.
Designation of Designated Indebtedness; Recordkeeping, Etc. 3134 6.01
Designation of Other Indebtedness 3134 6.02 Recordkeeping 3135

 

i

 

 

Section 7. Covenants of the Obligors 3235 7.01 Delivery and Other Perfection
3235 7.02 Name; Jurisdiction of Organization, Etc. 3337 7.03 Other Liens,
Financing Statements or Control 3337 7.04 Transfer of Collateral 3437 7.05
Additional Subsidiary Guarantors 3437 7.06 Control Agreements 3438 7.07
Revolving Credit Facility and Term Loan Credit Facility 3438 7.08 Pledged Equity
Interests 3538 7.09 Voting Rights, Dividends, Etc. in Respect of Pledged
Interests 3639 7.10 Commercial Tort Claims 3741 7.11 Intellectual Property 3841
      Section 8. Acceleration Notice; Remedies; Distribution of Collateral 3943
8.01 Notice of Acceleration 3943 8.02 Preservation of Rights 4043 8.03 Events of
Default, Etc. 4043 8.04 Deficiency 4145 8.05 Private Sale 4145 8.06 Application
of Proceeds 4145 8.07 Attorney-in-Fact 4346 8.08 Grant of Intellectual Property
License 4347 8.09 Authority 4347       Section 9. The Collateral Agent 4347 9.01
Appointment; Powers and Immunities 4347 9.02 Information Regarding Secured
Parties 4448 9.03 Reliance by Collateral Agent 4448 9.04 Rights as a Secured
Party 4549 9.05 Indemnification 4549 9.06 Non-Reliance on Collateral Agent and
Other Secured Parties 4650 9.07 Failure to Act 4650 9.08 Resignation of
Collateral Agent 4650 9.09 Agents and Attorneys-in-Fact 4751       Section 10.
Miscellaneous 4751 10.01 Notices 4751 10.02 No Waiver 4751 10.03 Amendments to
Security Documents, Etc 4851 10.04 Expenses: Indemnity: Damage Waiver 4953 10.05
Successors and Assigns 5054 10.06 Counterparts; Integration; Effectiveness;
Electronic Execution 5054 10.07 Severability 5155 10.08 Governing Law;
Submission to Jurisdiction 5155 10.09 Waiver of Jury Trial 5256 10.10 Headings
5256 10.11 Termination 5256

 

ii

 

 

10.12 Confidentiality 5256 10.13 Agreement among Borrower, Revolving Lenders and
Term Lenders 5256

 

iii

 

 

EXHIBIT A – Form of Notice of Designation EXHIBIT B – Form of Guarantee
Assumption Agreement EXHIBIT C – Form of Intellectual Property Security
Agreement EXHIBIT D – Form of Pledge Supplement EXHIBIT E – Form of Joinder
Agreement

 

iv

 

 

AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of
August 31, 2012 (as amended, supplemented, or otherwise modified from time to
time, this “Agreement”), among Medley Capital Corporation, a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Borrower”), MOF I BDC LLC, a Delaware limited liability company, and each other
entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to
Section 7.05 hereof (collectively, the “Subsidiary Guarantors” and, together
with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative agent for
the parties defined as “Lenders” under the Revolving Credit Facility referred to
below (in such capacity, together with its successors in such capacity, the
“Revolving Administrative Agent”), ING CAPITAL LLC, as administrative agent for
the parties defined as “Lenders” under the Term Loan Credit Facility referred to
below (in such capacity, together with its successors in such capacity, the
“Term Loan Administrative Agent”), each “Financing Agent” or “Designated
Indebtedness Holder” that becomes a party hereto after the date hereof pursuant
to Section 6.01 hereof and ING CAPITAL LLC, as collateral agent for the Secured
Parties hereinafter referred to (in such capacity, together with its successors
in such capacity, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, (i) the
Borrower, certain lenders and the Revolving Administrative Agent entered into
Amendment No. 1 (the “Revolving Amendment No. 1”), dated as of the date hereof,
with respect to the Senior Secured Revolving Credit Agreement, dated as of
August 4, 2011, pursuant to which such lenders have agreed to extend credit (by
means of revolving loans) to the Borrower from time to time and such lenders
consented to enter into this Agreement; and (ii) the Borrower, certain lenders
and the Term Loan Administrative Agent entered into the Term Loan Credit
Facility (as hereinafter defined), dated as of the date hereof, pursuant to
which such lenders have agreed to extend credit (by means of term loans) to the
Borrower from time to time;

 

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Facility and the Term
Loan Credit Facility that the Borrower designates as “Designated Indebtedness”
under this Agreement, which indebtedness is to be entitled to the benefits of
this Agreement;

 

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility and the Term Loan Credit Facility, and the holders of
such “Designated Indebtedness” to extend other credit to the Borrower, the
Borrower wishes to provide (a) for certain of its Subsidiaries from time to time
to become parties hereto and to guarantee the payment of the Guaranteed
Obligations (as hereinafter defined), and (b) for the Borrower and the
Subsidiary Guarantors to provide collateral security for the Secured Obligations
(as hereinafter defined);

 

5

 

 

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), the Term Loan Administrative Agent (on behalf of itself and
the Term Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to Section
6.01 are or will be entering into this Agreement for the purpose of setting
forth their respective rights to the Collateral (as hereinafter defined); and

 

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1.          Definitions, Etc. 

 

1.01         Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02         Additional Definitions. In addition, as used herein:

 

“Acceleration” means the Credit Agreement Obligations, the Term Loan Obligations
or any other Secured Obligations of any Secured Party having been declared (or
become) due and payable in full in accordance with the applicable Debt Documents
following the occurrence of an “event of default” (as defined in the applicable
Debt Documents) or an analogous event by the Borrower and expiration of any
applicable grace period with respect thereto.

 

“Acceleration Notice” has the meaning specified in Section 8.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

2

 

 

“Bank LoanLoans” means debt obligations (including, without limitation, term
loans, revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Belgium” means the Kingdom of Belgium

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group; (b) the Term Lenders as a group; and (c) the Designated Indebtedness
Holders holding a Series of Designated Indebtedness as a group.

 

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in Section 4.

 

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.

 

3

 

 

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans, as such commitment may be
(a) reduced or increased from time to time pursuant to the Revolving Credit
Facility and (b) reduced or increased from time to time pursuant to assignments
by or to such Revolving Lender pursuant to the Revolving Credit Facility.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents (as defined in the Revolving Credit Facility), including in each
case in respect of the principal of and interest on the loans made thereunder,
and all fees, indemnification payments and other amounts whatsoever, whether
direct or indirect, absolute or contingent, now or hereafter from time to time
owing to the Revolving Administrative Agent or the Revolving Lenders or any of
them under or in respect of the Revolving Credit Facility and the other Loan
Documents, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to the Borrower, whether or not such interest or expenses are allowed as
a claim in such proceeding.

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

4

 



 



“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Debt Documents” means, collectively, the Revolving Credit Facility, the Term
Loan Documents, the Designated Indebtedness Documents, any Hedging Agreement
evidencing or relating to any Hedging Agreement Obligations and the Security
Documents.

 

“Default” means any event that with notice or lapse of time or both would become
an Event of Default.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent
(provided, that each party hereto hereby agrees, and it is their express
intention, that the financing statement, dated August 4, 2011, currently on file
with the Secretary of State of Delaware covers all of the Secured Obligations
secured pursuant to this Agreement),::

 

(a)          subject to clause (l) below, in the case of each Certificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Certificated Security is either (i) in the possession of the Collateral
Agent and registered in the name of the Collateral Agent (or its nominee) or
Indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and registered in the name of the Custodian (or its nominee) or
Indorsed in blank and, in the case of this clause (ii), the Custodian has either
(A) agreed in documentation reasonably satisfactory to the Collateral Agent to
hold such Certificated Security as bailee on behalf of the Collateral Agent or
(B) credited the same to a Securities Account for which the Custodian is a
Securities Intermediary and has agreed that such Certificated Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

 

(b)          subject to clause (l) below, in the case of each Instrument, that
such Instrument is either (i) in the possession of the Collateral Agent and
indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and the Custodian has credited the same to a Securities Account for
which the Custodian is a Securities Intermediary and has agreed that such
Instrument constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

5

 

 

(c)          subject to clause (l) below, in the case of each Uncertificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

 

(d)          subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is in the possession of such Clearing Corporation), or
(ii) credited to a Securities Account of the Custodian at such Clearing
Corporation (and, if a Certificated Security, so held in the possession of such
Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

 

(e)          in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations; provided, that such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to NYUCC Control
over such Security under the NYUCC;

 

(f)          in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a securities account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has NYUCC Control over such Securities Account;

 

6

 

 

(g)          in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Custodian in the
United States under an arrangement where the Custodian has agreed to hold such
Tangible Chattel Paper as bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

 

(h)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt
obligationparticipation is evidenced by an Instrument, either (i) such
Instrument is in the possession of the applicable participating institution in
the United States, and such participating institution has agreed that it holds
possession of such Instrument for the benefit of the Collateral Agent (or for
the benefit of the Custodian, and the Custodian has agreed that it holds the
interest in such Instrument as bailee on behalf of the Collateral Agent) or (ii)
such Instrument is in the possession of the applicable participating institution
outside of the United States and such participating institution (and, if
applicable, the obligor that issued such Instrument) has taken such actions as
shall be necessary under the law of the jurisdiction where such Instrument is
physically located to accord the Collateral Agent rights equivalent to NYUCC
Control over such Instrument under the NYUCC;

 

(i)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

 

(j)          in the case of any Deposit Account or Securities Account, that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
NYUCC Control over such Deposit Account or Securities Account, or that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed that the rights of the Custodian in such Underlying
Accounts constitute a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

7

 

 

(k)          in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account over which the Collateral Agent has NYUCC
Control as described in clause (j) above;

 

(l)          in the case of any Certificated Security, Uncertificated Security
or Instrument or Special Equity Interest issued by a Person organized outside of
the United States, that such additional actions shall have been taken as shall
be necessary under applicable law to accord the Collateral Agent rights
substantially equivalent to those accorded to a secured party under the NYUCC
that has possession or control of such Certificated Security, Uncertificated
Security or Instrument or Special Equity Interest;

 

(m)          in the case of each Portfolio Investment of any Obligor consisting
of a Bank Loan, in addition to all other actions required to be taken hereunder,
that all actions shall have been taken as required by Section 5.08(c)(iv), (v)
or (vi), as applicable, of each of the Revolving Credit Facility and the Term
Loan Credit Facility in each case, as in existence on the date hereof; and

 

(n)           subject to clause (l) above, in the case of a Special Equity
Interest constituting a Certificated Security, that the holder of the first Lien
on such Certificated Security has possession of such Certificated Security in
the United States (which has been registered in the name of such holder (or its
nominee) or Indorsed to such holder or in blank) and has agreed to deliver the
certificates evidencing such Certificated Security directly to the Collateral
Agent upon the discharge of such Lien and has acknowledged that it holds such
certificates for the Collateral Agent subject to such Lien (it being understood
that, upon receipt of any such Certificated Security, if so requested by the
Borrower the Collateral Agent shall deliver the same to the Custodian to be held
in accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

 

(no)         in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (mn), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

 

8

 

 

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof notwithstanding the fact that (a) it is not in the
physical possession of the Collateral Agent or the Custodian if such Instrument
or Promissory Note is in the possession of the Collateral Agent or the Custodian
as required above within 10 Business Days of the acquisition of the Portfolio
Investment relating to such Instrument or Promissory Note; or (b) it is no
longer in the possession of the Collateral Agent or the Custodian as a result of
the syndication, sale, transfer, assignment or exchange by an Obligor of a
portion of the Portfolio Investment relating to such Instrument or Promissory
Note, provided that, within 20 Business Days the Borrower receives new or
additional Instruments or Promissory Notes in connection with such syndication,
sale, transfer, assignment or exchange and such new or additional Instruments or
Promissory Notes are in the possession of the Collateral Agent or the Custodian
as required above.

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

 

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

 

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

 

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on the notes or other instruments
issued thereunder, all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Designated Indebtedness Holder or any Financing
Agent or any of them under such Designated Indebtedness Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding,
provided that Designated Indebtedness Obligations shall not include any Excluded
Swap Obligation.

 

9

 

 

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such stock, other than (x) as a result of a Change of
Control (as defined in the Revolving Credit Agreement), or (y) in connection
with any purchase, redemption, retirement, acquisition, cancellation or
termination with, or in exchange for, shares of stock.

 

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base (as defined in the Revolving Credit Facility) permitted by each Debt
Document (for the avoidance of doubt in the event of any conflict or difference
among the Debt Documents, the most restrictive provisions that are in effect
(after taking into account any modification, supplement, amendment or waiver to
such provisions) shall apply against the Obligors hereunder).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of Secured
Obligations, (d) to otherwise enforce a security interest or exercise another
right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Grantors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

10

 

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility or the Term Loan Credit Facility, respectively, and
any event or condition that enables or permits (after giving effect to any
applicable grace or cure periods) the holder or holders of any Designated
Indebtedness Obligations or Hedging Agreement Obligations or any trustee or
agent on its or their behalf to cause any Designated Indebtedness Obligations or
Hedging Agreement Obligations to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

 

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts,401(k) accounts, and other
deposit accounts specifically and exclusively used for employee wage, health and
benefit payments, (iii) any fiduciary accounts or any account for which any
Obligor is the servicer for another Person, including any accounts in the name
of any Obligor in its capacity as servicer for a Financing Subsidiary or any
“Agency Account” pursuant to each of the Revolving Credit Facility and the Term
Loan Credit Facility, (iv) any intent-to-use application for United States
trademark registration, and (v) any Equity Interest in a Portfolio Investment
that is issued as an “equity kicker” to holders of subordinated debt and such
Equity Interest is pledged to secure senior debt of such Portfolio Investment to
the extent prohibited thereby.

 

“Excluded Equity Interest” means, unless designated in writing by the Borrower
to Collateral Agent that any such Equity Interest is to be included in the
Collateral (provided that, concurrently with such designation, the Borrower
shall have taken such steps as shall have been reasonably requested by the
Collateral Agent to ensure that the Collateral Agent has a perfected first
priority lien in such Equity Interests, including causing such Financing
Subsidiary to enter into an acknowledgment of such security interest in form and
substance reasonably acceptable to the Collateral Agent), any Equity Interest
issued by any Financing Subsidiary; provided, that if any such Financing
Subsidiary shall at any time cease to be a Financing Subsidiary pursuant to each
of the Revolving Credit Facility and the Term Loan Credit Facility or otherwise,
the Equity Interests issued by such Person shall no longer constitute Excluded
Equity Interests and shall become part of the Collateral hereunder.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such specific
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

11

 

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility or the Term Loan Credit Facility, respectively, and
any event or condition that enables or permits (after giving effect to any
applicable grace or cure periods) the holder or holders of any Designated
Indebtedness Obligations or Hedging Agreement Obligations or any trustee or
agent on its or their behalf to cause any Designated Indebtedness Obligations or
Hedging Agreement Obligations to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

12

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).

 

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Term Loan Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations.

 

“Hedging Agreement” means (i) any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and (ii) any credit default swaps.

 

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender or Term Lender (as applicable) (or any Affiliate
thereof) under any Hedging Agreement that is an interest rate protection
agreement or other interest rate hedging arrangement and has been designated by
the Borrower by notice to the Collateral Agent as being secured by this
Agreement, including in each case all fees, indemnification payments and other
amounts whatsoever, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing to such Revolving Lender or Term Lender (as
applicable) (or any Affiliate thereof) under such Hedging Agreement, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.

 

13

 

 

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Facility or a “Term Lender” party to the Term Loan Credit Facility (as
applicable) shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Loans or Term Loans (as applicable) and
other interests in the Revolving Credit Facility or the Term Loan Credit
Facility (as applicable) and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Facility or a “Term Lender”
party to the Term Loan Credit Facility (as applicable), provided that neither
such Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender or a Term Lender (as applicable) hereunder, it shall have
notified the Collateral Agent in writing of the existence of such agreement.
Subject to and without limiting the preceding sentence, any Affiliate of a
Revolving Lender or a Term Lender (as applicable) that is a party to a Hedging
Agreement shall be included in the term “Revolving Lender” or “Term Lender” (as
applicable) for purposes of this Agreement solely for purposes of the rights and
obligations arising hereunder in respect of such Hedging Agreement and the
Hedging Agreement Obligations thereunder.

 

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or Term Lender
(as applicable) or any Affiliate thereof that is a party thereto (i) any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement or (ii) any rights to consent
to any amendment, waiver or other matter under this Agreement or any other Loan
Document or Term Loan Document, as applicable. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document or Term Loan Document, as
applicable, no provider or holder of any Hedging Agreement Obligations (other
than in its capacity as Revolving Administrative Agent, Term Loan Administrative
Agent, Collateral Agent, or Revolving Lender or Term Lender, to the extent
applicable) has any individual right to enforce this Agreement or bring any
remedies with respect to any Lien on Collateral granted pursuant to the Loan
Documents or Term Loan Documents, as applicable. By accepting the benefits of
this Agreement, such party shall be deemed to have appointed the Collateral
Agent as its agent and agreed to be bound by this Agreement as a Secured Party,
subject to the limitations set forth in the preceding sentence.

 

14

 

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i, (i) the amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) Disqualified Equity Interests and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances or,
solely for the purposes specified in the definition of “Indebtedness” in the
Revolving Credit Facility, Term Loan Credit Facility or the Designated
Indebtedness Document (whichever contains the most restrictive provision then in
effect), Hedging Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or fund the delayed draw or unfunded portion of any existing
Portfolio Investment.

 

15

 

 

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

 

“ING” means ING Capital LLC.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person);
or (c) Hedging Agreements.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value (as defined in the Revolving Credit Facility) used in determining the
Borrowing Base (as defined in the Revolving Credit Facility) is not greater than
the purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal and other similar rights in favor of other
equity holders of the same issuer).

 

16

 

 

“Loan Document” has the meaning given to such term in the Revolving Credit
Facility.

 

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Notice of Designation” has the meaning specified in Section 6.01.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

 

“Obligors” has the meaning given to such term in the preamble of this Agreement;
provided that any Person that is an Immaterial Subsidiary shall not be deemed an
Obligor as of the date such Person is dissolved, sold, liquidated or wound-up,
no longer exists or is no longer a Subsidiary of the Borrower.

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base (as defined in the Revolving Credit Facility))
permitted by each Debt Document (for the avoidance of doubt in the event of any
conflict or difference among the Debt Documents, the most restrictive provisions
that are in effect (after taking into account any modification, supplement,
amendment or waiver of such provisions) shall apply against the Obligors
hereunder).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17

 

 

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

 

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (as defined in the Revolving Credit Facility) (unless issued by a
Subsidiary)), the instruments (if any) evidencing such indebtedness (including,
without limitation, the instruments described on Annex 2.08 hereto) and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such indebtedness.

 

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.

 

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent obligations)) by the Borrower
(each such issuanceIssuance, a “Series”), the meaning given to the term
“Required Holders” or “Required Lenders” in the Debt Documents with respect to
such Designated Indebtedness.

 

18

 

 

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Facility (so long as the obligations under the
Revolving Credit Facility are outstanding (other than unasserted contingent
obligations)).

 

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the sum of the Credit Agreement Obligations, the Term Loan
Obligations and the Designated Indebtedness Obligations. For purposes of
determining the amount of the Credit Agreement Obligations, the Term Loan
Obligations and the Designated Indebtedness Obligations, the amount of such
obligations shall be the outstanding principal amount of such obligations plus,
if no event of default has occurred under any of the Debt Documents (or if an
event of default has occurred under any of the Debt Documents but such event of
default has been waived by the permitted parties under the applicable Debt
Documents), the amount of the unfunded commitments on account of such
obligations.

 

“Required Term Lenders” has the meaning given to the term “Required Lenders” in
the Term Loan Credit Facility (so long as the obligations under the Term Loan
Credit Facility are outstanding (other than unasserted contingent obligations)).

 

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Revolving Amendment No. 1” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of August 4, 2011 (as amended by the Revolving Amendment
No.1, that certain Amendment No. 2 to Senior Secured Revolving Credit Agreement,
dated as of December 7, 2012, that certain Amendment No. 3 to Senior Secured
Revolving Credit Agreement, dated as of March 28, 2013, that certain Amendment
No. 4 to Senior Secured Revolving Credit Agreement, dated as of May 1, 2013 and
that certain Amendment No. 5 to Senior Secured Revolving Credit Agreement, dated
as of June 2, 2014), among the Borrower, the lenders party thereto and ING
Capital LLC, as administrative agent (the “Existing Revolving Credit Agreement”)
and (ii) any amendment, modification, supplement, amendment and restatement,
extension, refinancing or replacement of the Existing Revolving Credit Agreement
(or to any such amendment, modification, supplement, amendment and restatement,
extension, refinancing or replacement), provided that any such amendment,
modification, supplement, amendment and restatement, extension, refinancing or
replacement (a) is incurred pursuant to documentation containing other terms
(including financial and other covenants, covenants regarding the borrowing
base, if any, portfolio valuations, and events of default, but excluding
interest) that are no more restrictive in any material respect upon the Borrower
and its Subsidiaries, while the loans are outstanding under the Term Loan Credit
Facility in effect at the time of the initial incurrence of the debt under the
Revolving Credit Facility, than those set forth in the Existing Revolving Credit
Agreement and (b) is not secured by any assets of any Obligor other than
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders have agreed to either (x) be bound by
the provisions of this Agreement by executing the joinder attached hereto as
Exhibit E or (y) be bound by the provisions of this Agreement in a manner
reasonably satisfactory to the Term Loan Administrative Agent (if the
obligations (other than contingent obligations) under the Term Loan Credit
Facility are still in effect) and the Collateral Agent.

 

19

 

 

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

 

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Facility.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

 

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Term Loan Obligations, the Designated
Indebtedness Obligations and the Hedging Agreement Obligations, (b) in the case
of the Subsidiary Guarantors, the obligations of the Subsidiary Guarantors in
respect of the Guaranteed Obligations pursuant to Section 3.01 and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document;
provided that Secured Obligations shall not include any Excluded Swap
Obligation.

 

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, the
Term Lenders (including those holding Hedging Agreement Obligations), the Term
Loan Administrative Agent, each Designated Indebtedness Holder, each Financing
Agent and each Person that is not a Revolving Lender or Term Lender and is owed
a Hedging Agreement Obligation of the type described in, and subject to the
conditions set forth in, the second paragraph of the definition of “Hedging
Agreement Obligations” and the Collateral Agent.

 

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto, and all
other assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant hereto or otherwise providing or relating to any
collateral security for any of the Secured Obligations.

 

“Series” has the meaning set forth in the definition of Required Designated
Indebtedness Holders.

 

20

 

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as ana “Structured Subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Term Lenders” means any holders of the Term Loan Indebtedness.

 

“Term Loan Administrative Agent” has the meaning given to such term in the
preamble of this Agreement.

 

21

 

 

“Term Loan Credit Facility” means (i) the Senior Secured Term Loan Credit
Agreement, dated as of August 31, 2012 (as amended by that certain Amendment No.
1 to Senior Secured Term Loan Credit Agreement, dated as of December 7, 2012,
that certain Amendment No. 2 to Senior Secured Term Loan Credit Agreement, dated
as of January 23, 2013, that certain Amendment No. 3 to Senior Secured Term Loan
Credit Agreement, dated as of March 28, 2013, that certain Amendment No. 4 to
Senior Secured Term Loan Credit Agreement, dated as of May 1, 2013 and that
certain Amendment No. 5 to Senior Secured Term Loan Credit Agreement, dated as
of June 2, 2014), among the Borrower, the lenders party thereto and ING Capital
LLC, as administrative agent (the “Existing Term Loan Credit Agreement”) and
(ii) any amendment, modification, supplement, amendment and restatement,
extension, refinancing or replacement of the Existing Term Loan Credit Agreement
(or to any such amendment, modification, supplement, amendment and restatement,
extension, refinancing or replacement), provided that any such amendment,
modification, supplement, amendment and restatement, extension, refinancing or
replacement (a) has no amortization prior to, and a final maturity date not
earlier than, six months after the maturity date under the Revolving Credit
Facility in effect at the time of the initial incurrence of the debt under the
Term Loan Credit Facility, (b) is incurred pursuant to documentation containing
other terms (including financial and other covenants, covenants regarding the
borrowing base, if any, portfolio valuations, and events of default, but
excluding interest) that are no more restrictive in any material respect upon
the Borrower and its Subsidiaries, while the Commitments are outstanding under
the Revolving Credit Facility in effect at the time of the initial incurrence of
the debt under the Term Loan Credit Facility, than those set forth in the
Existing Term Loan Credit Agreement and (c) is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which,
or the agent, trustee or representative of such holders have agreed to either
(x) be bound by the provisions of this Agreement by executing the joinder
attached hereto as Exhibit E to this Agreement or (y) be bound by the provisions
of this Agreement in a manner reasonably satisfactory to the Revolving
Administrative Agent and the Collateral Agent.

 

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Credit Facility.

 

“Term Loan Indebtedness” means Indebtedness under the Term Loan Credit Facility
and all agreements related thereto.

 

“Term Loan Obligations” means, collectively, all obligations of the Borrower and
the Subsidiary Guarantors to the Term Lenders and the Term Loan Administrative
Agent under the Term Loan Credit Facility and the other Term Loan Documents,
including in each case in respect of the principal of and interest on the loans
made thereunder, and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Term Lenders or the Term Loan Administrative
Agent or any of them under or in respect of the Term Loan Credit Facility and
the other Term Loan Documents, and including all interest and expenses accrued
or incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding.

 

22

 

 

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to the Term Loan Credit Facility.

 

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Facility are satisfied, (b) with respect to the Term Lenders,
the date on which the conditions set forth in the definition of “Termination
Date” in the Term Loan Credit Facility are satisfied, and (c) with respect to
any Designated Indebtedness Holders, the date on which the principal and accrued
interest on each Designated Indebtedness and all fees and other amounts payable
thereunder shall have been paid in full (excluding, for the avoidance of doubt,
any amount in connection with any contingent unasserted obligation).

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“United States” means the United States of America.

 

23

 

 

“U.S. Government Security” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

1.03         Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such amendments, supplements, or
modifications set forth herein or in the applicable Debt DocumentDocuments), (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Exhibits and
Annexes shall be construed to refer to Sections of, and Exhibits and Annexes to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 2.          Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

 

2.01         Organization. Such Obligor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

2.02         Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action. This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 



24

 

 

2.03         Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of any Obligor.

 

2.04         Title. Such Obligor is the sole beneficial owner of the Collateral
in which a security interest is granted by such Obligor hereunder and no Lien
exists upon such Collateral other than (a) the security interest created or
provided for herein, which security interest constitutes a valid first and prior
perfected Lien (subject to Eligible Liens) on the Collateral included in the
Borrowing Base (as defined in the Revolving Credit Facility) and (subject to
Permitted Liens) on all other Collateral (except that any such security interest
in a Special Equity Interest may be subject to a Lien in favor of a creditor of
the issuer of such Special Equity Interest as contemplated by the definition of
such term in Section 1.02) and (b) other Liens not prohibited by the provisions
of any Debt Document.

 

2.05         Names, Etc. As of the date hereof, the full and correct legal name,
type of organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the date hereof are correctly set forth in Annex 2.05 (and
of each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

 

2.06         Changes in Circumstances. No Obligor has (a) within the period of
four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
date hereof (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

 



25

 

 

2.07         Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor on the date
hereof (or owned by a Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement) and on the date hereof or thereof
such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on Annex 2.07; (ii) on the date hereof or thereof the
Obligors listed on Annex 2.07 are the record and beneficial owners of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests; and (iii) no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base (as defined in the Revolving Credit
Facility) and subject to Permitted Liens on all other Collateral) status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof.

 

2.08         Promissory Notes. Annex 2.08 sets forth a complete and correct list
of all Promissory Notes (other than any previously delivered to the Custodian or
held in a Securities Account referred to in Annex 2.09) held by any Obligor on
the date hereof (or held by a Subsidiary Guarantor on the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement) that are either
included in the Borrowing Base (as defined in the Revolving Credit Facility) or
have an aggregate unpaid principal amount in excess of $75,000.

 

2.09         Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the date hereof (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement), except for any Deposit Account specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments.

 

2.10         Commercial Tort Claims. Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the date hereof
(and of any Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement).

 

2.11         Intellectual Property and Licenses.

 

(a)          Annex 2.11 sets forth a true and complete list on the date hereof
(or on the date a Subsidiary Guarantor becomes a party hereto pursuant to a
Guarantee Assumption Agreement) of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Obligor;

 



26

 

 

(b)          on the date hereof or thereof each Obligor is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Annex 2.11, and to each Obligor’s knowledge,
owns or has as of the date hereof or thereof the valid right to use all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth on Annex 2.11;

 

(c)          to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and as of the date
hereof or thereof each Obligor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks in full force
and effect;

 

(d)          to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property set forth in Annex 2.11 is valid and enforceable; no
holding, decision, or judgment has been rendered against any Obligor in any
action or proceeding before any court or administrative authority challenging
the validity of, any Obligor’s right to register, or any Obligor’s rights to own
or use, any Intellectual Property and no such action or proceeding is pending
or, to each Obligor’s knowledge, threatened;

 

(e)          on the date hereof or thereof all registrations and applications
for Copyrights, Patents and Trademarks owned by the Obligors are standing in the
name of an Obligor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by the Obligors has been licensed by any Obligor to any Affiliate
or third party, except as disclosed in Annex 2.11;

 

(f)          as of the date hereof or thereof each Obligor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case if material to the business of such Obligor;

 

(g)          as of the date hereof or thereof each Obligor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;

 

(h)          to each Obligor’s knowledge, as of the date hereof or thereof the
conduct of each Obligor’s business does not infringe upon or otherwise violate
any trademark, patent, copyright, trade secret or other intellectual property
right owned or controlled by a third party, and no claim has been made, in
writing, that the use of any Intellectual Property owned or used by any Obligor
(or any of its respective licensees) violates the asserted rights of any third
party;

 



27

 

 

(i)          to each Obligor’s knowledge, as of the date hereof or thereof no
third party is infringing upon or otherwise violating any rights in any
Intellectual Property owned or used by such Obligor, or any of its respective
licensees;

 

(j)          as of the date hereof or thereof, no settlement or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by any Obligor or to which any Obligor is bound that adversely affect any
Obligor’s rights to own or use any Intellectual Property; and

 

(k)          as of the date hereof or thereof, no Obligor has made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale, transfer or agreement of any Intellectual Property that has
not been terminated or released, and there is no effective financing statement
or other document or instrument now executed, or on file or recorded in any
public office, granting a security interest in or otherwise encumbering any part
of the Intellectual Property, other than in favor of the Collateral Agent.

 

Section 3.          Guarantee.

 

3.01         The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations. The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated or extended maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally pay
the same without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.02         Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

 



28

 

 

(a)          at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(d)          any lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

3.03         Reinstatement. The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees and other charges of counsel (but excluding the
allocated costs of internal counsel)) incurred by the Secured Parties in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

3.04         Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted, contingent obligations), and the expiration
and termination of all commitments to extend credit under all Debt Documents,
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 3.01, whether by subrogation or otherwise,
against the Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

 



29

 

 

3.05         Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Facility or the Term Loan Credit Facility, as the case may be, the provisions
specifying the existence of an event of default (and shall be deemed to have
become automatically due and payable in the circumstances provided therein
including, in the case of the Revolving Credit Facility or the Term Loan Credit
Facility, as the case may be, such provisions) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.

 

3.06         Continuing Guarantee. The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

 

3.07         Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.

 

3.08         Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 



30

 

 

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

3.09         General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

3.10         Indemnity by Borrower. In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

 



31

 

 

3.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap Obligations (provided, however that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be incurred without rendering its obligations under this
Section 3.11, or otherwise under the guarantee contained in this Section 3, as
it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of all the Secured Obligations
(other than in respect of indemnities and contingent Obligations not then due
and payable). Each Qualified ECP Guarantor intends that this Section 3.11
constitute, and this Section 3.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Obligor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 4.          Collateral. As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following property and assets, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4 being collectively referred to herein as
“Collateral”):

 

(a)          all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

 

(b)          to the extent related to any Collateral, all Supporting
Obligations;

 

(c)          to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and

 

(d)          all Proceeds of any of the foregoing Collateral.

 



32

 

 

IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (A1) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or (ii)
in a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, obligation, instrument or agreement (other than
to the extent that any such terms would be rendered ineffective by Section
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction) or (B) any Excluded Assets, and notwithstanding anything
to the contrary provided in this Agreement, the term “Collateral” shall not
include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets. and (B) the Obligors, may by notice to the
Collateral Agent, exclude from the grant of a security interest provided above
in this Section 4, any Special Equity Interest designated by the Borrower in
reasonable detail to the Collateral Agent in such notice (it being understood
that the Borrower may at any later time rescind any such designation by similar
notice to the Collateral Agent).

 

Section 5.          Certain Agreements Among Secured Parties.

 

5.01         Priorities; Additional Collateral.

 

(a)          Pari Passu Status of Obligations. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
their respective interests in the Security Documents and the Collateral shall
rank pari passu and that the Secured Obligations shall be equally and ratably
secured by the Security Documents subject to the terms hereof and the priority
of payment established in Section 8.06.

 

(b)          Sharing of Guaranties and Liens. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
(i) such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.

 

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 



33

 

 

5.02         Turnover of Collateral. If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement or on account of any payment that is not
expressly prohibited hereby, such Secured Party shall promptly (but in any event
within five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

 

5.03         Cooperation of Secured Parties. Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.

 

5.04         Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within 30 days thereafter. In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties).
The Obligors acknowledge and agree that should the Appointed Party act in
accordance with this provision, such Appointed Party will have all the rights,
remedies, benefits and powers as are granted to the Collateral Agent pursuant
hereto or pursuant to any Security Documents.

 

5.05         No Challenges. In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

 



34

 

 

5.06         Rights of Secured Parties as to Secured Obligations.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party given in accordance with the Debt Documents to
which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement.

 

Section 6.          Designation of Designated Indebtedness; Recordkeeping, Etc.

 

6.01         Designation of Other Indebtedness. The Borrower may at any time
designate as “Designated Indebtedness” hereunder any other Indebtedness intended
by the Borrower to be secured that satisfies at the time of incurrence the terms
and conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Facility and the other provisions of the Revolving Credit
Facility (as long as the Credit Agreement Obligations are outstanding (other
than unasserted contingent obligations)) and the terms and conditions of the
definition of “Secured Longer-Term Indebtedness” in the Term Loan Credit
Facility and the other provisions of the Term Loan Credit Facility (as long as
the Term Loan Obligations are outstanding (other than unasserted contingent
obligations)), such designation to be effected by delivery to the Collateral
Agent of a notice substantially in the form of Exhibit A or in such other form
approved by the Collateral Agent (a “Notice of Designation”), which notice shall
identify such Indebtedness, provide that such Indebtedness be designated as
“Designated Indebtedness” hereunder and be accompanied by a certificate of a
Financial Officer of the Borrower delivered to the Revolving Administrative
Agent, and the Term Loan Administrative Agent, each Financing Agent, each
Designated Indebtedness Holder party hereto and the Collateral Agent:

 

(a)          certifying that such Indebtedness satisfies the conditions of this
Section, and that after giving effect to such designation and the incurrence of
such Designated Indebtedness, no Default or Event of Default shall have occurred
and be continuing;

 

(b)          attaching (and certifying as true and complete) copies of the
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and

 



35

 

 

(c)          identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).

 

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent a joinder (x) as attached hereto as Exhibit E or (y) an agreement in form
and substance reasonably satisfactory to the Collateral Agent, appropriately
completed and duly executed and delivered by each party thereto, pursuant to
which such Financing Agent (or, if there is no Financing Agent, such holder)
shall have become a party hereto and assumed the obligations of a Financing
Agent (or holder) hereunder, as applicable.

 

6.02         Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice.

 

Section 7.          Covenants of the Obligors. In furtherance of the grant of
the security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

 

7.01         Delivery and Other Perfection.

 

(a)          With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof within ten (10) days after the acquisition thereof by an Obligor with
respect to any such Portfolio Investment or Collateral acquired after the
Effective Date. Notwithstanding anything to the contrary contained herein, if
any instrument, promissory note, agreement, document or certificate held by the
Custodian is destroyed or lost not as a result of any action of the Borrower,
then, any original of such instrument, promissory note, agreement, document or
certificate shall be deemed held by the Custodian and Delivered for all purposes
hereunder, provided that, when the Borrower has actual knowledge of any such
destroyed or lost instrument, promissory note, agreement, document or
certificate, it uses all commercially reasonable efforts to obtain from the
underlying borrower, and deliver to the Custodian, a replacement instrument,
promissory note, agreement, document or certificate. As to all other Collateral,
such Obligor shall cause the same to be Delivered within three Business Days of
the acquisition thereof, provided that Delivery shall not be required with
respect to (1) accounts of the type described in clauses (A) – (E) of Section
7.06 to the extent set forth therein, and (2) immaterial assets so long as (x)
such assets are not included in the Borrowing Base (as defined in the Revolving
Credit Facility), (y) the Collateral Agent has a perfected first priority lien
(subject to Eligible Liens) on such assets and no other Person exercises Control
over such assets and such assets have not been otherwise “Delivered” to any
other Person, and (z) the aggregate value of such assets described in this
Section 7.01(a)(2) does not at any time exceed $75,000; and provided further
that the proviso to clause (h) of the definition of “Delivery” does not apply to
any participation in a loan held by an Obligor pursuant only to a customary
participation agreement (it being understood that under no circumstances will
participations in a loan be included as an Eligible Portfolio Investment, as
defined in the Revolving Credit Facility or Term Loan Facility, as applicable,
whether or not such clause (h) has been complied with). In addition, and without
limiting the generality of the foregoing, each Obligor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
account control agreements or any other agreements or consents or other papers
as may be necessary in the reasonable judgment of the Collateral Agent to
create, preserve, perfect, maintain the perfection of or validate the security
interest granted pursuant hereto or to enable the Collateral Agent to exercise
and enforce its rights hereunder with respect to such security interest, and
without limiting the foregoing, shall:

 



36

 

 

(i)          keep full and accurate books and records relating to the Collateral
in all material respects; and

 

(ii)         permit representatives of the Collateral Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Collateral Agent to be present at such Obligor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require; provided that each such Obligor shall be entitled
to have its representatives and advisors present during any inspection of its
books and records at such Obligor’s place of business and the Collateral Agent
shall not conduct more than two (2) such inspections and visits in any calendar
year unless an Event of Default has occurred and is continuing at the time of
any subsequent inspections during such calendar year.

 

(b)          Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Portfolio Investment has been Delivered, the Obligors shall not
take or permit any action that would result in such Portfolio Investment no
longer being Delivered hereunder and shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary in the reasonable judgment of the Collateral Agent to continue the
Delivered status of any Collateral. Without limiting the generality of the
foregoing, the Obligors shall not terminate any arrangement with the Custodian
unless and until a successor Custodian reasonably satisfactory to the Collateral
Agent has been appointed and has executed all documentation necessary to
continue the Delivered status of the Collateral, which documentation shall be in
form and substance reasonably satisfactory to the Collateral Agent.

 



37

 

 

7.02         Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent, such Obligor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if such Obligor does not
have an organizational identification number and later obtains one, such Obligor
will forthwith notify the Collateral Agent of such organizational identification
number, and (c) such Obligor will not change its type of organization,
jurisdiction of organization or other legal structure unless such change is
specifically permitted hereby or by the Revolving Credit Facility (as long as
any of the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)), the Term Loan Credit Facility (as long as any of the
Term Loan Obligations are outstanding (other than unasserted contingent
obligations)) and such Obligor provides the Collateral Agent with at least
thirty (30) days prior written notice of such permitted change (or such shorter
period approved by the Collateral Agent).

 

7.03         Other Liens, Financing Statements or Control. Except as otherwise
permitted under the Revolving Credit Facility (as long as any of the Credit
Agreement Obligations are outstanding (other than unasserted contingent
obligations)), the Term Loan Credit Facility (as long as any of the Term Loan
Obligations are outstanding (other than unasserted contingent obligations)) and
the applicable provisions of each other Debt Document, the Obligors shall not
(a) create or suffer to exist any Lien upon or with respect to any Collateral,
(b) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Agent is not named as
the sole Collateral Agent for the benefit of the Secured Parties, or (c) cause
or permit any Person other than the Collateral Agent to have Control of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

 

7.04         Transfer of Collateral. Except as otherwise permitted under the
Revolving Credit Facility and the other Debt Documents, the Obligors shall not
sell, transfer, assign or otherwise dispose of any Collateral.

 

7.05         Additional Subsidiary Guarantors. As contemplated by each of the
Revolving Credit Facility and the Term Loan Credit Facility, new Subsidiaries
(other than a Financing Subsidiary) of the Borrower formed or acquired by the
Borrower after the date hereof, existing Subsidiaries of the Borrower that after
the date hereof cease to constitute Financing Subsidiaries under the Revolving
Credit Facility, and any other Person that otherwise becomes a Subsidiary (other
than a Financing Subsidiary) within the meaning of the definition thereof, are
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit B hereto. Accordingly, upon the execution and delivery of any
such Guarantee Assumption Agreement by any such Subsidiary, such Subsidiary
shall automatically and immediately, and without any further action on the part
of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes
of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto
shall be deemed to be supplemented in the manner specified in such Guarantee
Assumption Agreement. In addition, upon execution and delivery of any such
Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary.

 



38

 

 

7.06         Control Agreements. No Obligor shall open or maintain any account
with any bank, securities intermediary or commodities intermediary (other than
(A) any such accounts that are maintained by the Borrower in its capacity as
“servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, and (E) any account in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $75,000,; provided that in the case of
each of the foregoing clauses (A) through (E), no other Person (other than the
depository institution at which such account is maintained) shall have “control”
over such account (within the meaning of the Uniform Commercial Code) and such
account shall not have been otherwise “Delivered” to any other Person) unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has Control over such account pursuant to a control agreement
in form and substance reasonably satisfactory to the Collateral Agent.

 

7.07         Revolving Credit Facility and Term Loan Credit Facility. Each
Subsidiary Guarantor agrees to perform, comply with and be bound by the
covenants of each of the Revolving Credit Facility (as long as any of the Credit
Agreement Obligations are outstanding (other than unasserted contingent
obligations)) and the Term Loan Credit Facility as long as any of the Term Loan
Obligations are outstanding (other than unasserted contingent obligations)),
respectively (which provisions are incorporated herein by reference), applicable
to such Subsidiary Guarantor as if each Subsidiary Guarantor were a signatory to
the Revolving Credit Facility and the Term Loan Credit Facility, respectively.

 

7.08         Pledged Equity Interests.

 

(a)          In the event any Obligor acquires rights in any Pledged Equity
Interest after the date hereof or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the date hereof because it
ceases to constitute an Excluded Equity Interest, such Obligor shall deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby; and

 



39

 

 

(b)          Without the prior written consent of the Collateral Agent, no
Obligor shall vote to enable or take any other action to: (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest in a manner inconsistent with the terms of this
Agreement or any Debt Document or that adversely affects the validity,
perfection or priority of the Collateral Agent’s security interest or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Facility and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, or (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Equity Interests to be treated
as securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s Control
thereof; and

 

(c)          Each Obligor consents to the grant by each other Obligor of a
security interest in all Pledged Equity Interests to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged Equity
Interest to the Collateral Agent or its nominee following the occurrence and
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related
thereto.; and

 

(d)          All Pledged Interests that are Equity Interests of Subsidiaries
shall at all times be Delivered.

 

7.09         Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

 

(a)          So long as no Event of Default shall have occurred and be
continuing:

 

(i)          each Obligor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement or any Debt Document; provided, however, that with
respect to any Pledged Equity Interest, (A) each Obligor will give the
Collateral Agent at least five (5) Business Days’ notice of the manner in which
it intends to exercise, or the reasons for refraining from exercising, any such
right that could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Collateral Agent’s Lien; and (B) none of the
Obligors will exercise or refrain from exercising any such right, as the case
may be, if the Collateral Agent gives an Obligor notice that, in the Collateral
Agent’s judgment, such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

 



40

 

 

(ii)         each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent not prohibited by the Debt Documents; provided, however, that (except
with respect to any Pledged DebtInterests that is also a Portfolio Investment)
any and all (A) dividends and interest paid or payable other than in cash in
respect of, and Instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for, any Pledged Interests, (B)
dividends and other distributions paid or payable in cash in respect of any
Pledged Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Interests, together with any
dividend, interest or other distribution or payment which at the time of such
payment was not permitted by the Debt Documents, shall be, and shall forthwith
be delivered to the Collateral Agent to hold as, Pledged Interests and shall, if
received by any of the Obligors, be received in trust for the benefitconstitute
Collateral and remain subject to the Lien of the Collateral Agent, shall be
segregated from the other property or funds of the Obligors, and shall be
forthwith delivered to the Collateral Agent in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations, provided that the Obligors shall be
permitted to take any action with respect to the cash described in (B) and (C)
not prohibited by the other Debt Documents; and

 

(iii)        the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

 



41

 

 

(ii)         the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii)        without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including, without limitation, the right to exchange, in its
discretion, any and all of the Pledged Interests or any Portfolio Investments
upon the merger, consolidation, reorganization, recapitalization or other
adjustment of any issuer thereof, or upon the exercise by any such issuer of any
right, privilege or option pertaining to any Pledged Interests or any Portfolio
Investments, and, in connection therewith, to deposit and deliver any and all of
the Pledged Interests or any Portfolio Investments with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine; and

 

(iv)        all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

7.10         Commercial Tort Claims. Each Obligor agrees that with respect to
any Commercial Tort Claim in excess of $100,000 individually hereafter arising
it shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

 

7.11         Intellectual Property. Each Obligor hereby covenants and agrees as
follows:

 

(a)          it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 



42

 

 

(b)          it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademark at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;

 

(c)          it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of the Intellectual Property that in its reasonable
business judgment is material to the business of any Obligor may become (a)
abandoned or dedicated to the public or placed in the public domain, (b) invalid
or unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;

 

(d)          it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 

(e)          in the event that it has knowledge that any Intellectual Property
owned by or exclusively licensed to any Obligor is infringed, misappropriated,
or diluted by a third party, such Obligor shall, except as it determines
otherwise in its reasonable business judgment, promptly take all reasonable
actions to stop such infringement, misappropriation, or dilution and protect its
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;

 

(f)          it shall promptly (but in no event more than thirty (30) days after
any Obligor obtains knowledge thereof) report to the Collateral Agent (i) the
filing by or on behalf of such Obligor of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;

 



43

 

 

(g)          it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit C
hereto;

 

(h)          it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

(i)          it shall take all steps reasonably necessary to protect the secrecy
of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents; and

 

(j)          it shall continue to collect, at its own expense, all amounts due
or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof. In connection with such collections, each
Obligor may take (and, while an Event of Default exists at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, while an Event of
Default exists the Collateral Agent shall have the right at any time, to notify,
or require any Obligor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.

 

Section 8.          Acceleration Notice; Remedies; Distribution of Collateral.

 

8.01         Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

 

8.02         Preservation of Rights. The Collateral Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

8.03         Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)          each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;

 



44

 

 

(b)          the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(c)          the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);

 

(d)          the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and

 

(e)          the Collateral Agent may, upon reasonable prior notice (provided
that at least ten Business Days’ prior notice shall be deemed to be reasonable)
to the Obligors of the time and place (or, if such sale is to take place on the
NYSE or any other established exchange or market, prior to the time of such sale
or other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 



45

 

 

The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 8.06.

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

8.04         Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.

 

8.05         Private Sale. The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.

 

8.06         Application of Proceeds. Except as otherwise herein expressly
provided in this Section 8.06, after the occurrence and during the continuance
of an Event of Default pursuant to exercise of any remedies under Section 8 of
this Agreement, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor (including
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement in respect of Collateral or in respect of the guaranty
obligations of the Subsidiary Guarantors under this Agreement) shall be applied
by the Collateral Agent as follows:

 

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

 



46

 

 

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

 

Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility and the Term Loans under the
Term Loan Credit Facility shall be deemed then due and payable whether or not
any Acceleration of such loans has occurred); and

 

Fourth, after application as provided in clauses “First” “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

For the avoidance of doubt, payments made pursuant to Sections 2.08(b), (c), (d)
and (e) of the Existing Revolving Credit Agreement or pursuant to Sections
2.08(b) and (d) of the Existing Term Loan Credit Agreement (or, in each case,
any analogous provisions in any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement thereof) shall not be
subject to this Section 8.06 or to Section 5.02 unless the Collateral Agent,
after the occurrence and continuation of an Event of Default, has directed the
actions giving rise to such payments. In making the allocations required by this
Section, the Collateral Agent may rely upon its records and information supplied
to it pursuant to Section 9.02, and the Collateral Agent shall have no liability
to any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct.
The Collateral Agent may, in its sole discretion, at the time of any application
under this Section, withhold all or any portion of the proceeds otherwise to be
applied to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive Control
of the Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the
Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.

 

8.07         Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default has occurred
and is continuing, upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent is hereby appointed the attorney-in-fact of
each Obligor for the purpose of carrying out the provisions of this Section 8
and taking any action and executing any instruments which the Collateral Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 8 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of any
Obligor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

 



47

 

 

8.08         Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, upon the occurrence and during the continuance of an Event
of Default, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

 

8.09         Authority. Notwithstanding anything to the contrary contained
herein, in no event shall the Collateral Agent take, or be permitted to take,
any Enforcement Action with respect to the Collateral without at least three
Business Days prior notice to the Secured Parties, and will refrain from taking
such Enforcement Action if so directed by the Required Secured Parties during
such three Business Day period, provided that the Collateral Agent may take such
Enforcement Action during such three Business Day period if so directed by the
Required Secured Parties.

 

Section 9.          The Collateral Agent.

 

9.01         Appointment; Powers and Immunities. Each Revolving Lender, each
Term Lender, the Revolving Administrative Agent, the Term Loan Administrative
Agent, each Financing Agent and, by acceptance of the benefits of this Agreement
and the other Security Documents, each Designated Indebtedness Holder hereby
irrevocably appoints and authorizes ING to act as its agent hereunder with such
powers as are specifically delegated to the Collateral Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Collateral Agent (which term as used in this sentence and in
Section 9.06 and the first sentence of Section 9.07 shall include reference to
its Affiliates and its own and its Affiliates’ officers, directors, employees
and agents):

 

(a)          shall have no duties or responsibilities except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, or a fiduciary with respect to, any Revolving Lender, Term Lender or
Designated Indebtedness Holder;

 

(b)          shall not be responsible to the Revolving Lenders, the Term
Lenders, the Revolving Administrative Agent, the Term Loan Administrative Agent,
the Financing Agents or the Designated Indebtedness Holders for any recitals,
statements, representations or warranties contained in this Agreement or in any
notice delivered hereunder, or in any other certificate or other document
referred to or provided for in, or received by it under, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document referred to or provided for herein or
therein or for any failure by the Obligors or any other Person to perform any of
its obligations hereunder;

 



48

 

 

(c)          shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 

(d)          shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.

 

9.02         Information Regarding Secured Parties. The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent, supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as ING is (i) the Collateral Agent, (ii)
the Revolving Administrative Agent and (iii) the Term Loan Administrative Agent,
the Credit Agreement Obligations and the Term Loan Obligations) as at a date
specified in such request. The Collateral Agent shall provide any such list to
any Secured Party upon request. The Collateral Agent shall be entitled to rely
upon such information, and such information shall be conclusive and binding for
all purposes of this Agreement, except to the extent the Collateral Agent shall
have been notified by a Secured Party that such information as set forth on any
such list is inaccurate or in dispute between such Secured Party and the
Borrower.

 

9.03         Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram, cable or
electronic mail) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent. As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by (i) the Required Secured Parties or (ii)
where expressly permitted for in Section 10.03, the Required Revolving Lenders,
the Required Term Lenders and the Required Designated Indebtedness Holders, as
applicable, and such instructions of (i) the Required Secured Parties or (ii)
where expressly permitted for in Section 10.03, the Required Revolving Lenders,
the Required Term Lenders and the Required Designated Indebtedness Holders, as
applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties. If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

 



49

 

 

9.04         Rights as a Secured Party. With respect to its obligation to extend
credit under each of the Revolving Credit Facility and the Term Loan Credit
Facility, ING (and any successor acting as Collateral Agent) in its capacity as
a Revolving Lender under the Revolving Credit Facility and as a Term Lender
under the Term Loan Credit Facility shall have the same rights and powers
hereunder as any other Secured Party and may exercise the same as though it were
not acting as Collateral Agent, and the term “Secured Party” or “Secured
Parties” shall, unless the context otherwise indicates, include the Collateral
Agent in its individual capacity. ING (and any successor acting as Collateral
Agent) and its Affiliates may (without having to account therefor to any other
Secured Party) accept deposits from, lend money to, make investments in and
generally engage in any kind of banking, trust or other business with any of the
Obligors (and any of their Subsidiaries or Affiliates) as if it were not acting
as Collateral Agent, and ING and its Affiliates may accept fees and other
consideration from any of the Obligors for services in connection with this
Agreement or otherwise without having to account for the same to the other
Secured Parties.

 

9.05         Indemnification. Each Revolving Lender, each Term Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents agrees to indemnify the Collateral Agent and
each Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to the extent not reimbursed under Section 10.04, but without
limiting the obligations of the Obligors under Section 10.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders,
the Term Lenders and the Designated Indebtedness Holders, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Indemnitee (including by any
other Secured Party) arising out of or by reason of any investigation in
connection with or in any way relating to or arising out of this Agreement, any
other Debt Documents, or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that the Obligors are obligated to pay under Section
10.04, but excluding, unless an Event of Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that no Revolving Lender, Term
Lender or Designated Indebtedness Holder shall be liable for any of the
foregoing to the extent they are determined by a court of competent jurisdiction
in a final, nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the party to be indemnified.

 



50

 

 

9.06         Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent, the Term Loan Administrative Agent and each
Financing Agent (and each Revolving Lender, each Term Lender and each Designated
Indebtedness Holder by acceptance of the benefits of this Agreement and the
other Security Documents) agrees that it has, independently and without reliance
on the Collateral Agent or any other Secured Party, and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
the Borrower, the Subsidiary Guarantors and their Subsidiaries and decision to
extend credit to the Borrower in reliance on this Agreement and that it will,
independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement and any Debt Document to which
it is a party. Except as otherwise expressly provided herein, the Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this Agreement, any other Debt Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Obligor. The Collateral Agent shall not have any duty
or responsibility to provide any other Secured Party with any credit or other
information concerning the affairs, financial condition or business of any
Obligor or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Collateral Agent or any of its Affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

 

9.07         Failure to Act. Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.

 

9.08         Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors. Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld provided that no such consent shall be required if an
Event of Default has occurred and is continuing to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a financial institution that has an office in New York, New
York and has a combined capital and surplus and undivided profits of at least
$1,000,000,000. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent. The fees payable by the Borrower to a successor Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor, and such payment to be made as
and when invoiced by the successor Collateral Agent.

 



51

 

 

9.09         Agents and Attorneys-in-Fact. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

Section 10.         Miscellaneous.

 

10.01         Notices. All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied, (to the extent provided in the
Revolving Credit Facility or Term Loan Credit Facility, as applicable) e-mailed
or delivered to the intended recipient at the “Address for Notices” specified
below its name on the signature pages to this Agreement or, in the case of any
Financing Agent or Designated Indebtedness Holder that shall become a party
hereto after the date hereof, at such “Address for Notices” as shall be
specified pursuant to or in connection with the joinder agreement executed and
delivered by such Financing Agent or Designated Indebtedness Holder pursuant to
Section 6.01 (provided that notices to any Subsidiary Guarantor shall be given
to such Subsidiary Guarantor care of the Borrower at the address for the
Borrower specified herein) or (b) as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
notices to any Revolving Lender, Term Lender or Designated Indebtedness Holder
that is not a party hereto shall be given to the Revolving Administrative Agent,
the Term Loan Administrative Agent or Financing Agent for such Designated
Indebtedness Holder.

 

10.02         No Waiver. No failure on the part of the Collateral Agent or any
other Secured Party to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

10.03         Amendments to Security Documents, Etc. Except as otherwise
provided in any Security Document, the terms of this Agreement and the other
Security Documents may be waived, altered or amended only by an instrument in
writing duly executed by each Obligor and the Collateral Agent, with the consent
of the Required Revolving Lenders, the Required Term Lenders and the Required
Designated Indebtedness Holders; provided, that, subject to the provisions
related to “Defaulting Lenders” in the Revolving Credit Facility and the Term
Loan Credit Facility, as the case may be:

 



52

 

 

(a)          no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party;

 

(b)          without the prior written consent of (x) each of the Revolving
Lenders and the Term Lenders and (y) the Required Designated Indebtedness
Holders, the Collateral Agent shall not release all or substantially all of the
collateral under the Security Documents or release all or substantially all of
the Subsidiary Guarantors from their guarantee obligations under Section 3
hereof (and if any amounts have become due and payable in respect of any Hedging
Agreement Obligations, and such amounts shall have remained unpaid for 30 or
more days, then the prior written consent (voting as a single group) of the
holders of a majority in interest of the Hedging Agreement Obligations will also
be required to release all or substantially all of such collateral or guarantee
obligations;

 

(c)          without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;

 

(d)          without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;

 

(e)          to the extent not inconsistent with clause (b) above, the
Collateral Agent is authorized to release (and shall release) any Collateral
that is either the subject of a disposition not prohibited under either the
Revolving Credit Facility, the Term Loan Credit Facility or the Designated
Indebtedness Documents, or to which the Required Revolving Lenders, the Required
Term Lenders and the Required Designated Indebtedness Holders shall have
consented and will, at the Obligors’ expense, execute and deliver to any Obligor
such documents (including, without limitation, any UCC termination statements,
lien releases, re-assignments of trademarks, discharges of security interests,
and other similar discharge or release documents (and, if applicable, in
recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement, without any action of the Collateral Agent, in connection with any
disposition of Portfolio Investments that (i) occurs in the ordinary course of
the Borrower’s business and (ii) is not prohibited under any of the Debt
Documents; and

 



53

 

 

(f)          to the extent not inconsistent with clause (b) above, the
Collateral Agent is authorized to release (and shall release) any Subsidiary
Guarantor from any of its guarantee obligations under Section 3 hereof to the
extent such Subsidiary is (w) an Immaterial Subsidiary, (x) the subject of a
disposition not prohibited under the Debt Documents, (y) ceases to be a
Subsidiary as a result of a transaction not prohibited under the Debt Documents,
or (z) to which each of the Required Revolving Lenders, the Required Term
Lenders and the Required Designated Indebtedness Holders shall have consented,
and, upon such release, the Collateral Agent is authorized to release (and shall
release) any collateral security granted by such Subsidiary Guarantor hereunder
and under the other Security Documents.

 

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. Notwithstanding the foregoing to the contrary,
if the Termination Date shall have occurred with respect to any Class, then the
consent rights of such Class (and the related Required Revolving Lenders,
Required Term Lenders or Required Designated Indebtedness Holders) under this
Section 10.03 shall terminate.

 

10.04         Expenses: Indemnity: Damage Waiver.

 

(a)          Costs and Expenses. The Obligors hereby jointly and severally agree
to reimburse the Collateral Agent and each of the other Secured Parties and
their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred by them (including the reasonable and documented
fees, charges and disbursements of legal counsel (and excluding the allocated
costs of internal counsel)) in connection with (i) any Event of Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and (z)
workout, restructuring or other negotiations or proceedings (whether or not the
workout, restructuring or transaction contemplated thereby is consummated) and
(ii) the enforcement of this Section, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4.

 



54

 



 

(b)          Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee.,
(2) result from a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent and/or the Collateral
Agent, in each case in their respective capacities as such, and (y) claims
arising out of any act or omission by the Borrower or its Affiliates).

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

 

10.05  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Obligors and the
Secured Parties (provided that none of the Obligors shall assign or transfer its
rights or obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Term Loan
Administrative Agent or the agent, trustee or representative for the Designated
Indebtedness Holder, if any (or if there is no such agent, trustee or
representative, the Required Designated Indebtedness Holders)).

 

10.06  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

55

 

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.07  Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

10.08  Governing Law; Submission to Jurisdiction.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

56

 

 

10.09         Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.10         Headings. Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

10.11         Termination. When all Secured Obligations of any Class have been
paid in full (other than unasserted contingent obligations) and all Commitments
of the holders thereof to extend credit that would be Secured Obligations have
expired or been terminated, the Collateral Agent shall, on behalf of the holders
of such Secured Obligations, deliver to the Obligors such termination statements
and releases and other documents necessary and appropriate to evidence the
termination of all agreements, obligations and liens related to such Secured
Obligations, as the Obligors may reasonably request all at the sole cost and
expense of the Obligors; provided, however, that the Collateral Agent shall not
have any obligation to do so under the circumstances set forth in the
parenthetical provision in Section 10.03(b) except to the extent provided
therein.

 

10.12         Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Facility will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

 

10.13         Agreement among Borrower, Revolving Lenders and Term Lenders. Each
of the Revolving Administrative Agent, on behalf of the Revolving Lenders (and
for the benefit of the Term Lenders), and the Borrower agrees, that, unless
otherwise expressly provided in Section 8 of this Agreement, upon the occurrence
and during the continuance of an Event of Default, each mandatory and optional
prepayment by the Borrower of the Revolving Loans shall, to the extent required
by the Term Loan Credit Facility, be made and applied ratably (based on the
outstanding principal amounts of such indebtedness) to the Revolving Loans and
the Term Loans, except to the extent the Term Loan Credit Facility permits a
greater proportion of such prepayment to be applied to the Revolving Loans, and
that the foregoing shall be binding on all existing and future Revolving Lenders
(including under any refinanced Revolving Credit Facility).

 

[Signature page follows]

 

57

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written,

 

  MEDLEY CAPITAL CORPORATION       By:         Name:     Title:         Address
for Notices       Medley Capital Corporation   375 Park Ave, Suite 3304   New
York, NY 10152   Attention: Richard Allorto   Telecopy Number: (212) 759-0091  
Direct Telephone: (646) 465-7898   Main Telephone: (212) 759-0777   E-mail:
rallorto@medleycapital.com       with a copy to:       Dechert LLP   1095 Avenue
of the Americas   New York, NY 10036-6797   Attention:  Jay R. Alicandri  
Telecopier: (212) 698-3599   Telephone: (212) 698-3800

 

 

 

 

  MOF I BDC LLC       By:         Name:     Title:         Address for Notices  
    c/o Medley Capital Corporation   375 Park Ave, Suite 3304   New York, NY
10152   Attention: Richard Allorto   Telecopy Number: (212) 759-0091   Direct
Telephone: (646) 465-7898   Main Telephone: (212) 759-0777   E-mail:
rallorto@medleycapital.com       with a copy to:       Dechert LLP   1095 Avenue
of the Americas   New York, NY 10036-6797   Attention:  Jay R. Alicandri  
Telecopier: (212) 698-3599   Telephone: (212) 698-3800

 

[Guarantee, Pledge and Security Agreement]

 

 

 

 

  ING CAPITAL LLC,   as Revolving Administrative Agent, Term Administrative
Agent and Collateral Agent       By         Name:   Title:       Address for
Notices       ING Capital LLC   1325 Avenue of the Americas   New York, New
York  10019   Attention: Mark LaGreca   Telecopy Number: (646) 424 - 8223  
Telephone Number: (646) 815 - 3682       with a copy to (which shall not
constitute notice):       ING Capital LLC   1325 Avenue of the Americas   New
York, New York  10019   Attention: Patrick Frisch   Telecopy Number: (646)
424-6919   Telephone Number: (646) 424-6912       with a copy to (which shall
not constitute notice):       Paul, Weiss, Rifkind, Wharton & Garrison LLP  
1285 Avenue of the Americas   New York, New York  10019-6064   Attention:  Terry
E. Schimek, Esq.   Telecopy Number: (212) 757-3990   Telephone Number: (212)
373-3005

 

[Guarantee, Pledge and Security Agreement]

 

 

 

 

EXHIBIT A

 

[Form of Notice of Designation]

 

[Date]

 

ING Capital LLC,
as Collateral Agent
[Address]
Attention: ____________

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Guarantee, Pledge and Security
Agreement, dated as of August 31, 2012 (as modified and supplemented and in
effect from time to time, the “Guarantee and Security Agreement”), among Medley
Capital Corporation, the Subsidiary Guarantors referred to therein, ING Capital
LLC, as administrative agent for the Revolving Lenders referred to therein, ING
Capital LLC, as administrative agent for the Term Lenders referred to therein,
the Financing Agents or Designated Indebtedness Holders referred to therein, and
ING Capital LLC, as collateral agent for the Secured Parties referred to
therein. Capitalized terms used herein, unless otherwise defined herein, shall
have the meanings ascribed thereto in the Guarantee and Security Agreement.

 

Pursuant to Section 6.01 of the Guarantee and Security Agreement, the Borrower
hereby designates the following Indebtedness as “Designated Indebtedness” under
the Guarantee and Security Agreement:

 

[Complete as appropriate]

 

  MEDLEY CAPITAL CORPORATION       By:     Name:   Title:

 

 

 

 

EXHIBIT B

 

[Form of Guarantee Assumption Agreement]

 

GUARANTEE ASSUMPTION AGREEMENT

 

GUARANTEE ASSUMPTION AGREEMENT dated as of _______, ___, ____ by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a ___________ (the “Additional Subsidiary
Guarantor”), in favor of ING Capital LLC, as collateral agent for the Secured
Parties under and as defined in the Guarantee and Security Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).

 

Medley Capital Corporation (the “Borrower”), the Subsidiary Guarantors referred
to therein, ING Capital LLC, as administrative agent for the Revolving Lenders
referred to therein, ING Capital LLC, as administrative agent for the Term
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and ING Capital LLC, as collateral agent for the
Secured Parties referred to therein, are parties to the Amended and Restated
Guarantee, Pledge and Security Agreement dated as of August 31, 2012 (as
modified and supplemented and in effect from time to time, the “Guarantee and
Security Agreement”) pursuant to which such Subsidiary Guarantors have
guaranteed the “Guaranteed Obligations” (as defined therein), and the Borrower
and such Subsidiary Guarantors have granted liens in favor of the Collateral
Agent as collateral security for the “Secured Obligations” (as defined therein).
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

 

Pursuant to Section 7.05 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto. Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.

 

 

 

 

In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement (as of the date hereof) with respect to itself and its
obligations under this Agreement, as if each reference in such Sections to the
Guarantee and Security Agreement included reference to this Agreement and
Annexes hereto.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

  [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]           By:     Name:   Title:

 

Accepted and agreed:       ING CAPITAL LLC, as   Collateral Agent       By:    
  Name:   Title:        

 

 

 

 

Appendix A

 

SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT

 

Supplement to Annex 2.05:

 

[to be completed]

 

Supplement to Annex 2.07:

 

[to be completed]

 

Supplement to Annex 2.08:

 

[to be completed]

 

Supplement to Annex 2.09:

 

[to be completed]

 

Supplement to Annex 2.10:

 

[to be completed]

 

Supplement to Annex 2.11:

 

[to be completed]

 

 

 

 

EXHIBIT C

 

[Form of Intellectual Property Security Agreement]

 

NOTICE OF GRANT OF
SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the
“Notice”), dated as of _______________, made by Medley Capital Corporation, a
Delaware corporation (the “Borrower”), and the other direct or indirect
subsidiaries of the Borrower party hereto from time to time (collectively the
“Subsidiary Guarantors” and, together with the Borrower, the “Obligors”), in
favor of ING CAPITAL LLC, as Collateral Agent (the “Secured Party”).

 

WHEREAS, the Obligors are the owners of the [copyright registrations and
applications] [issued patents and patent applications] [trademark and service
mark registrations and trademark and service mark applications] set forth on
Schedule I attached hereto (collectively, the [“Copyrights”] [“Patents”]
[“Trademarks”]);

 

WHEREAS, pursuant to the terms and conditions of the Amended and Restated
Guarantee, Pledge and Collateral Agreement, dated as of August 31, 2012 (as
modified and supplemented and in effect from time to time), by and among the
Obligors, ING Capital LLC, as administrative agent for the Revolving Lenders
referred to therein, ING Capital LLC, as administrative agent for the Term
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and ING Capital LLC, as collateral agent for the
Secured Parties referred to therein (the “Guarantee and Security Agreement”),
the Obligors granted, assigned and conveyed to the Secured Party a security
interest in, and lien on, certain intellectual property owned by the Obligors,
including the [Copyrights] [Patents] [Trademarks] now existing or hereafter
acquired and all products and proceeds of the foregoing (collectively, the
[“Copyright Collateral”] [“Patent Collateral”] [“Trademark Collateral”]); and

 

WHEREAS, pursuant to the Guarantee and Security Agreement, the Obligors agreed
to execute and deliver to the Secured Party this Notice for purposes of filing
the same with the [United States Copyright Office (the “Copyright Office”)]
[United States Patent and Trademark Office (the “PTO”)] to confirm, evidence and
perfect the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral] [, provided that the
grant of security interest shall not include any Trademark that may be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest unless and until such time that the grant and/or enforcement
of the security interest will not affect the validity of such Trademark].

 

 

 

 

The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I.

 

The Obligors and the Secured Party hereby acknowledge and agree that the
security interest in the Copyright Collateral may only be terminated in
accordance with the terms of the Guarantee and Security Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

  [____________________]           By:       Name:       Title:    

 

 

 

 

STATE OF )   )  ss.: COUNTY OF )

 

On this __ day of __________, ____, before me personally came _________, to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that such person is the [_______________] of
[____________]; such person signed the instrument in the name of
[_____________]; and such person had the authority to sign the instrument on
behalf of [______________].

 

        Notary Public  

 

 

 

 

Schedule I

 

[Copyrights] [Patents] [Trademarks]

 

[See attached]

 

 

 

 

EXHIBIT D

 

[Form of Pledge Supplement]

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Obligor”) pursuant to the
Amended and Restated Guarantee, Pledge and Security Agreement, dated as of
August 31, 2012 (as modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”), among Medley Capital Corporation, as
Borrower, MOF I BDC LLC, as Subsidiary Guarantor, ING Capital LLC, as
administrative agent for the Revolving Lenders referred to therein, ING Capital
LLC, as administrative agent for the Term Lenders referred to therein, the
Financing Agents or Designated Indebtedness Holders referred to therein, and ING
Capital LLC, as collateral agent for the Secured Parties referred to therein.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

 

The Obligor represents and warrants that the supplements to the Annexes to the
Guarantee and Security Agreement attached hereto as Appendix A accurately and
completely set forth all additional information required pursuant to the
Guarantee and Security Agreement and hereby agrees that such supplements to
Annexes shall constitute part of the Annexes to the Guarantee and Security
Agreement.

 

IN WITNESS WHEREOF, the Obligor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

  [NAME OF OBLIGOR]       By:       Name:     Title:

 

 

 

 

Appendix A

 

SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT

 

[Supplement to Annex 2.05:]

 

[to be completed]

 

[Supplement to Annex 2.07:]

 

[to be completed]

 

[Supplement to Annex 2.08:]

 

[to be completed]

 

[Supplement to Annex 2.09:]

 

[to be completed]

 

[Supplement to Annex 2.10:]

 

[to be completed]

 

[Supplement to Annex 2.11:]

 

[to be completed]

 

 

 

 

EXHIBIT E

 

JOINDER AND AFFIRMATION AGREEMENT

 

This JOINDER AGREEMENT (this “Joinder Agreement”) is made as of [●], between
Medley Capital Corporation, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Borrower”), MOF I BDC LLC, a
Delaware limited liability company (the “Subsidiary Guarantor”, and together
with the Borrower, the “Grantors”), ING Capital LLC, as Revolving Administrative
Agent, ING Capital LLC, as Term Loan Administrative Agent, and [●]2 (the “New
Holder”), and ING Capital LLC, as Collateral Agent. Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Guarantee
and Security Agreement (as defined below).

 

WITNESSETH:

 

Reference is made to the Amended and Restated Guarantee, Pledge and Security
Agreement, dated as of August 31, 2012 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time in accordance
with its terms, the “Guarantee and Security Agreement”), among the Borrower, the
Subsidiary Guarantor, ING Capital LLC, as Revolving Administrative Agent, ING
Capital LLC, as Term Loan Administrative Agent, ING Capital LLC, as Collateral
Agent, and each “Financing Agent” or “Designated Indebtedness Holder” that
becomes a party thereto after August 31, 2012 pursuant to Section 6.01 thereof.

 

WHEREAS, as a condition precedent to the effectiveness of the Term Loan
Agreement and the obligations thereunder of the Lenders (as defined therein)
(the “Term Lenders”), the Borrower shall have designated the Indebtedness
thereunder (the “Term Loan Indebtedness”) as Designated Indebtedness, and such
designation shall have been effective and acknowledged by the Collateral Agent;
and

 

WHEREAS, the New Holder wishes to become party under the Guarantee and Security
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged,

 

1. Joinder. This Joinder Agreement supplements, and forms a part of, the
Guarantee and Security Agreement and is being executed and delivered pursuant to
the Guarantee and Security Agreement. The New Agent hereby agrees to become
party under the Guarantee and Security Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Guarantee and
Security Agreement applicable to the New Holder as fully as if the New Holder
had executed and delivered the Guarantee and Security Agreement as of the date
thereof. Without limiting the generality of the foregoing, the New Holder hereby
agrees to be bound by the provisions thereunder relating to the sharing of
guarantees and liens and hereby appoints and authorizes the Collateral Agent to
act as its agent under the Guarantee and Security Agreement as provided in
Section 9 thereof. The Collateral Agent hereby agrees to act as Collateral Agent
for the New Holder.

 

--------------------------------------------------------------------------------

2 Holders of new debt, or the agent, trustee or representative of such holders.

 

 

 

 

3. Affirmation of Guarantee and Security Interest. Without limiting the
generality of the foregoing, by its execution hereof, each Grantor hereby (a)
consents to the content of this Joinder Agreement, (b) agrees that the Guarantee
and Security Agreement and each of the other Security Documents continue to be
in full force and effect, (c) confirms its guarantee and reaffirms its
obligations under the Guarantee and Security Agreement (as supplemented by this
Joinder Agreement) and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations, and (d) acknowledges and affirms that
such guarantee and/or grant continues in full force and effect in respect of,
and to secure, the Secured Obligations.

 

4. Notices. All notices, requests, consents and other demands to the New Holder
under the Guarantee and Security Agreement and other communications provided for
therein shall be given or made in writing, telecopied or delivered to [●].

 

5. Counterparts. This Joinder Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder Agreement shall become effective when it shall
have been executed by the Grantors, the New Holder, and the Collateral Agent and
when the Collateral Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Joinder Agreement by telecopy shall be effective as
delivery of a manually executed counterpart to this Joinder Agreement.

 

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the state of New York.

 

7. Miscellaneous Provisions. The provisions of Section 10 of the Guarantee and
Security Agreement will apply with like effect to this Joinder Agreement.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Borrower, the Subsidiary Guarantor, the Revolving
Administrative Agent, the Term Loan Administrative Agent, the Collateral Agent
and the New Holder have duly executed this Joinder Agreement as of the day and
year first above written.

 

  Medley Capital Corporation, as Borrower       By:         Name:   Title:      
MOF I BDC LLC, as Subsidiary Guarantor       By:     Name:     Title:

 

 

 

 

  ING CAPITAL LLC,   as Revolving Administrative Agent, Term Loan Administration
Agent and Collateral Agent       By:         Name:   Title:

 

 

 

 

  [●],   as New Holder       By:         Name:   Title:

 

 

 